    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 1 of 154 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION



IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY)
HEALTH BENEFIT PLAN, on behalf of
itself and all those similarly situated,

              Plaintiff,
                                           CIVIL ACTION NO. _______________
                      v.

JANSSEN BIOTECH, INC., JANSSEN
ONCOLOGY, INC., JANSSEN RESEARCH
& DEVELOPMENT, LLC, and BTG
INTERNATIONAL LIMITED,

              Defendants.



         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 2 of 154 PageID# 2



                                                TABLE OF CONTENTS

I.      INTRODUCTION ...............................................................................................................1

II.     JURISDICTION AND VENUE ..........................................................................................4

III.    THE PARTIES.....................................................................................................................5

IV.     OBTAINING AND ENFORCING PATENTS ...................................................................7

        A.        Although subject to a procedural presumption of validity, patents are not
                  sacrosanct. ................................................................................................................7

                  1.         Patent applicants must provide full and complete information to
                             the PTO when seeking approval of a patent application..............................7

                  2.         The “presumption of validity” for patents is a procedural device to
                             assign burdens of proof; it is not a conclusive determination. .....................9

        B.        “Obvious” inventions are not patentable. ..............................................................10

        C.        “Commercial success” as an argument supporting non-obviousness works
                  only if no “blocking patents” exist, preventing others from commercially
                  testing or selling the product. .................................................................................10

        D.        Patents can be challenged by multiple means. .......................................................13

                  1.         Patents can be challenged in court proceedings. ........................................13

                  2.         Patents can be challenged through the inter partes review system. ..........14

V.      REGULATORY BACKGROUND ...................................................................................15

        A.        Potential brand drug manufacturers must demonstrate the safety and
                  effectiveness of their new drug and must list in the Orange Book patents
                  they claim cover it. .................................................................................................15

        B.        Potential manufacturers of a generic equivalent of a brand drug must
                  contend with the listed patents and are incentivized to challenge or design
                  around weak patents. ..............................................................................................16

                  1.         ANDA applicants may challenge the validity of listed patents and
                             the patent holders may sue for patent infringement in response. ...............18

                  2.         Brand drug manufacturers can use the filing of P.IV certifications
                             to delay potential generic competitors through litigation. .........................20

                  3.         First ANDA filers are entitled to a valuable 180-day exclusivity. ............21



                                                                    ii
       Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 3 of 154 PageID# 3



VI.     ECONOMIC BACKGROUND .........................................................................................23

VII.    FACTS ...............................................................................................................................25

        A.         1994-2011: Abiraterone acetate is invented, patented, developed,
                   approved, and launched as Zytiga. .........................................................................25

        B.         2007-2010: The PTO rejects as obvious Janssen’s first two attempts to
                   secure a second patent. ...........................................................................................27

        C.         2010-2011: Janssen seeks and obtains FDA approval to sell abiraterone
                   acetate. ...................................................................................................................30

        D.         2011-2013: The PTO issues three more rejections of Janssen’s attempt to
                   patent the obvious but extends the life of the ’213 patent by three years. .............31

                   1.         February 2012: The PTO rejects Janssen’s second patent attempt
                              for a third time. ..........................................................................................31

                   2.         September 2012: The PTO issues its fourth rejection of Janssen’s
                              patent application, over obviousness, unexpected results, and
                              commercial success arguments. .................................................................33

                   3.         March 2013: The PTO issues its fifth rejection. ........................................35

                   4.         September 2013: The PTO grants a patent term extension on the
                              ’213 blocking patent, following representations from BTG that the
                              ’213 patent claims the only active ingredient in Zytiga. ............................36

        E.         September 2014: Janssen’s sixth time is the charm, patenting the obvious
                   based on a commercial success argument. .............................................................36

        F.         2015: Generic competitors line up to compete with Zytiga, Janssen and
                   BTG pursue litigations they cannot win to prevent competition, and
                   generic manufacturers challenge the ’438 patent at the PTAB..............................40

                   1.         April – July 2015: Generic competitors line up to compete with
                              Zytiga and Janssen and BTG sue them. .....................................................40

                   2.         December 2015: Generic companies ask the PTAB to assess the
                              validity of the ’438 patent. .........................................................................42

        G.         2016: The PTAB accepts Amerigen’s petition (making its first
                   determination that the claims of the ’438 patent were likely too obvious to
                   be patented), more generics file petitions for inter partes review, and the
                   ’213 patent expires. ................................................................................................44




                                                                    iii
        Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 4 of 154 PageID# 4



                   1.        Early summer 2016: Ten more generics file petitions for inter
                             partes review to invalidate the ’438 patent as the PTAB initiates a
                             formal review. ............................................................................................44

                   2.        August 2016: Actavis changes its P.IV certification on the ’213
                             blocking patent to a P.III certification, and any semblance of
                             legitimacy to Janssen’s litigation disappears. ............................................45

                   3.        Late 2016: Judge McNulty issues his Markman decision, adopting
                             Janssen’s narrow definition of “treatment” and “treating” and the
                             ’213 patent expires. ....................................................................................46

         H.        2017: The PTAB grants additional petitions for inter partes review,
                   Janssen and BTG continue their baseless litigations, and generic
                   companies clear regulatory hurdles. ......................................................................46

         I.        Early 2018: The PTAB issues three decisions, each finding the ’438 patent
                   invalid as obvious. .................................................................................................48

                   1.        January 17, 2018: The PTAB issues its first decision finding the
                             claims of the ’438 patent unpatentable. .....................................................48

                   2.        January 17, 2018: The PTAB issues its second decision finding the
                             claims of the ’438 patent unpatentable. .....................................................53

         J.        Mid 2018: Following a nine-day trial, Judge McNulty finds clear and
                   convincing evidence that the ’438 patent is invalid. ..............................................54

         K.        Late 2018 and early 2019: After losing at the district court, Janssen and
                   BTG continue trying to delay generic competition, the courts rebuff them
                   at every turn, and generic competition for Zytiga finally begins. ..........................57

         L.        Absent the sham litigations, one or more Zytiga generics could have been
                   available in December 2016, and would have been available no later than
                   November 2017. .....................................................................................................58

         M.        Janssen possesses monopoly power over abiraterone acetate................................59

VIII.    CLASS ACTION ALLEGATIONS ..................................................................................61

IX.      CLAIMS FOR RELIEF .....................................................................................................64

X.       COMPLIANCE WITH NOTICE REQUIREMENTS.....................................................142

XI.      DEMAND FOR JUDGMENT .........................................................................................149

XII.     JURY DEMAND .............................................................................................................150




                                                                  iv
      Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 5 of 154 PageID# 5



       Plaintiff Iron Workers District Council (Philadelphia and Vicinity) Health Benefit Plan

(“Plaintiff”) brings this action on behalf of itself and all others similarly situated (“the

purchasers”), against defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research

& Development LLC (collectively, “Janssen”) and BTG International Limited (“BTG”). These

allegations are based on publicly available materials and knowledge, information, and belief.

                                     I.      INTRODUCTION

       1.      Patents protect innovation and encourage new discoveries. Sometimes, a party can

obtain multiple patents relating to the same product. But each patent must protect a novel

invention or discovery. If an invention claimed in a patent application is obvious in light of

existing technology, it is generally not patentable.

       2.      However, an invention that is obvious may still be patentable if the patent

applicant can prove that “secondary considerations” overcome the obviousness. One such way to

do so is to prove “commercial success” of the newly-claimed invention; if the newly-claimed

invention was commercially successful, and the newly-claimed invention was the reason for that

success, then the newly-claimed invention may be worthy of patent protection.

       3.      Janssen got a patent on the compound abiraterone acetate in 1997. That patent –

U.S. Patent No. 5,604,213 (the ’213 patent) – lasted nearly twenty years and expired in

December 2016. During the life of the ’213 patent was in place, only Janssen could sell an

abiraterone acetate product; no other company could. On April 28, 2011, Janssen got approval

from the FDA for Zytiga, abiraterone acetate tablets, for the treatment of prostate cancer in

combination with prednisone. For the next five and a half years, because of the ’213 patent,

Janssen had a legitimate monopoly on sales of Zytiga. The company made billions of dollars:

U.S. sales of Zytiga went from $191 million in 2011 to $463 million in 2012, its first full year on

the market. In 2015, U.S. Zytiga sales exceeded $1 billion.


                                                   1
        Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 6 of 154 PageID# 6



         4.     But the ’213 patent would not last forever, and Janssen (and its partner BTG)

wanted to extend that monopoly. So beginning in 2007 and continuing through 2014, Janssen

sought a second patent: on a method of using abiraterone acetate in combination with prednisone

to treat prostate cancer.

         5.     Here’s the rub:

    •    It was well known at the time that abiraterone can be used to treat prostate cancer.

    •    It was well known at the time that prednisone can be used for the same.

    •    It was well known at the time that the way in which abiraterone works makes it necessary
         to administer it with a glucocorticoid, a kind of steroid.

    •    It was well known at the time that prednisone was a commonly used glucocorticoid; in
         fact, prednisone had been successfully used in combination with another drug in the same
         class as abiraterone to treat prostate cancer.

         6.     Not surprisingly, the United States Patent & Trademark Office (the PTO)

repeatedly rejected this second patent application, correctly finding that it was obvious to

combine abiraterone acetate and prednisone together to treat prostate cancer, and the claimed

invention was therefore not patentable. On five separate occasions, the PTO rejected Janssen’s

application. (Years later the Patent Trial and Appeal Board (PTAB) and district court, under

broad and narrow claim constructions respectively, would both reach the same conclusion.)

         7.     Realizing the futility of trying to persuade the PTO that its claimed invention was

not obvious, Janssen pivoted, moving away from trying to prove non-obviousness and instead

pursuing a “commercial success” argument. For lucky try number six, Janssen told the PTO that

combining abiraterone acetate and prednisone could not possibly have been obvious because of

the tremendous commercial success that Zytiga enjoyed. Were the combination obvious, the

argument goes, practitioners would already have been using abiraterone acetate and prednisone




                                                  2
        Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 7 of 154 PageID# 7



in combination to treat prostate cancer and Zytiga would not have been as successful as it has

been.

         8.    In making this argument, though, Janssen never called the PTO’s attention to the

at-the-time-unexpired ’213 patent. It never pointed out that the ’213 patent, covering the only

active drug compound in Zytiga, prevented anyone other than Janssen from making or selling

any drug product containing that compound. (This is what is commonly referred to as a

“blocking patent.”). Zytiga enjoyed commercial success not because it demonstrated the

supposed non-obviousness of the combination of abiraterone and acetate but because no one else

could make or sell an abiraterone acetate product. As both the PTAB and the district court would

later conclude, the existence of the blocking patent defeated any “commercial success”

argument.

         9.    But with no other party present to call the blocking patent to the PTO’s attention

in 2013, Janssen’s ruse worked. The PTO examiner found that “the unexpected commercial

success” of Zytiga was sufficient to overcome the finding of obviousness. And on that basis –

and that basis alone – United States Patent No. 8,822,438 (the ’438 patent) issued.

         10.   To protect Janssen’s monopoly, Janssen and BTG then asserted the ’438 patent in

infringement litigation that they both knew they could never ultimately win in the courts. Their

goal was not to win a litigation victory, though; it was simply to delay generic competition. In

that sense, Janssen and BTG did win. Their wrongful conduct delayed generic competition by

more than one year – and during that time, Zytiga was among the most profitable drugs sold by

Janssen’s parent company, Johnson & Johnson. United States sales of Zytiga for the twelve

months ending December 31, 2017 were $1.228 billion. In 2018, United States sales of Zytiga

climbed to $1.771 billon.




                                                 3
      Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 8 of 154 PageID# 8



       11.     Absent the defendants’ unlawful conduct, generic competition for Zytiga would

have entered as early as December 2016 and no later than October 2017. Instead, the defendants’

unlawful conduct prevented generic manufacturers from entering the market with competing

abiraterone acetate products for more than year, delayed the entry of additional generic

competitors, and has cost purchasers hundreds of millions of dollars in overcharge damages.

Plaintiff and the proposed class seek to recover damages, including treble damages, under the

state antitrust and consumer protection laws enumerated below or in the alternative, damages

under § 2 of the Sherman Act1 and §§ 4 and 16 of the Clayton Act2.

                               II.   JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because this is a class action involving common questions of law or fact in which the aggregate

amount in controversy exceeds $5,000,000, exclusive of interest and costs, there are more than

one hundred members of the class, and at least one member of the putative Class is a citizen of a

state different from that of one of the defendants.

       13.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332(d), and

1337(a).

       14.     The Court also has jurisdiction over this action pursuant to § 2 of the Sherman

Act and §§ 4 and 16 of the Clayton Act.

       15.     The defendants transact business within this District and/or have agents in and/or

can be found in this District.




   1 15 U.S.C. § 2.
   2 15 U.S.C. §§ 15(a), 26.



                                                  4
       Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 9 of 154 PageID# 9



         16.     Venue is appropriate within this District under 28 U.S.C. § 1391. A substantial

part of the events or omissions giving rise to the claims asserted herein occurred before, and

involved, the PTAB which is located in Alexandria, Virginia.

         17.     Venue is also appropriate within this District under § 12 of the Clayton Act3.

         18.     The Court has personal jurisdiction over each of the defendants. The defendants

have transacted business, maintained substantial contacts, and/or committed overt acts in

furtherance of the illegal scheme throughout the United States, including in this District. The

scheme has been directed at, and has had the intended effect of causing injury to individuals and

companies residing in or doing business throughout the United States, including in this District.

                                      III.    THE PARTIES

         19.     Plaintiff Iron Workers District Council (Philadelphia and Vicinity) Health Benefit

Plan (“Iron Workers”) is maintained and receives contributions in accordance with collective

bargaining agreements with various employers in the industry and the Iron Workers Locals –

399, 401, 404, 405 and 451. Assets are held in a trust fund for the purpose of providing benefits

to covered participants and their dependents, numbering approximately 4,600 in Pennsylvania,

New Jersey and Delaware, and defraying reasonable administrative expenses. Iron Workers,

among other benefits, self-funds a group health plan for medical and hospital, alcohol/substance

abuse, mental health, prescription drug, and optical benefits. Eligibility for coverage is based on

the number of hours for which a contributing employer makes contributions to Iron Workers on

behalf of a covered participant. Iron Workers has paid all or part of the cost of its participants’

purchases of Zytiga during the relevant time period.




   3
       15 U.S.C. § 22.



                                                  5
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 10 of 154 PageID# 10



       20.     Defendant Janssen Biotech is a corporation organized and existing under the laws

of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

PA 19044.

       21.     Defendant Janssen Oncology Inc. is a corporation organized and existing under

the laws of Delaware, with its principal place of business at 10990 Wilshire Blvd., Los Angeles,

CA 90024.

       22.     Defendant Janssen R&D is a limited liability company organized and existing

under the laws of New Jersey, with its principal place of business at 920 Route 202 South,

Raritan, NJ 08869.

       23.     The three entities identified in the preceding three paragraphs are referred to

individually and collectively herein as “Janssen.”

       24.     Defendant BTG is a company organized and existing under the laws of the United

Kingdom, with its principal place of business at 5 Fleet Place, London, EC4M 7RD United

Kingdom.

       25.     The defendants’ wrongful actions described in this complaint are part of and were

taken in furtherance of the illegal monopolization scheme and restraint of trade alleged herein.

These actions were authorized, ordered, and/or undertaken by the defendants’ various officers,

agents, employees, or other representatives while actively engaged in the management of the

defendants’ affairs within the course and scope of their duties and employment and with their

actual, apparent, or ostensible authority.




                                                 6
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 11 of 154 PageID# 11



                     IV.     OBTAINING AND ENFORCING PATENTS

A.     Although subject to a procedural presumption of validity, patents are not
       sacrosanct.

       26.     Section 101 of the Patent Act provides that “[w]hoever invents or discovers any

new and useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title.” To be patentable, subject matter must be, inter alia, novel, non-obvious, and

particularly described.

       27.     The protections afforded by patents must strike a delicate balance between

creating incentives that lead to creation, invention, and discovery and impeding the flow of

information that might spur invention.

       1.      Patent applicants must provide full and complete information to the PTO
               when seeking approval of a patent application.

       28.     The process by which a patent applicant seeks a patent consists of a series of

communications between the applicant and the PTO examiner to whom the application is

assigned. Other potentially interested parties, such as scientists who have published closely

related work, drug companies who may be pursuing similar drugs, or potential competitors who

may be planning to practice a similar invention, are generally not allowed to participate in this

dialogue.

       29.     It is the responsibility of the applicant (and/or the attorney or agent who is

prosecuting the application) to accurately explain the invention to the examiner, point out any

misunderstandings of or errors made by the examiner, place before the examiner all relevant

material and information known to the applicant, and fully and accurately explain the relevance

of that material and information to the examiner. That is why applicable regulations impose upon




                                                 7
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 12 of 154 PageID# 12



applicants (and their representatives) a duty of candor and good faith in their dealings with the

PTO.

       30.     The PTO processes thousands of patent applications each year. The PTO is

overworked, under-funded, and faces massive backlogs. Examiners, on average, spend less than

20 hours reviewing and assessing each application. Most examiners are not lawyers, despite

having to assess and respond to legal arguments put before them by the patent applicant’s

counsel. In reality, the examiner almost always knows less about the invention and technical

field than the patent applicant.

       31.     These conditions are ripe for abuse, particularly where, as in the pharmaceutical

industry, patents are a gateway to potentially billions of dollars in sales.

       32.     Precisely because patents are generally obtained in an ex parte setting, with an

informational imbalance and no participation by anyone but the applicant and examiner,

compliance with the duty of candor and good faith is essential in preventing improper conduct

before the PTO, and in avoiding the issuance of patents that will not withstand full scrutiny.

       33.     The duty of candor and good faith is designed to provide the PTO with the

information necessary for effective and efficient decision-making. Examiners and other PTO

personnel place great reliance on applicants and inventors to fulfill their duty of candor and good

faith. Examiners are trained to believe that applicants and their attorneys are complying with that

duty. Generally speaking, the PTO accepts representations from inventors and their attorneys at

face value and expects that the duty of candor and good faith is being followed: that there are no

half-truths, misleading statements, misrepresentations, or material omissions from inventors and

attorneys.




                                                   8
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 13 of 154 PageID# 13



       34.       The Manual of Patent Examining Procedure reminds attorneys that submission of

misleading or inaccurate statements may render the resulting patents unenforceable: “The

submission by an applicant of misleading or inaccurate statements of facts during the prosecution

of applications for patents has resulted in the patents issuing on such applications being held

unenforceable.”

       2.        The “presumption of validity” for patents is a procedural device to assign
                 burdens of proof; it is not a conclusive determination.

       35.       Once issued, patents are generally presumed to be valid. This presumption

emanates from a deference given to the expertise of the PTO.

       36.       Although subject to a procedural presumption of validity, patents are not

bulletproof. The presumption of validity associated with an issued patent is not a conclusive

determination that the patent is, in fact, valid; it is simply a procedural device that allows

reviewing bodies to assign the appropriate burdens in proceedings challenging the validity of an

issued patent.

       37.       Patents are routinely invalidated or held unenforceable, either upon re-

examination by the PTO, through a review by the PTAB, by court decision, or by jury verdict. A

patent can be invalidated for a variety of reasons, including lack of novelty, obviousness,

indefiniteness, enablement, or fraud or inequitable conduct.

       38.       When assessing this procedural presumption of validity, understanding the

information actually presented to the PTO at the time it was making its decision is important.

While not directly altering the ultimate burden of proof on a party challenging this presumption,

evidence not considered by the PTO may carry more weight than evidence that was considered,

and go further towards meeting the challenger’s burden. If the PTO did not have all material




                                                  9
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 14 of 154 PageID# 14



facts before it when making its initial patentability decision, its considered judgment may lose

significant force, and the burden to overcome the presumption may be easier to sustain.

B.      “Obvious” inventions are not patentable.

        39.     One reason why a claimed invention may be denied a patent, or why an issued

patent may later be invalidated, is a determination that the invention was, in fact, “obvious.”

        40.     A patent claim is invalid as obvious if the purported differences between the

subject matter sought to be patented and the prior art are such that the subject matter would have

been obvious to a person of ordinary skill in the art (a POSA). In other words, if the prior art and

the general knowledge of a POSA would be sufficient to teach all the parts of the claim, the

patent claim is obvious and generally cannot be allowed.

        41.     The question of obviousness is resolved on the basis of underlying factual

determinations including (1) the scope and content of the prior art, (2) any differences between

the claimed subject matter and the prior art, (3) the level of ordinary skill in that art, and (4) so-

called secondary evidence of non-obviousness.

        42.     A patent applicant can attempt to overcome an obviousness rejection by pointing

to “secondary considerations,” also referred to as objective indicia of obviousness, such as the

commercial success of the claimed invention, a long-felt but unsolved need for the claimed

invention, and the failure of others in attempting to make the claimed invention.

C.      “Commercial success” as an argument supporting non-obviousness works only if no
        “blocking patents” exist, preventing others from commercially testing or selling the
        product.

        43.     The law presumes that if an idea were obvious, normal market forces would

already have caused a product embodying that idea or claimed invention to be made available (or

use of the method of that idea/claimed invention to already be occurring). So if a patent applicant

can prove (1) the commercial success of its product embodying the idea or claimed invention and


                                                  10
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 15 of 154 PageID# 15



(2) a causal relation, or “nexus,” between a product embodying that invention and that success, it

may be that the idea or claimed invention was not as obvious as thought; in such instances, the

commercial success of the product may be probative on the obviousness inquiry.

       44.     When others are legally barred from commercially testing the ideas of the newly-

claimed invention, though, the commercial or financial success of the product is irrelevant to the

obviousness analysis. If the commercial success of the product is due to the fact that no one else

can practice the idea or claimed invention, then commercial success arguably says nothing about

obviousness.

       45.     Existing patents can serve to legally bar others from commercially testing an idea

or claimed invention. Indeed, that is the point of patents.

       46.     If an already-existing patent relates to the general subject matter of a newly-

claimed invention and could support a claim of infringement to the newly-claimed invention, it

must be considered when assessing commercial success.

       47.     Such patents – ones that might be infringed by practice of a later invention – are

commonly referred to as “blocking patents.” The existence of a blocking patent may deter others

from investing the resources needed to make, develop, or market such a later “blocked”

invention because of the risk of infringement liability and associated monetary and injunctive

remedies. The clearer the “block,” the greater the deterrence.

       48.     Of course, not all prior patents act as blocking patents. For example, a patent

covering only a particular formulation of a drug would not prevent another company from selling

that drug using a different formulation. Likewise, a patent covering only a particular type of

delivery mechanism would not prevent another company from selling the product using a




                                                 11
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 16 of 154 PageID# 16



different delivery mechanism. And a patent covering only a particular method of using a drug

would not prevent another company from selling that drug for a different use.

       49.     But where the prior patent covers the underlying product itself, such as a drug

compound, it blocks all other potential uses. Without the ability to sell the drug compound itself,

there is no motivation to try and develop a new formulation of the drug or a new delivery

mechanism or method of use for that drug. The drug compound patent would prevent the

marketing of any such product; it “blocks” all others from even trying to bring a product to the

market.

       50.     The deterrent effect of a blocking patent has no impact on the owner or licensee

of the initial patent. So, if the owner or licensee of a drug compound patent wants to seek

another, related patent, it can do so without fear of being sued for infringement on the initial

patent. Where a later invention is patented by the owner or licensee of an earlier blocking patent,

understanding the deterrent effect is relevant to assessing why others may not have pursued the

“blocked” invention, and hence, to evaluating any claimed secondary considerations.

       51.     Courts have made clear that, if all other variables are constant, a blocking patent

diminishes possible rewards from a non-owner’s or non-licensees’ investment activity aimed at

an invention whose commercial exploitation would be infringing, thus reducing incentives for

innovations in the blocked space by non-owners and non-licensees of the blocking patent.

       52.     A blocking patent, therefore, can be evidence that discounts the significance of

the claim that nobody but the blocking patent’s owners or licensees arrived at, developed, and

marketed the invention covered by the later patent.

       53.     Where such a blocking patent exists, commercial success is of “minimal probative

value” and is not, by itself, sufficient to justify a finding of non-obviousness. The evaluation of




                                                 12
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 17 of 154 PageID# 17



commercial success as a means of overcoming obviousness is a fact-specific inquiry, which

should include assessment of the effect of any blocking patents on possible competition.

D.     Patents can be challenged by multiple means.

       54.     To address the fact that “bad” patents can sometimes slip through and gain

approval, patents have long been challengeable in court. More recently, Congress supplemented

the litigation route with various administrative remedies, including an inter partes review

system.

       1.      Patents can be challenged in court proceedings.

       55.     In the case of pharmaceutical patents, a generic can prevail in patent infringement

litigation by showing that its product does not infringe the patent (and/or that the patent holder

cannot meet its burden to prove infringement). It may also, or in the alternative, show that the

patent itself is invalid or unenforceable. For example, a patent is invalid or unenforceable when

the disclosed invention is obvious in light of prior art. A patent is also invalid or unenforceable

when an inventor, an inventor’s attorney, or another person involved with the application, with

intent to mislead or deceive the PTO, fails to disclose to the PTO material information known to

that person to be material, or submits materially false information to the PTO during prosecution.

       56.     In those circumstances, the PTO’s decision to issue a patent does not substitute

for a fact-specific assessment of (i) whether the applicant made intentional misrepresentations or

omissions on which the PTO relied in issuing the patent, and (ii) whether a reasonable

manufacturer in the patent holder’s position would have a realistic likelihood of succeeding on

the merits of a patent infringement suit.

       57.     As a statistical matter, if the parties litigate to a decision on the merits, it is more

likely that a challenged patent will be found invalid or not infringed than upheld. The Federal

Trade Commission (“FTC”) reports that generics prevailed in 73% of Hatch-Waxman patent


                                                  13
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 18 of 154 PageID# 18



litigation cases resolved on the merits between 1992 and 2002. An empirical study of all

substantive decisions rendered in every patent case filed in 2008 and 2009 similarly reports that

when a generic challenger stays the course until a decision on the merits, the generic wins 74%

of the time.

         2.      Patents can be challenged through the inter partes review system.

         58.     In 2011, Congress passed the Leahy-Smith America Invents Act (“AIA”) to

address a widely held concern that invalid patents were being issued and enforced, to the

detriment of both innovation and the economy.

         59.     A centerpiece of the AIA is the system of inter partes review. Through this

system at the PTO, members of the public can challenge issued patents. The grounds for an inter

partes review is limited to patentability issues under § 102 (novelty) or § 103 (obviousness);

even then, the challenge can only be based on prior art consisting of patents or prior publications.

         60.     The advent of inter partes review created a less expensive and more efficient

venue for patent validity challenges than challenges in district court. Inter partes review

proceedings are overseen by technically educated judges, skilled in the sciences of a particular

proceeding.

         61.     An inter partes review commences when a party – often an alleged patent

infringer – petitions the PTAB to reconsider the PTO’s issuance of an existing patent and

invalidate it on the ground that it was obvious or anticipated by prior art.

         62.     The PTAB will grant a request for an inter partes review only if the challenger of

the patent shows “a reasonable likelihood that the petitioner would prevail with respect to at least

1 of the claims challenged in the petition.”4 The PTAB must decide the review within one year of


   4
       35 U.S.C. § 314(a).



                                                 14
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 19 of 154 PageID# 19



the institution date.

         63.    Once commenced, the review proceeds before the PTAB in much the same way

as standard litigation. The parties conduct discovery, file briefs, and engage in oral argument.

         64.    The PTAB proceedings have become an effective method of challenging

improperly granted patents: only 4% of all Board petitions end with a final written decision in

which all claims are upheld as patentable; 69% of all PTAB petitions that have reached final

written decisions have led to findings that all of the patents’ claims were unpatentable.

                            V.      REGULATORY BACKGROUND

A.       Potential brand drug manufacturers must demonstrate the safety and effectiveness
         of their new drug and must list in the Orange Book patents they claim cover it.

         65.    Under the Food, Drug, and Cosmetics Act (the FDCA), drug companies that wish

to sell a new drug product must file a New Drug Application (an NDA) with the FDA. An NDA

submission must include specific data concerning the safety and effectiveness of the drug,

including information from at least two clinical trials.

         66.    Approval of an NDA by the FDA does not typically grant any exclusive

marketing rights but a few such FDA-granted exclusivities do exist. One is the New Chemical

Entity (“NCE”) exclusivity, which applies to products containing chemical entities never

previously approved by FDA either alone or in combination. NCE exclusivity generally lasts 5

years, although it can be extended to 7.5 years in certain circumstances. FDA-granted

exclusivities are different from (but can run concurrently with) any marketing exclusivity

procured by patent protection.5




     5
     And regulatory exclusivities are not necessarily bars to generic entry. For example, some can be
overcome by carving out information in the label or for other reasons. See, e.g., 21 C.F.R.
§§ 314.94(a)(8)(iv), 314.127(a)(7); 21 U.S.C. § 355a(o).



                                                   15
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 20 of 154 PageID# 20



           67.      An NDA applicant must also submit to the FDA information about each patent

that purportedly covers the drug product, including methods-of-using the drug product, described

in the NDA and for which “a claim of patent infringement could reasonably be asserted if a

person not licensed by the owner engaged in the manufacture, use, or sale of the drug.”6 The

FDA then publishes this information in a digest titled Approved Drug Products with Therapeutic

Equivalence Ratings, known as the Orange Book.

           68.      The FDA performs only a ministerial act in listing patents in the Orange Book.

The FDA does not have the resources or authority to verify the manufacturer’s representations

for accuracy or trustworthiness. Thus, the FDA relies completely on the manufacturer’s

truthfulness about the Orange Book information it supplies, including whether the listed patent is

valid and may reasonably be asserted against a generic applicant.

           69.      Once a brand manufacturer lists a patent in the Orange Book, that listing puts

potential generic competitors on notice that the brand considers the patent to cover its drug. The

listing triggers important regulatory consequences.

B.         Potential manufacturers of a generic equivalent of a brand drug must contend with
           the listed patents and are incentivized to challenge or design around weak patents.

           70.      The Hatch-Waxman Amendments, enacted in 1984, simplified regulatory hurdles

for prospective generic manufacturers by eliminating the need for them to file lengthy and costly

NDAs.7 A manufacturer seeking approval to sell a generic version of a brand drug may instead

file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the scientific

findings of safety and effectiveness included in the brand manufacturer’s original NDA and must



     6
         21 U.S.C. § 355(b)(1), (c)(2).
     7
     See Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98 Stat.
1585 (1984) (codified as amended at 21 U.S.C. § 355).



                                                    16
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 21 of 154 PageID# 21



show that the generic contains the same active ingredient(s), dosage form, route of

administration, and strength as the brand drug and that it is bioequivalent, i.e., absorbed at the

same rate and to the same extent as the brand. The FDA assigns generics that meet these criteria

relative to their brand counterparts an “AB” rating.

         71.     The FDCA and Hatch-Waxman Amendments operate on the principle that

bioequivalent drug products containing identical amounts of the same active ingredients, having

the same route of administration and dosage form, and meeting applicable standards of strength,

quality, purity, and identity are therapeutically equivalent and may be substituted for one

another. Bioequivalence demonstrates that the active ingredient of the proposed generic would

be present in the blood of a patient to the same extent and for the same amount of time as the

brand counterpart.8

         72.     Through the Hatch-Waxman Amendments, Congress sought to expedite the entry

of less expensive generic competitors to brand drugs, thereby reducing healthcare expenses

nationwide. Congress also sought to protect pharmaceutical manufacturers’ incentives to create

new and innovative products.

         73.     The Hatch-Waxman Amendments achieved both goals, advancing substantially

the rate of generic product launches and ushering in an era of historically high profit margins for

brand pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only

35% of the top-selling drugs with expired patents had generic alternatives; by 1998, nearly all

did. In 1984, prescription drug revenues for brands and generics totaled $21.6 billion; by 2013,

total prescription drug revenues had climbed to more than $329.2 billion, with generics




   8
       21 U.S.C. § 355(j)(8)(B).



                                                 17
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 22 of 154 PageID# 22



accounting for 86% of prescriptions. Generics are dispensed about 95% of the time when a

generic form is available.

        1.      ANDA applicants may challenge the validity of listed patents and the patent
                holders may sue for patent infringement in response.

        74.     An ANDA must include one of the following four certifications with respect to

each patent listed by the NDA holder as covering the branded drug it seeks to produce:

                 i.     Paragraph I: no such patent has been listed in the Orange Book;

                ii.     Paragraph II: any such listed patent has expired;

               iii.     Paragraph III: the date on which such patent will expire and the intent not
                        to market or sell the product until that date; or

               iv.      Paragraph IV: such patent is invalid or will not be infringed by the
                        manufacture, use, or sale of the new drug for which the application is
                        submitted.9

        75.     An ANDA applicant may agree to wait for FDA approval until after a listed

patent expires, in which case it submits a Paragraph III or “P.III” certification. As the ANDA

filer is not seeking to market a generic product prior to patent expiry, no litigation claiming

infringement results.

        76.     An ANDA applicant may also decide to challenge the listed patent or patents in

the hopes of getting to market before patent expiry. In this case, the ANDA filer submits a

Paragraph IV or “P.IV” certification.

        77.     Upon receipt of a P.IV certification, the patent holder may assess whether it is

entitled to commence litigation. The ANDA filer’s stated intent to market its product prior to

patent expiry is considered a technical act of constructive infringement. So, the patent holder



    9
     Id. § 355(j)(2)(A)(vii)(I)-(IV); see also 21 C.F.R. § 314.94(a)(12)(i)(A). The FDCA provides only
one circumstance in which an applicant with a pending ANDA need not certify to a listed patent, but that
exception, relating to method-of-use patents, is not applicable here. 21 U.S.C. § 355(j)(2)(A)(viii).



                                                   18
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 23 of 154 PageID# 23



would have standing to bring such a suit if it had a legitimate basis to allege

infringement. However, nothing in the Hatch-Waxman Act compels the institution of an

infringement suit. Instead, the conditions of Rule 11 still apply, and the patent holder is required

to analyze the contents of the ANDA applicant’s notice and certification, as well as the

legitimacy of its patent(s), before electing to file suit.

          78.      Often, when such litigation is filed, the generic company will focus its arguments

on basic claims of patent invalidity or non-infringement, rather than claiming outright fraud by

the patentee in obtaining the patent. This is a practical consideration; invalidity or non-

infringement may be easier and less time-consuming to prove in court. And it has the same

effect; the patent will be judicially determined not to prevent the generic from marketing its

product.

          79.      Many times, an ANDA applicant will submit a P.III certification as to some

Orange Book-listed patents and a P.IV certification as to others. When that happens, only the

patents as to which a P.IV certification was submitted can be asserted in litigation against that

ANDA filer.

          80.      The ANDA applicant submits the certifications to the FDA. Once the FDA alerts

the ANDA applicant that it has received the ANDA and is beginning substantive review of it, the

ANDA applicant must notify the patent holder of any P.IV certification. This notice must include

a description of the legal and factual basis for the ANDA applicant’s assertion that the patent is

invalid or not infringed.10 The statute prohibits an applicant from providing such notice prior to

FDA’s formal receipt of the application for substantive review.11



    10
         21 U.S.C. § 355(j)(2)(B)(iv)(II).
    11
         21 U.S.C. § 355(j)(2)(B)(ii).



                                                   19
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 24 of 154 PageID# 24



         2.      Brand drug manufacturers can use the filing of P.IV certifications to delay
                 potential generic competitors through litigation.

         81.     If a generic manufacturer files an ANDA containing a P.IV certification, a brand

manufacturer can delay FDA approval of the ANDA simply by suing the ANDA applicant for

patent infringement.

         82.     If the brand manufacturer initiates a patent infringement action against the generic

filer within forty-five days of receiving notification of the paragraph IV certification, the FDA

generally will not grant final approval on that ANDA until the earlier of (i) the passage of 30

months, or (ii) the issuance of a decision by a court that the patent is invalid or not infringed by

the generic manufacturer’s ANDA.12 This period is commonly referred to as the “30-month

stay.”

         83.     Any 30-month stay afforded by the Hatch-Waxman Amendments is specific to

the ANDA(s) which contained the requisite PIV certifications.

         84.     Where the ANDA relates to a drug with an NCE exclusivity, the 30-month stay

may last even longer. For NCEs, the FDA may not accept an ANDA for a drug containing the

same active moiety for a period of five years from the date of the NDA’s approval, with one




    12
      21 U.S.C. § 355(j)(5)(B)(iii). The brand/patent holder can choose to sue the generic after 45 days,
including waiting until the generic has launched its product, but doing so would not trigger the automatic
30-month stay of FDA approval and the brand must instead satisfy the showing required to obtain a
preliminary injunction to prevent the generic launch.
    By enabling a brand manufacturer to bring suit in response to a paragraph IV certification, the Hatch-
Waxman Amendments create a procedural mechanism through which the brand and generic manufacturer
can resolve their patent dispute before the generic’s intended launch date. Thus, such a system prevents
the delay to generic entry that such a suit would otherwise cause.
    If a patent is listed in the Orange Book after an ANDA is submitted but before it is approved, the
applicant for the pending ANDA generally must amend its application and provide an appropriate
certification for the newly listed patent and the attendant notice. Nonetheless, a patent listed after the date
an ANDA was accepted for filing (i.e., the date the FDA determines it was substantially complete) will
not trigger a 30-month stay for that application. 21 U.S.C. § 355(j)(5)(B)(iii).



                                                      20
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 25 of 154 PageID# 25



exception: if the ANDA contains a P.IV certification of patent invalidity or non-infringement, an

ANDA may be submitted four years after the NDA approval, one year earlier.13 In that situation,

when legitimate patent infringement litigation is timely filed, any appropriate 30-month stay is

“extended by such amount of time (if any) which is required for seven and one-half years to have

elapsed from the date of approval” of the NDA.14 In effect, this can increase the 30-month stay

by up to another year.

         85.      Until the court issues a decision finding the patent invalid or not infringed or until

30 months (or longer if an NCE) has passed, the FDA may grant “tentative approval” to the

ANDA filer, recognizing that the ANDA is approvable, but cannot grant final approval, which

would allow the generic manufacturer to market its product.

         86.      If the challenging generic company obtains a favorable district court decision, and

has tentative approval, it meets FDA requirements for manufacture and sale and from a

regulatory perspective is clear to launch, even if the patent at issue has not yet expired. In that

case, the generic manufacturer may choose to launch before the patent expires (though may be

subject to damages if it is found to infringe a valid patent).

         3.       First ANDA filers are entitled to a valuable 180-day exclusivity.

         87.      Potential ANDA competitors may be classified as first filers or subsequent filers.

         88.      To encourage manufacturers to seek approval of generic versions of brand drugs,

the Medicare Prescription Drug, Improvement, and Modernization Act of 200315 provides an

incentive to challenge weak patents. The incentive is given to the first applicant – the first filer –

to submit a substantially complete ANDA containing a P.IV certification and thus the first


   13
        21 U.S.C. § 355(j)(5)(F)(ii); 21 C.F.R. § 314.108(b)(2).
   14
        21 U.S.C. § 355(j)(5)(F)(ii).
   15
        Pub. L. No. 108-173, 117 Stat. 2066 (Dec. 8, 2003).



                                                     21
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 26 of 154 PageID# 26



applicant to undertake the risk of facing patent infringement litigation. The reward is an

opportunity to be the only ANDA generic on the market with the brand for a 180-day period: the

FDA cannot approve subsequent ANDAs for the same product that a contain P.IV certification

until after this six-month exclusivity has run.16

         89.      If multiple ANDAs are filed on the same day containing P.IV certifications, and

no earlier such ANDAs were filed, those ANDA applicants share the 180-day exclusivity if

successful in challenging the patent(s).

         90.      The 180-day window is referred to as the first-filer’s six-month or 180-day

“exclusivity” but that is a bit of a misnomer. An NDA holder (such as Janssen) can launch a so-

called “authorized generic” version of its own brand under its own NDA at any time: these

“authorized generics” are often the same pills in different bottles and sold at a lower price point.

Brand manufacturers frequently license a third party to sell its authorized generic beginning at

the same time as ANDA generic entry as a means to recoup some of the sales they would

otherwise lose.

         91.      During the 180-day exclusivity period, the first filer is the only ANDA-approved

generic manufacturer on the market. In the absence of competition from other generics (ANDA

or authorized), during the 180-day exclusivity period, a first-filer generic manufacturer generally

makes about 80% of all of the profits that it will ever make on the product.

         92.      The Supreme Court has recognized that “this 180-day period of exclusivity can

prove valuable, possibly ‘worth several hundred million dollars’” to the first filer.

         93.      Where patent protection is viewed as weak, ANDAs with P.IV certifications are



    16
      The first filer can, in some circumstances, forfeit this exclusivity; the requirements for obtaining
and retaining this 180-day exclusivity period are described at 21 U.S.C. § 355(j)(5)(B)(iv), (5)(D).



                                                     22
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 27 of 154 PageID# 27



often filed on the first possible day; in the case of drugs with an NCE exclusivity, that is exactly

four years after the NDA was approved.

                             VI.      ECONOMIC BACKGROUND

       94.     The marketplace for the sale of prescription pharmaceutical products in the

United States is unusual. In most industries, the person who pays for a product is also the person

who chooses the product. When the same person has both the payment obligation and the choice

of products, the price of the product plays a predominant role in the choice of products.

Consequently, manufacturers have a strong incentive to lower the price of their products to

maintain profitability.

       95.     The pharmaceutical marketplace, in contrast, is characterized by a “disconnect”

between the payment obligation and the product selection. State laws prohibit pharmacists from

dispensing certain drugs to patients unless they can present a prescription written by their

physician. This prohibition introduces an anomaly into the pharmaceutical marketplace between

the payment obligation and the product selection. The patient (and in many cases his or her

insurer) has the obligation to pay for the pharmaceutical product, but his or her doctor chooses

which product the patient will buy.

       96.     In 1984, Congress sought to ameliorate the “disconnect,” by authorizing the

manufacture and sale of generic pharmaceuticals under the Hatch-Waxman Amendments. Since

the passage of the Hatch-Waxman Amendments, every state has adopted drug product selection

laws that either require or permit pharmacies to substitute AB-rated generic equivalents for brand

prescriptions (unless the prescribing physician specifically directs that substitution is not

permitted). In this way, price reenters the product selection decision at the pharmacy counter,

lessening the pharmaceutical marketplace “disconnect.” When a therapeutically equivalent

generic is introduced and not prevented from competing, brand manufacturers can no longer


                                                 23
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 28 of 154 PageID# 28



exploit the “disconnect,” their monopoly power dissipates, and some of the normal competitive

pressures are restored.

       97.     Because generic versions of branded drugs contain the same active ingredients,

and are determined by the FDA to be just as safe and effective as their branded counterparts, the

only material differences between generic drugs and their branded counterparts are their prices

and manufacturers. Because generic versions of branded products are commodities that cannot

be differentiated, the primary basis for generic competition is price.

       98.     Typically, generics are at least 25% less expensive than their branded counterparts

when there is a single generic competitor. They are 50% to 80% (or more) less expensive when

there are multiple generic competitors on the market for a given brand. Consequently, the launch

of a bioequivalent generic drug usually results in significant cost savings to all drug purchasers.

       99.     Once a generic hits the market, it quickly captures sales of the corresponding

brand drug, often 80% or more of the market, within the first six months after entry. In one

study, the FTC found that on average, within a year of generic entry, generics had captured 90%

of corresponding brand sales and (with multiple generics on the market) prices had dropped

85%. As a result, competition from generics is viewed by brand manufacturers, such as Janssen,

as a grave threat to their bottom lines.

       100.    Until the generic version of a brand drug enters the market, there is no

bioequivalent generic to substitute for, and thus compete with, the branded drug, so the branded

drug manufacturer can continue to profitably charge supra-competitive prices. As a result, brand

drug manufacturers, well aware of the rapid erosion of branded drug sales by generic drugs, have

a strong incentive to delay the start of generic drug competition into the market. Brand

manufacturers often seek to extend their monopolies, sometimes resorting to illegal ones,




                                                 24
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 29 of 154 PageID# 29



including fraud on the PTO and subsequent sham litigation against generics seeking to enter the

market.

           101.    The Hatch-Waxman Amendments have significantly advanced the rate of generic

drug launches while also ushering in an era of historically high profits for brand drug

manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-selling

branded drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,

annual prescription drug revenue for branded and generic drugs totaled $21.6 billion; by 2013,

total annual prescription drug revenue had soared to $329.2 billion.

                                               VII.    FACTS

A.         1994-2011: Abiraterone acetate is invented, patented, developed, approved, and
           launched as Zytiga.

           102.    Prostate cancer results from the uncontrolled growth of abnormal cells in the

prostate gland. Once a prostate cancer tumor develops, androgens such as testosterone promote

prostate cancer growth. At its early stages, localized prostate cancer is often curable with local

therapy including, for example, surgical removal of the prostate gland and radiotherapy.

However, when local therapy fails – as it does in up to a third of men – the disease progresses

into metastatic cancer (i.e., it spreads from the prostate into other parts of the body).

           103.    The enzyme 17α-hydroxylase/C17, 20-lyase (“CYP17”) is involved in testosterone

synthesis, and CYP17 inhibitors have for decades been known to be useful in the treatment of

cancer, specifically androgen-dependent disorders like prostate cancer.

           104.    Abiraterone acetate, a prodrug of abiraterone,17 is a CYP17 inhibitor, and

considered a second-line therapy for the treatment of prostate cancer.




     17
          A prodrug is a biologically inactive compound that the body can metabolize to produce a drug.



                                                      25
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 30 of 154 PageID# 30



       105.    Abiraterone was first discovered in the early 1990s by a group of scientists at the

Institute of Cancer Research (ICR). Those scientists were familiar with research from the 1980s

involving ketoconazole, another CYP17 inhibitor, and set about making a drug molecule that

could mimic some of the properties of ketobonazole.

       106.    On September 30, 1994, those scientists, including Susan E. Barrie, Michael

Jarman, Gerard A. Potter, and Ian R. Hardcastle, filed Patent Application No. 08/315,882,

covering the class of compounds to which abiraterone acetate belongs. As the patent’s

specification described, the “invention relates to 7-substituted steroids and their use in the

treatment of androgen-dependent and oestrogen-dependent disorders, especially prostatic cancer

and breast cancer respectively.” The claimed invention related to drug compounds having the

following general formula:




       107.    After a series of rejections, the inventors convinced the PTO that one particular

feature of the claimed compounds (a mandatory double bond at the 16, 17 position and position

14 can only be substituted with halogen or C1-4alkyl) was sufficiently non-obvious so as to

warrant patentability.

       108.    On February 18, 1997, the PTO issued this application as U.S. Patent No.

5,604,213 (the ’213 patent or the ’213 blocking patent), assigned to British Technology Group

Limited.




                                                 26
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 31 of 154 PageID# 31



       109.    In 2004, Cougar Biotechnology obtained an exclusive license to the ’213 patent

from British Technology Group. Janssen acquired Cougar Biotechnology in May 2009.

B.     2007-2010: The PTO rejects as obvious Janssen’s first two attempts to secure a
       second patent.

       110.    On August 24, 2007, Cougar, through two of its scientists, filed patent application

number 11/844,440 (the ’440 application), listing 36 claims.

       111.    On December 29, 2009, following Janssen’s acquisition of Cougar, PTO

examiner San-ming Hui noted that claims 1-26 were drawn to a method of treating cancer, while

claims 27-36 were direct to a composition for the treatment of cancer. When an application

claims two or more distinct inventions, the Patent Act, 35 U.S.C. § 121, permits the PTO to

require the applicant to restrict the application to one of the inventions. Examiner Hui required

Janssen to choose between its method claims and composition claims.

       112.    In response, Janssen cancelled claims 1-36 and submitted new claims 37-63

relating to a “method for the treatment of a prostate cancer in a human comprising administering

to said human a therapeutically effective amount of abiraterone acetate or a pharmaceutically

acceptable salt thereof and a therapeutically effective amount of prednisone” (claim 37), a

“method for the treatment of a refractory prostate cancer in a human comprising administering to

said human a therapeutically effective amount of abiraterone acetate or a pharmaceutically

acceptable salt thereof and a therapeutically effective amount of prednisone” (claim 48), and

various dependent claims deriving from claims 37 & 48.

       113.    On April 8, 2010, examiner Hui issued her first rejection of claims 37-63 as being

unpatentable over two pieces of prior art. Specifically, examiner Hu found that a 2004 article by




                                                27
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 32 of 154 PageID# 32



A. O’Donnell on the results of clinical trials of abiraterone (2004)18 teaches (a) abiraterone

acetate is a known CYP17 inhibitor which can be used to suppress testosterone level in prostate

cancer patients, (b) 800 mg of abiraterone acetate is useful in suppressing the serum testosterone

level, and (c) concomitant glucocorticoid therapy may be needed for continuous use of

abiraterone acetate. She also found that a 1996 article by IF Tannock et al.19 “teaches 10 mg of

prednisone in combination with other anti-cancer drugs as effective in treating refractory

hormonal-resistant prostate cancer.” Thus, it would have been obvious to one skilled in the art to

employ both abiraterone acetate and prednisone to treat prostate cancer including refractory

prostate cancer, and the motivation to do so would have been present since abiraterone acetate

provided a new mechanism of action in treating prostate cancer.

        114.   On July 8, 2010, Janssen submitted what would be its most substantive response

to examiner Hui: 10 pages of counter-argument to the April 8 rejection, claiming:

        a. Neither O’Donnell (2004) nor Tannock (1996) discloses using abiraterone acetate and
           prednisone together for the treatment of prostate cancer;

        b. Neither O’Donnell (2004) nor Tannock (1996) provide any reason to modify their
           teachings to arrive at a method of treating prostate cancer with a combination of
           abiraterone acetate and prednisone;

        c. The patients in the O’Donnell (2004) study were not allowed to take concomitant
           steroids (and, thus O’Donnell (2004) actually teaches away from the co-
           administration of steroids);

        d. O’Donnell (2004) concludes that abiraterone acetate is potentially useful in causing
           reductions in testosterone levels and is thus potentially useful as a second-line
           treatment of patients who have become refractory to gonadotrophin-releasing
           hormone agonists;




   18
      A. O’Donnell, et al., “Hormonal Impact of the 17α-hydroxylase/C17,20-lyase Inhibitor
Abiraterone Acetate (CB7630) in Patients with Prostate Cancer” (O’Donnell 2004).
   19
     IF Tannock, et al., “Chemotherapy with mitoxantrone plus prednisone or prednisone alone for
symptomatic hormone-resistant prostate cancer” J. Clin. Oncol., 1996; 14:1756-1764 (Tannock 1996).



                                                 28
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 33 of 154 PageID# 33



         e. There are no disclosures of prednisone in O’Donnell (2004) and no suggestion to
            modify its administration of abiraterone acetate to also administer prednisone;

         f. O’Donnell (2004) concludes that it is unknown whether or not it might be useful to
            administer a glucocorticoid with abiraterone acetate, and that further study is needed,
            thus, at most O’Donnell (2004) provides an invitation to experiment;

         g. Tannock (1996) discloses the results of a study concerning whether chemotherapy
            using mitoxantrone, along with prednisone, provides a better palliative response than
            prednisone (and showed no significant difference in survival rates);

         h. Tannock (1996) chose mitoxantrone for specific reasons and there is no suggestion of
            using another drug, including abiraterone acetate, especially since abiraterone acetate
            and mitoxantrone are two different types of drugs; and

         i. Neither O’Donnell (2004) nor Tannock (1996) identified a “problem” in using
            abiraterone acetate without prednisone or vice-versa.

         115.   Janssen also made an “unexpected results” argument, pointing to a newly

published article by Danila et al.20 on a clinical study of patients with progressive metastatic

castration-resistant prostate cancer who were administered abiraterone acetate together with

prednisone. Janssen argued that the results of Danila 2010 unexpectedly showed: (a) abiraterone

acetate and prednisone resulted in antitumor effects; (b) a decline in the levels of prostate-

specific-antigen, demonstrating antitumor activity; (c) a potential for reversing clinical resistance

to abiraterone acetate; and (d) a lowered incidence of mineralocorticoid-related toxicities.

         116.   On September 24, 2010, examiner Hui again rejected claims 37-63.

         117.   She rejected Janssen’s lack of motivation to combine argument, noting that the

initial rejection “resides in the fact that both the herein agents are known to be useful in treating

prostate cancer. Since abiraterone acetate provide[s] a new mechanism of action in treating

prostate cancer and prednisone is known to be useful in treating refractory prostate cancer,



    20
      Danila et al. “Phase II Multicenter Study of Abiraterone Acetate Plus Prednisone Therapy in
Patients with Docetaxel-Treated Castration-Resistant Prostate Cancer,” J. Clin. Oncol. Vol. 28, no. 9, pp.
1496-1501 (March 20, 2010) (Danila 2010).



                                                    29
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 34 of 154 PageID# 34



concomitant employment of both compounds into a single method useful for the very same

purpose, treating prostate cancer, would be considered prima facie obvious.”

          118.   She rejected Janssen’s teaching away argument, noting that O’Donnell (2004)

was trying to determine the effects of abiraterone acetate, and thus it would have been improper

to administer another drug that has an endocrine effect, such as steroids, to the patients.

          119.   And she rejected Janssen’s unexpected results arguments, noting that the claimed

unexpected results were not “commensurate with the scope of the subject matter recited in the

claims.”

          120.   Janssen made no further attempts to support the claims in the ’440 application,

and the PTO issued a notice of abandonment as to the ’440 application.

C.        2010-2011: Janssen seeks and obtains FDA approval to sell abiraterone acetate.

          121.   On December 18, 2010, Janssen filed an NDA seeking FDA approval to sell

tablets containing abiraterone acetate, bearing the tradename Zytiga.21

          122.   On April 28, 2011, the FDA approved Janssen’s NDA for the sale of Zytiga.

          123.   The recommended dose of Zytiga is 1000 mg (either two 500 mg film-coated

tablets, or four 250 mg uncoated tablets) to be taken orally once daily, along with 5 mg of

prednisone to be taken twice daily. The active ingredient in Zytiga tablets consists of non-

micronized abiraterone acetate.

          124.   Following approval of the NDA, Janssen submitted the ’213 patent for listing in

the FDA’s Orange Book as covering Zytiga.




     21
     The NDA was initially filed by Ortho Biotech Oncoloft Research and Development, a unit of
Cougar Biotechnology, Inc.



                                                 30
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 35 of 154 PageID# 35



          125.   In 2011, United States sales of Zytiga were $191 million; they would soon reach

over $1 billion a year.22

D.        2011-2013: The PTO issues three more rejections of Janssen’s attempt to patent the
          obvious but extends the life of the ’213 patent by three years.

          1.     February 2012: The PTO rejects Janssen’s second patent attempt for a third
                 time.

          126.   While awaiting FDA approval of Zytiga, Janssen was also renewing attempts to

obtain a second patent. On February 24, 2011, Janssen scientists filed Patent Application No.

13/034,340 (the ’340 application), identifying it as a continuation of the ’440 application, and re-

asserting the same 36 claims originally set out in the ’440 application.23

          127.   As she had with the earlier ’440 application, examiner Hui determined that the

’340 application actually claimed two distinct inventions and required Janssen to choose between

its method claims and composition claims. And as it had in the now-abandoned ’440 application,

Janssen would elect to prosecute the method claims rather than the composition claims.

          128.   On December 21, 2011, Janssen cancelled all 36 claims in the’340 application and

proposed 20 new method claims, numbered 37-56. The new claims were directed to “[a] method

for the treatment of a prostate cancer in a human comprising administering to said human a

therapeutically effective amount of abiraterone acetate or a pharmaceutically acceptable salt

thereof and a therapeutically effective amount of prednisone.”




     22
      In 2012, its first full year on the market, Zytiga’s United States sales had reached $463 million;
they climbed to $750 million in 2013. Zytiga sales continued to rise: By 2014 they were $971 million,
and in 2015 they exceeded $1 billion.
     23
      This application was a continuation of U.S. Patent Application No. 11/844,440, filed on August 24,
2007, and claimed the priority date of provisional U.S. Patent Application No. 60/921,506, filed on
August 25, 2006. Both were filed by Cougar, on assignment from its scientists Auerbach and Belldegrun;
Cougar, at that point, was owned by Johnson & Johnson. From here on out, the complaint will refer to the
patent application as Janssen’s.



                                                    31
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 36 of 154 PageID# 36



       129.    On February 3, 2012, examiner Hui rejected the patent in its entirety, finding the

newly-proposed claims obvious in light of O’Donnell (2004) and Tannock (1996).

       130.    As before, examiner Hui explained that O’Donnell (2004) “teaches abiraterone

acetate is known to be an inhibitor of 17ahydroxylase/C17,20-lyase, which can be used to

suppress testosterone level in prostate cancer patients” and “teaches 800 mg of abiraterone

acetate as useful in suppressing the serum testosterone level.” And as before, examiner Hui

further noted that O’Donnell (2004) “also teaches that concomitant glucocorticoid therapy may

be needed for continuous use of abiraterone acetate.”

       131.    While examiner Hui recognized that O’Donnell (2004) did “not expressly teach

the use of [the steroid] prednisone in the method of treating prostate cancer” and did not

“expressly teach the use of the herein claimed dosage and regimen for prednisone and

abiraterone acetate,” she again noted that Tannock (1996) did just that: “Tannock et al. teaches

10 mg of prednisone in combination with other an[ti]-cancer drug as effective in treating

refractory hormonal-resistance prostate cancer.”

       132.    Combining these two prior art references, examiner Hui concluded that “[i]t

would have been obvious to one of ordinary skill in the art at the time the invention was made to

employ both prednisone and abiraterone acetate, in the dosage herein claimed, together in a

method of treating prostate cancer, including refractory prostate cancer.”

               Since abiraterone acetate provide a new mechanism of action in
               treating prostate cancer and prednisone is known to be useful in
               treating refractory prostate cancer, concomitant employment of
               both compounds into a single method useful for the very same
               purpose, tre[a]ting prostate cancer, would be considered prima
               facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA
               1980)). Treating refractory prostate cancer with abiraterone acetate
               would be reasonably expected to be effective since abiraterone
               provides a new mechanism of action against prostate cancer.
               O’Donnell et al. provides an additional motivation to



                                                32
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 37 of 154 PageID# 37



                concomitantly employ prednisone since employing replacement
                glucocorticoid such as prednisone would ensure the safety and
                effectiveness of abiraterone acetate.

         133.   Examiner Hui further explained that the “the optimization of result effect

parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the

artisan. The optimization of known effective amounts of known active agents to be administered

is considered well in the competence level of an ordinary skilled artisan in pharmaceutical

science, involving merely routine skill in the art.”24

         2.     September 2012: The PTO issues its fourth rejection of Janssen’s patent
                application, over obviousness, unexpected results, and commercial success
                arguments.

         134.   Approximately five months after receiving the PTO’s third rejection, Janssen

responded on July 3, 2012, acknowledging the two prior art references, but arguing that

O’Donnell (2004) and Tannock (1996) only “suggest that the combination of abiraterone acetate

and prednisone would be obvious to try.” According to Janssen, “[n]othing in the art teaches or

suggests that abiraterone acetate in combination with prednisone would be a particularly useful

combination for cancer treatment.” In so arguing, Janssen urged an incorrect interpretation of the

obviousness case law.

         135.   Janssen went further, also asserting that two secondary considerations of non-

obviousness enabled it to traverse the examiner’s prima facie obviousness rejection: unexpected

results and commercial success.



    24
       In addition to her obviousness rejection, the examiner provisionally rejected claims 37-56 of the
’340 Application for non-statutory double patenting based on Janssen’s co-pending Patent Application
No. 12/898,149 (the ’149 application). In plain English, the ’340 was duplicative of another Janssen
patent application. Because the PTO had not yet issued a patent based on the ’149 application at the time
of the examiner’s rejection, the examiner clarified that her double patenting rejection was only
provisional: it would only take effect if the PTO issued a patent based on the ’149 application. Janssen
informed examiner Hui on July 3, 2012 that it had abandoned the ’149 application.



                                                   33
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 38 of 154 PageID# 38



       136.    First, Janssen contended that “the claimed invention produces unexpected

results.” To support this argument, Janssen referenced a 2011 study published in Nature Reviews

Clinical Oncology that found that Janssen’s claimed invention successfully lowered the pain

associated with abiraterone treatment and reduced a certain type of tumor cell. Janssen urged that

“the claimed invention produces the unexpected results of increased survival, reduced pain, and

lower levels of a biomarker connected with survival.”

       137.    Second, Janssen claimed that its “invention has experienced an impressive

commercial success.” Contending that Zytiga is a commercial embodiment of the claimed

invention approved for sale in the U.S. in April 2011, Janssen emphasized that “[w]ithin the first

year of release, worldwide sales were over $400 million.” Thus, according to Janssen, “not only

did the claimed invention enjoy immediate commercial success, this commercial success grew

over the first year of commercial availability.”

       138.    On September 11, 2012, in a final office action, examiner Hui issued a final office

action, rejecting both of Janssen’s arguments on secondary consideration.

       139.    She found Janssen’s unexpected results to be “unpersuasive”: “Because

abiraterone and prednisone are known to be individually effective in treating prostate cancer,”

their “additive effective is expected.”

       140.    Janssen’s commercial success contentions fared no better. Examiner Hui noted

that “gross sales figures do not show commercial success absent evidence as to market share, or

as to the time period during which the product was sold, or as to what sales would normally be

expected in the market.” And “[i]n the instant case, . . . no evidence of commercial success was

provided.”




                                                   34
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 39 of 154 PageID# 39



       3.      March 2013: The PTO issues its fifth rejection.

       141.    Janssen tried again, requesting on January 11, 2013 that the examiner reconsider

her final action and citing a new reference—an article published in the New England Journal of

Medicine—in support of its unexpected results argument. Janssen made no new arguments

regarding Zytiga’s commercial success.

       142.    But again, examiner Hui found Janssen’s argument unpersuasive. On March 4,

2013, she issued another final rejection, expressly rejecting all of Janssen’s arguments as they

pertained to claimed “unexpected results.” Examiner Hui again noted that as “abiraterone and

prednisone are known to be individually effective in treating prostate cancer,” an “at least

additive effective is expected.”

       143.    By this point, the writing was indelibly etched into the wall. Scientists were well

aware, long before the ’438 patent’s 2006 priority date that androgen hormones such as

testosterone promote prostate cancer growth and therapies aimed at suppressing androgen

production were a mainstay of prostate cancer treatment. “First line” treatments such as surgical

or chemical castration could eliminate most androgen production, but residual androgen

produced by adrenal glands could eventually support cancer growth. By the 1990s, researchers

knew that CYP17 inhibitors, such as abiraterone and ketoconazole, effectively suppressed both

testicular and adrenal androgen production. And abiraterone was recognized as being especially

selective and potent. Scientists also recognized that since CYP17 inhibitors suppressed synthesis

of beneficial adrenal hormones, concomitant administration of a replacement glucocorticoid was

likely necessary. And synthetic glucocorticoids such as prednisone had been used for palliative

effects in treating refractory prostate cancer since the 1950s, and a 1998 study showed other anti-

prostate cancer activity associated with prednisone. Janssen could dispute none of this.




                                                35
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 40 of 154 PageID# 40



       4.      September 2013: The PTO grants a patent term extension on the ’213
               blocking patent, following representations from BTG that the ’213 patent
               claims the only active ingredient in Zytiga.

       144.    In the meantime, Janssen’s partner worked to prolong the protection of the ’213

patent. The ’213 patent was set to expire on February 18, 2014. On June 22, 2011, BTG filed an

application for a patent term extension on the ’213 patent. A patent term extension is intended to

compensate a patent applicant for delays occurring during the prosecution of the patent before

the PTO. Such an application must be filed within 60 days of the regulatory approval of the

product, and at least one claim of the patent must cover the product or a method of using the

product.

       145.    In its application for a patent term extension, BTG noted that the FDA “has

approved New Drug Application (“NDA”) No. 202379 for ZYTIGA (abiraterone acetate). The

active ingredient of ZYTIGA is abiraterone acetate.” BTG also represented that the ’213 patent

“claims the active ingredient of the approved product which is abiraterone acetate.”

       146.    On September 25, 2013, examiner Bottino (the examiner who handled the original

application for the ’213 patent) granted a patent term extension for the ’213 patent. The PTO

determined, based on the representations made by BTG, that since the claims of the ’213 patent

“cover the human drug product ZYTIGA (abiraterone acetate),” an extension of 1,029 days was

warranted. The expiration of the ’213 blocking patent was set at December 13, 2016, granting

BTG, and its licensee Janssen, an additional 1,029 days – nearly three years – of patent life.

E.     September 2014: Janssen’s sixth time is the charm, patenting the obvious based on a
       commercial success argument.

       147.    Rather than accept the examiner’s repeated rejections, Janssen revived its failed

commercial success argument. On June 4, 2013, Janssen submitted a new response, re-asserting

Zytiga’s commercial success as grounds for patentability.



                                                36
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 41 of 154 PageID# 41



       148.    This time, Janssen provided the FDA-approved label for Ztyiga, along with a

December 2012 FDA News Release noting that the agency had decided to expand Zytiga’s use

for late-stage prostate cancer. Additionally, Janssen submitted two news releases from the FDA

(dated June 17, 2010 and August 31, 2012) and a Janssen slideshow, dated May 2013.

       149.    Janssen claimed that these references showed that Zytiga was a market leader

with both chemo-refractory prostate cancer patients (patients who have previously received

chemotherapy treatment) and chemo-naive prostate cancer patients (patients who have not

previously received chemotherapy treatment). Janssen emphasized Zytiga’s success over two

other cancer treatments: Jevtana, which the FDA approved a year before Zytiga, and Xtandi,

which the FDA approved a year-and-a-half after Zytiga.

       150.    At no time during the patent prosecution did Janssen inform examiner Hui that the

’213 blocking patent prevented any other company from even trying to bring an abiraterone

acetate product to the market. Janssen never called examiner Hui’s attention to the fact that such

a “blocking patent” existed. Janssen intentionally and deliberately refrained from mentioning the

’213 blocking patent when pressing its commercial success argument because it knew that the

existence of such a blocking patent would render its purported evidence of commercial success

to be of minimal, if any, probative value.

       151.    Based on Janssen’s new arguments and the limited evidence Janssen put before

her, examiner Hui reversed course and issued a notice of allowance to Janssen on July 3, 2013.

In support of this allowance, the examiner provided a single justification: “The unexpected

commercial success of the launch of the drug obviates the rejection under 35 U.S.C. § 103(a).”

       152.    As issued, claim 1 of the ’438 patent recites:

               A method for the treatment of a prostate cancer in a human
               comprising administering to said human a therapeutically effective



                                                37
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 42 of 154 PageID# 42



               amount of abiraterone acetate or a pharmaceutically acceptable salt
               thereof and a therapeutically effective amount of prednisone.

       153.    After receiving the notice of allowance, Janssen began papering the file with

dozens of additional references. On October 3, 2013, Janssen disclosed 25 prior art references,

all of which were “Other Prior Art – Non Patent Literature Documents.” On October 25, 2013,

the examiner maintained her allowance for “the same reasons of allowance as previous[ly]

communicated in the previous notice of allowance.”

       154.    On January 10, 2014, Janssen disclosed twelve more references in a second

information disclosure statement, again putting them all in the “Other Prior Art – Non Patent

Literature Documents” category. On February 11, 2014, the examiner accepted them without

comment and maintained her allowance because “[t]he commercial success of the combination

of prednisone and abiraterone to treat prostate cancer obviate the rejection under 35 USC

103(a).”

       155.    On May 9, 2014, Janssen submitted a third information disclosure statement

containing 29 more references. As before, most (twenty-six) of these references were non-patent

literature documents, although this submission also contained three patent-related documents.

One was an abandoned United States patent application (20060030608) for anti-aromatase

compounds and two were foreign patent references (EP2478907, the European counterpart to the

’340 application and WO2006027266, relating to site and time controlled release mechanisms).

These three references would be the only ones cited in the’438 patent.

       156.    In addition to these references, Janssen disclosed “the existence of commonly

owned pending U.S. Patent Application Serial Nos. 11/844,440.” Janssen notified the examiner

that the ’440 application had been “published and is therefore publicly available in PAIR.

Moreover, the Patent Office has issued one or more Office Actions in this application.” Janssen



                                               38
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 43 of 154 PageID# 43



“invited” the examiner “to review the prosecution of this application to determine its impact, if

any, on the prosecution of the present application.” However, although Janssen had already

submitted over 50 new references, post-allowance, to the PTO, Janssen did not submit a copy of

the ’440 application, claiming that it did not want to “overwhelm the Examiner with an overly

large IDS.” Janssen also did not mention that the ’440 application had been declared abandoned

more than three years earlier, on April 14, 2011.

       157.    On May 30, 2014, Janssen submitted a fourth information disclosure statement

containing eight new references. Again, Janssen made no mention of the ’213 blocking patent.

       158.    On June 2, 2014, the examiner again affirmed her allowance. And again, the sole

reason given was “[t]he commercial success of the combination of prednisone and abiraterone to

treat prostate cancer obviate the rejection under 35 USC 103(a).”

       159.    On June 16, 2014, Janssen made its final submission, along with eight more non-

patent references. Still absent from the references supplied to the PTO was the ’213 blocking

patent. On August 13, 2014, the PTO issued notice of a projected patent number and issue date.

       160.    On September 2, 2014, the ’340 application issued as U.S. Patent No. 8,822,438

(the ’438 patent), claiming “methods for treating cancer” comprising “administ[ration of] a 17c-

hydroxylase/Czo-lyase inhibitor, such as abiraterone acetate, in combination with at least one

additional therapeutic agents such as an anti-cancer agent or a steroid.” The twenty approved

claims all specify use of abiraterone acetate and prednisone.

       161.    The ’213 blocking patent was not cited to the PTO during the prosecution of the

’438 patent, and it does not appear in the References Cited portion of the ’438 patent.

       162.    Subsequent to the issuance of the ’438 patent, there was a proceeding to correct

inventorship in which Dr. Johann S. de Bono was added as an inventor to the ’438 patent. BTG




                                                39
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 44 of 154 PageID# 44



is the owner of Dr. de Bono’s inventions and thus asserts co-ownership of the ’438 patent along

with Janssen.

F.        2015: Generic competitors line up to compete with Zytiga, Janssen and BTG pursue
          litigations they cannot win to prevent competition, and generic manufacturers
          challenge the ’438 patent at the PTAB.

          1.      April – July 2015: Generic competitors line up to compete with Zytiga and
                  Janssen and BTG sue them.

          163.    On April 28, 2015, the first day on which ANDAs could be filed, multiple generic

companies submitted ANDAs seeking FDA approval to launch generic Zytiga. Based on

publicly-available FDA approval letters, at least five generic companies filed on this date; other

estimates indicate that at least ten generics did so.

          164.    These generic ANDA filers promptly provided notice to Janssen of their ANDA

filings and the certifications contained therein:

                                                                P.IV on ’213        P.IV on ’438
               Generic company        Notice letter date
                                                                   patent?             patent?
           Actavis                       June 22, 2015              Yes25                Yes
           Amneal                        July 10, 2015                No                 Yes
           Apotex                         July 7, 2015                No                 Yes
           Citron                        June 25, 2015                No                 Yes
           Dr. Reddy’s                    July 9, 2015                No                 Yes
           Mylan                          July 9, 2015                No                 Yes
           Par                           June 26, 2015                No                 Yes
           Sun                           June 25, 2015                No                 Yes
           Teva                           July 7, 2015                No                 Yes
           Hikma/West Ward               June 24, 2015                No                 Yes
           Wockhardt                     June 24, 2015                No                 Yes


     25
      Actavis, the only ANDA filer who submitted a P.IV certification on the ’213 blocking patent,
subsequently changed that to a P.III certification and stipulated with Janssen that it would not seek to sell
generic Zytiga prior to the patent’s expiration on December 13, 2016.



                                                     40
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 45 of 154 PageID# 45



         165.   On July 31, 2015, Janssen and BTG filed a single lawsuit against eleven generic

companies in the District of New Jersey. The case was assigned to Judge Kevin McNulty. The

filing of this lawsuit triggered the Hatch-Waxman 30-month stay as to the approval of each of

their Zytiga ANDAs, a stay that would be extended a year to October 27, 2018 because of

Zytiga’s NCE exclusivity.26

         166.   Of the eleven different generic companies named by Janssen in a single lawsuit,

only one of them, Actavis, had submitted a P.IV certification as to the ’213 blocking patent. That

is, ten of the eleven defendants made clear that they did not intend to sell generic abiraterone

acetate until at least December 13, 2016, when the ’213 blocking patent expired. As to those ten

generic defendants, the only patent that could give Janssen the protection afforded by the 30-

month stay was the ’438 patent.

         167.   Consequently, after the ’213 patent expired, the 30-month stay remained in effect

only because of Janssen’s strategic and unlawful decision to continue prosecuting its case as to

the ’438 patent (which Janssen knew to be invalid).

         168.   Janssen’s decision to lump all of the generic ANDA filers in a single lawsuit

asserting both the ’213 and ’438 patent does not change the sham nature of the claims it initially

asserted against the ten generic manufacturers who had not served P.IV certifications as to the

’213 patent. Nor does it insulate the sham nature of the claims it later maintained against all

eleven generic manufacturers after the expiration of the ’213 patent.




    26
      Due to the NCE exclusivity provisions discussed above, the “30-month stay” as to the ’438 patent
actually lasted until October 27, 2018.



                                                  41
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 46 of 154 PageID# 46



        2.     December 2015: Generic companies ask the PTAB to assess the validity of
               the ’438 patent.

        169.   On December 4, 2015, Amerigen Pharmaceuticals Limited (Amerigen) filed a

petition for inter partes review of the ’438 patent with the PTAB. Amerigen requested

cancellation of all 20 claims of the ’438 patent, arguing that (a) claims 1-20 were obvious over

O’Donnell (2004) in view of a 1990 article by G.S. Gerber and G.W. Chodak,27 and (b) claims 1-

4 and 6-11 were obvious over the ’213 patent in view of Gerber (1990).

        170.   Amerigen began by pointing out the strong evidence that the claimed invention of

the ’438 patent was, as the PTO held, obvious. As Amerigen noted, the prior art taught the use of

abiraterone acetate as an effective anti-cancer agent which suppresses testosterone synthesis in

prostate cancer patients. And while it was known that suppressing testosterone synthesis was

beneficial to treating prostate cancer, it was also known that using a CYP17 inhibitor to reduce

testosterone synthesis also undesirably suppressed the production of cortisol, a glucocorticoid.

So, the prior art also taught that concomitant glucocorticoid replacement therapy might be

necessary when administering abiraterone acetate (as was common practice when administering

ketoconazole, another CYP17 inhibitor). The prior art also taught that abiraterone acetate was a

more effective CYP17 inhibitor than ketoconazole. Finally, the prior art taught that the

combination of ketoconazole and prednisone was a safe and effective treatment for refractory

metastatic prostate cancer.




   27
      Gerber, G.S. & Chodak, G.W., Prostate specific antigen for assessing response to ketoconazole
and prednisone in patients with hormone refractory metastatic prostate cancer, 144 J. Urol. 1177-79
(1990) (Gerber 1990).



                                                  42
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 47 of 154 PageID# 47



       171.    Amerigen noted that based on the teachings of prior publications including the

’213 blocking patent, a POSA would have combined abiraterone acetate and prednisone with a

reasonable expectation of success.

       172.    Amerigen went on to explain why “secondary considerations” were insufficient to

overcome that finding. In particular, Amerigen pointed out that evidence of secondary

considerations, such as commercial success, is only relevant if the patentee can show a direct

link, or “nexus,” between the secondary consideration and the claims of the patent. But any

commercial success of Zytiga was due to the effectiveness of abiraterone acetate in treating

prostate cancer, not the subject matter of the ’438 patent (i.e., the combination of abiraterone

acetate and prednisone).

       173.    Amerigen noted that Janssen had presented zero evidence to the PTO suggesting

that it was the claimed invention, rather than abiraterone acetate itself, that was responsible for

any commercial success. “Instead, [Janssen] mislead the Examiner by arguing that because

Zytiga is approved in combination with prednisone, Zytiga is a commercial embodiment of the

claimed invention.”

       174.    Amerigen pointed to Janssen’s failure to provide any evidence of unexpected

results or to any showing that the claimed invention satisfied any long-felt but unmet need.

       175.    Finally, Amerigen pointed out that both abiraterone acetate and its use for the

treatment of cancer are claimed in the ’213 patent and the existence of this “blocking patent”

acted to limit the ability of any would-be competitors to develop a competing product.




                                                 43
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 48 of 154 PageID# 48



G.         2016: The PTAB accepts Amerigen’s petition (making its first determination that
           the claims of the ’438 patent were likely too obvious to be patented), more generics
           file petitions for inter partes review, and the ’213 patent expires.

           1.      Early summer 2016: Ten more generics file petitions for inter partes review to
                   invalidate the ’438 patent as the PTAB initiates a formal review.

           176.    On May 31, 2016, the PTAB granted Amerigen’s petition and instituted a formal

proceeding to examine the ’438 patent. The PTAB grants petitions for inter partes review only

where the challenger of the patent shows “a reasonable likelihood that the petitioner would

prevail with respect to at least 1 of the claims challenged in the petition.”28

           177.    In so doing, the PTAB adopted Janssen’s lexicography and interpreted certain

claims terms:

  Claim term(s)                 PTAB construction
                                include the eradication, removal, modification, management or
  “treat,” “treating,” and
                                control of a tumor or primary, regional, or metastatic cancer cells
  “treatment”
                                or tissue and the minimization or delay of the spread of cancer
                                any therapeutic agent that directly or indirectly kills cancer cells
  “anti-cancer agent”           or directly or indirectly prohibits, stops or reduces the
                                proliferation of cancer cells
                                cancer that is not responding to an anticancer treatment or cancer
  “refractory cancer”
                                that is not responding sufficiently to an anti-cancer treatment

           178.    In finding a reasonable likelihood that Amerigen would prevail on obviousness,

the PTAB noted that O’Donnell (2004) suggests the co-administration of a glucocorticoid (such

as prednisone), Gerber (1990) discloses co-administration of prednisone with ketoconazole, and

ketoconazole and abiraterone acetate were both known CYP17 inhibitors. Likewise, the PTAB

noted that the ’213 patent (sometimes referred to in the PTAB proceedings as Barrie (2004))




     28
          35 U.S.C. § 314(a).



                                                   44
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 49 of 154 PageID# 49



discloses the use of abiraterone acetate for treating prostate cancer and contrasts that with the

performance of ketoconazole.

          179.   On June 29, 2016, Argentum sought inter partes review of the ’438 patent.

Concurrently with its petition, Argentum filed a motion seeking to join its case with the one filed

by Amerigen.29 The Amerigen and Argentum petitions were eventually consolidated.

          180.   On June 30, 2016, Mylan sought inter partes review of the ’438 patent, raising

many of the same points that had been made by Amerigen, and seeking cancellation on the same

grounds (obviousness over O’Donnell (2004) in view of Gerber (1990) and obviousness over the

’213 patent in view of Gerber (1990)). Shortly thereafter, a group of petitioners including

Actavis, Amneal, Dr. Reddy’s, Sun, Teva, West-Ward, and Hikma filed a petition on the same

grounds, and sought joinder with the Mylan IPR. A few months later, Wockhardt filed an inter

partes review petition also challenging the ’438 patent.

          181.   All of these petitions raised the same basic arguments that had been raised in the

Amerigen petition. And all would be accepted by the PTAB.

          2.     August 2016: Actavis changes its P.IV certification on the ’213 blocking
                 patent to a P.III certification, and any semblance of legitimacy to Janssen’s
                 litigation disappears.

          182.   On August 30, 2016, Actavis, Janssen, and BTG filed a joint stipulation indicating

that Actavis had changed its P.IV certification on the ’213 blocking patent to a P.III certification.

In so doing, Actavis certified to the FDA that it would not be seeking to sell its generic

abiraterone acetate product prior to the December 13, 2016 expiration of the ’213 blocking

patent.




   29
      On September 19, 2016, the PTAB accepted Argentum’s petition and granted the motion to join the
proceeding with the Amerigen action.



                                                  45
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 50 of 154 PageID# 50



       183.    In light of the P.III certification, Actavis, Janssen and BTG all agreed “that a case

or controversy no longer exists between them with respect to the ’213 patent” and “all claims,

counterclaims, and affirmative defenses relating to the ’213 patent are dismissed, without

prejudice, for lack of subject matter jurisdiction.”

       184.    From this point forward, Janssen and BTG’s prosecution of the litigation was

solely based on its assertion of the ’438 patent which, they both knew, was invalid.

       3.      Late 2016: Judge McNulty issues his Markman decision, adopting Janssen’s
               narrow definition of “treatment” and “treating” and the ’213 patent expires.

       185.    By late 2016, the parties in patent litigation over the ’438 patent had proceeded to

the claim construction phase, wherein the court construes any disputed terms.

       186.    In a Markman decision entered November 10, 2016, Judge McNulty construed the

terms “treated” and “treating,” interpreting them as follows:

 Claim term(s)               Judge McNulty construction
 “treating” and              the eradication, removal, modification, management or control of a
 “treatment”                 tumor or primary, regional, or metastatic cancer cells or tissue and
                             the minimization or delay of the spread of cancer

       187.    This was narrower than the PTAB construction of the same terms; the PTAB

definition began with the word “include” and thus did not limit the definition to the listed items.

       188.    On December 13, 2016, the ’213 blocking patent expired.

H.     2017: The PTAB grants additional petitions for inter partes review, Janssen and
       BTG continue their baseless litigations, and generic companies clear regulatory
       hurdles.

       189.    In 2017, movement continued on various fronts. The PTAB accepted for inter

partes review two more petitions challenging all of the claims of the ‘438 patent. In the

meantime, Janssen and BTG continued to pursue litigation against multiple generic




                                                 46
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 51 of 154 PageID# 51



manufacturers on the grounds that they were infringing the ’438 patent. And the FDA began to

grant tentative approval to several potential generic competitors.

       190.    On January 10, 2017, the PTAB determined that Mylan’s petition warranted

institution of inter partes review of claims 1-20 of the ’438 patent. The PTAB did not join

Mylan’s petition with the Amerigen/Argentum proceeding already underway.

       191.    On April 12, 2017, the PTAB accepted the petition filed by Actavis and others,

joining it with the pending Mylan petition.

       192.    On the litigation front, Janssen and BTG filed an amended complaint on January

30, 2017. The amended complaint reasserted claims relating to the ’213 blocking patent; this

despite the facts that (a) the ’213 blocking patent had expired more than a month earlier and (b)

Janssen and BTG had agreed almost a year earlier in a stipulation with Actavis that there was no

case or controversy as to the ’213 blocking patent.

       193.    Later in the year, on August 25, 2017, Janssen and BTG filed suit against Teva,

asserting infringement of the ’438 patent in connection with Teva’s submission of an ANDA

seeking approval to launch a generic version of 500 mg tablets of abiraterone acetate. This case

was subsequently consolidated into the pending action before Judge McNulty.

       194.    By shortly thereafter, in October 2017, at least two generics received tentative

approvals from the FDA for their abiraterone acetate ANDAs. Absent the litigation filed by

Janssen and BTG, these tentative approvals would have been final approvals.

       195.    On October 18, 2017, the FDA granted tentative approval to Wockhardt for its

abiraterone acetate ANDA, No. 208380.

       196.    On October 27, 2017, the FDA granted tentative approval to Amneal for its

abiraterone acetate ANDA, No. 208327.




                                                47
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 52 of 154 PageID# 52



       197.    Both tentative approval letters noted the existence of the Orange Book-listed ’438

patent, and the litigation that had been filed by Janssen and BTG, noting that final approval could

not be granted until:

               1. a     the expiration of the 7.5-year time period provided for in
                        sections 505(j)(5)(B)(iii) and 505(j)(5)(F)(ii) of the FD&C
                        Act,
                   b. the date the court decides that the ‘438 patent is invalid or
                      not infringed (see section 505(j)(5)(B)(iii)(I), (II), and (III)
                      of the FD&C Act), or
                   c. the ’438 patents [sic] has expired, and
               2. The Agency is assured that there is no new information that
                  would affect whether final approval should be granted.

       198.    The FDA’s letters make clear that both Wockhardt and Amneal were prevented

from receiving final approval in October 2017 due to the litigation that Janssen and BTG had

filed and were continuing to pursue concerning the ’438 patent.

I.     Early 2018: The PTAB issues three decisions, each finding the ’438 patent invalid as
       obvious.

       1.      January 17, 2018: The PTAB issues its first decision finding the claims of the
               ’438 patent unpatentable.

       199.    On January 17, 2018, the PTAB issued two final written decisions, one in the

Amerigen/Argentum matter and one in the Mylan matter, both concluding that all claims of the

’438 patent were invalid. The PTAB’s reasoning in these two decisions was substantially similar.

       200.    The PTAB noted Judge McNulty’s claim construction decision, but elected to

continue with its initial interpretation of the key claims terms (including the broader definition of

“treat”), to which Janssen did not object:




                                                 48
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 53 of 154 PageID# 53



  Claim term(s)            PTAB Construction
                           Include the eradication, removal, modification, management or
  “treat,” “treating,”
                           control of a tumor or primary, regional, or metastatic cancer cells or
  and “treatment”
                           tissue and the minimization or delay of the spread of cancer
                           Any therapeutic agent that directly or indirectly kills cancer cells or
  “anti-cancer agent”      directly or indirectly prohibits, stops or reduces the proliferation of
                           cancer cells
                           Cancer that is not responding to an anti-cancer treatment or cancer
  “refractory cancer”
                           that is not responding sufficiently to an anti-cancer treatment
  “therapeutically
  effective amount of      An amount of prednisone effective for treating prostate cancer.
  prednisone”

       201.    Turning to the substance of the parties’ arguments, the PTAB rejected Janssen’s

argument that POSAs considered the prior art teachings about ketoconazole to be irrelevant to

abiraterone, along with Janssen’s related suggestion that POSAs were unmotivated to combine

abiraterone with a glucocorticoid. Noting that the ’438 specification described administering

abiraterone with “at least one additional therapeutic agent, such as an anti-cancer agent or a

steroid,” the PTAB concluded that a POSA would have reasonably expected success in using

prednisone. The specification’s defining prednisone as both an “anti-cancer agent” and a

“steroid” demonstrated that prednisone was expected to have therapeutic effects even apart from

anti-cancer effects.

       202.    The PTAB began by addressing the generic manufacturers’ argument that it was

obvious to use a glucocorticoid, such as prednisone, to reduce the undesirable effects of

administering a CYP17 inhibitor to reduce testosterone synthesis, including the suppressed

production of cortisol, a glucocorticoid, which lead to increased ACTH production.

       203.    In support, the generic manufacturers cited O’Donnell (2004), which taught, inter

alia, that abiraterone acetate was more effective than ketoconazole in suppressing testosterone

levels, and Gerber (1990), which taught, inter alia, that the combination of ketoconazole and


                                                 49
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 54 of 154 PageID# 54



prednisone is safe and effective in treating humans with hormone-refractory advanced prostate

cancer. The generic manufacturers also cited Barrie (2004) – the ’213 blocking patent – which,

like O’Donnell (2004), taught, inter alia, that abiraterone acetate is more effective than

ketoconazole in suppressing testosterone levels in mammals in vitro. In light of O’Donnell

(2004)/Gerber (1990) and Barrie (2004)/Gerber (1990), it would have been obvious to one

skilled in the art to combine abiraterone acetate and prednisone with a reasonable expectation of

success.

       204.    As had examiner Hui at the PTO, the PTAB rejected each of Janssen’s responsive

arguments on obviousness.

       205.    First, the PTAB rejected Janssen’s argument that because abiraterone acetate and

ketoconazole have different effects on steroid biosynthesis and different side effects, one skilled

in the art would not have used the example of ketoconazole’s clinical use to take investigative

steps with abiraterone acetate. The PTAB, while acknowledging differences in the specific

mechanism by which abiraterone acetate and ketoconazole functioned, concluded that “one of

ordinary skill in the art would look to the administration of ketoconazole for guidance on how to

administer abiraterone acetate.”

       206.    Second, the PTAB rejected Janssen’s argument that O’Donnell (2004) did not

establish a need for glucocorticoid replacement with abiraterone acetate, agreeing with the

generic manufacturers’ “plain reading of O’Donnell (2004) as indicating further investigation of

the necessity of co-administration of a glucocorticoid with abiraterone acetate.”

       207.    Third, the PTAB rejected Janssen’s argument that ketoconazole plus prednisone

was not known to be “safe and effective” for prostate cancer in 2006, noting that Gerber (1990)




                                                 50
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 55 of 154 PageID# 55



was a peer-reviewed article published in a reputable journal and O’Donnell (2004) corroborates

that the clinical use of ketoconazole is “common practice.”

         208.   Fourth, the PTAB rejected Janssen’s argument that prednisone’s side effects

would have dissuaded a person from using it without a clear clinical benefit, pointing out that

while glucocorticoids have certain risks, they did not outweigh the positive effects in seriously ill

patients with limited life expectancy.

         209.   Fifth, the PTAB rejected Janssen’s argument that in 2006, prednisone was not

known to have anti-cancer effects. Construing the term “therapeutically effective amount of

prednisone” as “an amount of prednisone effective for treating prostate cancer” and recognizing

that “treating” can include a number of actions, the PTAB concluded that prior art provides a

reasonable expectation that prednisone could be used as a therapeutic agent in the treatment of

prostate cancer.30

         210.   Sixth, the PTAB rejected Janssen’s argument that the prior art provided no basis

to expect that prednisone would provide anti-prostate cancer effects, for the same basic reasons it

rejected Janssen’s fifth argument.

         211.   Seventh, the PTAB rejected Janssen’s contention that the generic manufacturers

were relying on hindsight, noting that prior research did focus on use of a CYP17 inhibitor with

glucocorticoids to treat prostate cancer.




    30
       This claim construction was broader than the construction adopted by Judge McNulty in his 2016
Markman opinion. However, any difference in construction is immaterial to the obviousness analysis. In
his final opinion, Judge McNulty noted studies finding glucocorticoids alone may have antitumor effects,
and also found the palliative effects of prednisone would have provided some of the motivation to
combine it with abiraterone acetate.



                                                   51
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 56 of 154 PageID# 56



       212.    Eighth, the PTAB rejected Janssen’s argument that there was no motivation to

combine abiraterone acetate with prednisone, finding that none of the prior art taught away from,

and instead encouraged, doing exactly that.

       213.    Next, the PTAB addressed the secondary considerations that Janssen posited to

overcome the clear obviousness, specifically rejecting all four, including the alleged

“commercial success” argument that Janssen had used to dupe examiner Hui.

       214.    The PTAB found no unexpected results, determining there was insufficient

evidence of the allegedly unexpected results and noting that in any event, Janssen failed to tie

those results to the administration or abiraterone acetate and prednisone.

       215.    The PTAB rejected the “skepticism and failure of others” argument noting,

among other things, that Janssen’s arguments were all directed solely to abiraterone acetate (not

the combination of abiraterone acetate and prednisone). And the PTAB noted that abiraterone

acetate itself had been previously patented, demonstrating that at least some had overcome any

skepticism.

       216.    The PTAB found that any “long felt need” was, at best, neutral. Of course, any

drug that improves cancer patient survival rates will nearly always satisfy a need. But abiraterone

acetate’s availability for nearly a decade before the issuance of the ’438 patent undermined

Janssen’s argument.

       217.    Finally, the PTAB turned to the “commercial success” argument – i.e., the

specific basis upon which Janssen had first obtained the ’438 patent.

       218.    The PTAB began by noting there was no dispute that Zytiga is commercially

successful in term of dollar sales, although it stressed that abiraterone acetate was previously

known and patented before the ’438 patent issued. The PTAB was persuaded by the generic




                                                 52
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 57 of 154 PageID# 57



manufacturers’ “argument that the blocking patent would have deterred others from exploring

the commercial potential of abiraterone acetate, and thus, that blocking patent to abiraterone

acetate limits the applicability of other evidence of commercial success.”

       219.    The PTAB also credited the generic manufacturers’ argument that there was no

nexus between the commercial success of Zytiga and the claimed invention of the ’438 patent, as

the record, including Janssen’s own prescribing literature, demonstrated that Zytiga’s anti-cancer

effects come from abiraterone acetate.

       2.      January 17, 2018: The PTAB issues its second decision finding the claims of
               the ’438 patent unpatentable.

       220.    On the same day that it issued its decision in the Amerigen and Mylan

proceedings, the PTAB issued a final written decision in the Wockhardt proceeding. The

Wockhardt decision addressed obviousness over the combination of Gerber (1990), O’Donnell

(2004) and Sartor (1998), a different combination of prior art than Amerigen and Mylan had

relied upon.

       221.    The PTAB once again found the claims of the ’438 patent invalid as obvious. In

addition to the O’Donnell (2004) and Gerber (1990) references that the PTAB relied on in the

Amerigen/Mylan decision, the PTAB highlighted the Sartor (1998) reference as another,

independent basis, for concluding that the claims of the ’438 patent were obvious. Sartor (1998),

recognized by the PTAB as a peer-reviewed article published in a reputable journal, disclosed

that the administration of prednisone alone demonstrated some degree of success in a group of

patients, and indicated some measure of efficacy for certain mCRPC patients.

       222.    As with the Amerigen and Mylan petitions, the PTAB rejected Janssen’s non-

obviousness arguments as weak and unsupported. In so doing, it reiterated that both abiraterone

and prednisone were known in the prior art and that Janssen’s assertion that the combination of



                                                53
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 58 of 154 PageID# 58



the two drove Zytiga’s sales failed to demonstrate a nexus between commercial success and the

claimed invention.

        223.      On February 16, 2018, Janssen filed a request for rehearing on the petitions.

J.      Mid 2018: Following a nine-day trial, Judge McNulty finds clear and convincing
        evidence that the ’438 patent is invalid.

        224.      Apotex was the only generic manufacturer named in the Janssen/BTG litigation

that had not filed, or joined, any of the PTAB petitions. As such, Apotex possessed something no

other generic did at the time: the unquestioned ability to challenge the validity of the ’438 patent

at the upcoming trial in the district court.

        225.      Apotex’s unique status came from 35 U.S.C. § 315(e)(2), an estoppel provision

providing that a party who seeks review of a patent claim before the PTAB that leads to a written

decision from the PTAB may not pursue an invalidity argument in the district court on the same

grounds that it had presented to the PTAB.

        226.      It is an open question as to whether this provision prevents successful PTAB

petitioners (such as the non-Apotex generics here) from pursuing an invalidity defense in the

district court. But since Apotex had not filed or joined any of the petitions decided by the PTAB,

there was no question that Apotex was free to pursue any and all invalidity defenses in the

district court.

        227.      Desperate to avoid a judicial decision invalidating the ’438 patent, on top of the

three PTAB decisions invalidating it, Janssen and BTG settled with Apotex on April 20, 2018,

entering into a license agreement for the ’438 patent and dismissing Apotex from the action.

        228.      With Apotex dismissed, Janssen and BTG filed a motion in limine based on the

language of § 315(e)(2) seeking to prevent the generic defendants from raising at trial the very

invalidity defenses on which they had prevailed at the PTAB. Janssen and BTG argued that



                                                   54
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 59 of 154 PageID# 59



Judge McNulty must ignore the invalidity determinations of the PTAB and enforce the ’438

patent without any examination of its merits.

       229.    Saving the ’438 patent was not the goal. Janssen and BTG were simply trying to

further delay generic competition, which they could do so long as they avoided a determination

on the merits – and another repudiation of the ’438 patent.

       230.    On July 23, 2018, Judge McNulty commenced what would be a nine-day trial,

concluding on August 2, 2018. Between August 31, 2018 and September 21, 2018, the parties

submitted their post-trial briefings.

       231.    On October 26, 2018, Judge McNulty issued his opinion, finding, inter alia, that

the generic defendants had met their burden of proving, by clear and convincing evidence, that

the ’438 patent is invalid on obviousness grounds.

       232.    Judge McNulty began his analysis by dispensing with Janssen’s argument that the

district court lacked subject matter jurisdiction to decide invalidity. While noting that the literal

language of 35 U.S.C. § 315(e)(2) could be read in the manner proposed by Janssen, he

concluded that doing so would fly in the face of the statute’s intent, which is “to prevent parties

from using multiple, possibly inconsistent and wasteful means of attacking a patent.” Judge

McNulty refused to “accept, however, that Congress intended to require a party to stand mute in

court because it previously prevailed on the same issue before the PTAB. The result would be a

decision reached without consideration of legally relevant facts and issues.”

       233.    Judge McNulty pointed out the perverse result that Janssen’s argument could lead

to: “this Court could find itself in the position of being required to enter an injunction against

infringement based on a patent already found invalid.”




                                                  55
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 60 of 154 PageID# 60



         234.   As for obviousness, Judge McNulty found, just as examiner Hui and the PTAB

had, that the combination therapy claimed in the ’438 patent would have been obvious to a

POSA. He noted that abiraterone had been identified in the prior art as a second-line prostate

cancer treatment that was regarded as superior to ketoconazole, and that there was more than

sufficient motivation to combine abiraterone acetate with prednisone. In fact, the prior art went

so far as to identify specific dosages of prednisone (between 10 and 20 mg) to use.

         235.   The secondary considerations raised by Janssen and BTG did not alter his

conclusion on obviousness. Chief among the reasons for this was the fact of the ’213 blocking

patent. Just like the PTAB had concluded the existence of the ’213 blocking patent cast serious

doubt on Janssen and BTG’s claims of commercial success (and examiner Hui would have

reached the same conclusion if she had been informed of the ’213 blocking patent), Judge

McNulty noted that the sales of Zytiga may not be entirely attributable to the combination

therapy claimed in the ’438 patent.31

         236.   In his accompanying order, Judge McNulty noted that the 30-month stay (as

extended by the NCE exclusivity provision) was set to expire on Sunday, October 28, 2018.

Based on his preliminary assessment that the case presented a potentially appealable issue

relating to the PTAB estoppel issue, Judge McNulty entered an order for expedited briefing on

the appropriateness of a stay pending appeal. He also found that a “very brief” temporary stay to

maintain the status quo through October 30, 2018 was warranted and prevented any generic from

launching prior to October 31, 2018.




    31
      Judge McNulty also assessed the parties’ infringement contentions, finding that if the patent had
been valid, the generic products would have infringed it.



                                                   56
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 61 of 154 PageID# 61



K.      Late 2018 and early 2019: After losing at the district court, Janssen and BTG
        continue trying to delay generic competition, the courts rebuff them at every turn,
        and generic competition for Zytiga finally begins.

        237.   Following Judge McNulty’s ruling on invalidity, Janssen used every procedural

move it could think of to try and delay generic entry. All, however, proved unsuccessful as both

the Federal Circuit and Supreme Court quickly disposed of Janssen’s emergency motions for a

stay.

        238.   On October 30, 2018, Judge McNulty heard argument on Janssen’s motion and

briefly extended his temporary injunction until the earlier of November 9, 2018 or the Federal

Circuit’s ruling on Janssen’s request for an injunction pending appeal.

        239.   On October 31, 2018, the very first day after the 30-month stay expired, the FDA

granted final approval to at least four generic manufacturers’ abiraterone acetate ANDAs –

Apotex, Hikma, Mylan, and Teva. At that point, they remained blocked from launching only by

the temporary injunction.

        240.   On November 1, 2018, Janssen and BTG filed an emergency motion before the

Federal Circuit, seeking an injunction pending appeal, arguing that the “most fundamental[]”

error committed by Judge McNulty was his decision to actually examine the validity of the ’438

patent. (Of course, the entire PTAB estoppel issue was nothing but another delay tactic. Even if

Janssen were to ultimately prevail on that procedural point, it would not be a ‘merits based’

victory. Instead, it would simply serve to prolong the inevitable – the Federal Circuit’s

confirmation that the ’438 patent is invalid for obviousness.)

        241.   On November 20, 2018, the Federal Circuit rejected Janssen’s request for

injunctive relief, concluding “based on the papers submitted that [Janssen and BTG] have not

established that an injunction is warranted here” and denying the motion for an injunction and




                                                57
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 62 of 154 PageID# 62



vacating the temporary injunction. The Federal Circuit also set a merits briefing schedule and

invited the Director of the PTO to submit his views on the PTAB estoppel issues.

       242.    Later that evening, Janssen filed an emergency motion to reinstate the temporary

injunction pending a further appeal to the Supreme Court. The Federal Circuit denied this motion

the following morning.

       243.    On November 21, 2018 Janssen and BTG filed an application for injunctive relief

pending appeal with the United States Supreme Court. The Supreme Court denied Janssen’s

request for injunctive relief pending appeal.

       244.    Immediately following the Federal Circuit’s rejection of Janssen’s and BTG’s

emergency motion, generic competition for Zytiga began. On or about November 21, 2018,

Mylan and Teva each launched 250 mg generic abiraterone acetate products. Hikma/West-Ward

and Apotex each launched on November 23, 2018. Janssen itself then launched an authorized

generic version of Zytiga.

       245.    On or about January 7, 2019, Amneal launched its generic product and Wockhardt

launched its generic product on or about February 27, 2019.

       246.    The Federal Circuit consolidated Janssen’s appeals of the three PTAB decisions

and the district court decision. On January 18, 2019, Janssen and BTG filed their opening

appellate brief. The generic defendants filed their opposition on February 19, 2019, and briefing

on the appeal was completed on February 28, 2019 when Janssen and BTG filed their reply brief.

       247.    Oral argument on the consolidated appeal was held on March 14, 2019.

L.     Absent the sham litigations, one or more Zytiga generics could have been available
       in December 2016, and would have been available no later than November 2017.

       248.    Had Janssen and BTG not asserted the ’438 patent in litigation against their

generic competitors, there would have been no 30-month stay on FDA approval for 10 of the 11



                                                58
     Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 63 of 154 PageID# 63



first-to-file ANDA applications. And once the ’213 blocking patent expired on December 13,

2016, there would have been no “exclusivity” preventing any of the 11 generics from coming on

the market.

       249.    Absent Janssen and BTG’s assertion of the’438 patent, generic competition for

Zytiga would have begun as early as December 2016, when the ’213 patent expired, and no later

than October 2017. And once generic competition entered the market, Janssen would have

launched an authorized generic (as it did in November of 2018), thereby bringing even more

competition to the market and further driving down the cost of those purchasing Zytiga.

       250.    While the full effect of Janssen and BTG’s conduct will be the subject of

discovery, absent the sham litigation over the ’438 patent, other generic manufacturers might

have altered their ANDA activities so as to be in a position to receive final approval in the fall of

2017 around the same time as Mylan, Teva, and others.

M.     Janssen possesses monopoly power over abiraterone acetate.

       251.    At all relevant times, Janssen has maintained monopoly power over abiraterone

acetate: it had the power to raise and/or maintain the price of abiraterone acetate at supra-

competitive levels without losing substantial sales.

       252.    To the extent that the plaintiff and the class are required to prove monopoly power

circumstantially by first defining a relevant product market, the plaintiff alleges that the relevant

product market is Zytiga and therapeutically equivalent (“AB-rated”) abiraterone acetate

generics.

       253.    Through the sale of Zytiga, Janssen has had a one hundred percent (100%) market

share in the relevant market at all times.

       254.    Prior to the late 2018 generic entrants discussed above, there were no generic

competitors to Zytiga and there are no other reasonably interchangeable drug products available


                                                 59
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 64 of 154 PageID# 64



to prescribing physicians at the dosages at, and for the indications for which, Zytiga is

prescribed.

        255.    Given the nature of the relevant market, Janssen needed to control only Zytiga and

therapeutically equivalent generics of Zytiga—and no other products—to maintain the price of

Zytiga profitably at supra-competitive levels.

        256.    Janssen used its market power to maintain premium pricing for Zytiga since the

drug’s inception. At all times, Janssen sold branded Zytiga well in excess of both marginal cost

and of the competitive price, and has enjoyed unusually high profit margins. Zytiga is extremely

expensive, with an average monthly wholesale price of approximately $3,000.

        257.    Only the market entry of a competing, therapeutically equivalent generic version

of Zytiga would make Janssen unable to profitably maintain its prices for Zytiga without losing

substantial sales. However, the FDA’s approval process for NDAs serves as a significant barrier

to new drug entry into this market. The only feasible way for a generic competitor to enter this

market requires obtaining a sample of Zytiga, but Janssen has complete control over its

distribution.

        258.    Janssen has used its market power to foreclose or otherwise adversely affect

competition in the market for FDA-approved abiraterone acetate drug products by—among other

unlawful tactics—preventing potential competitors from obtaining samples and active

pharmaceutical ingredient (“API”) supplies, which are necessary for formulating a generic

version of the drug. This conduct has caused output to be artificially low, raised competitors’

costs, and/or kept the market price for FDA-approved abiraterone acetate artificially high.

        259.    Janssen’s conduct has forced consumers who need abiraterone acetate to purchase

Zytiga at artificially high and noncompetitive price levels and denied those consumers the




                                                 60
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 65 of 154 PageID# 65



availability of a lower cost generic abiraterone acetate product. Going forward, consumers who

need abiraterone acetate will be forced to purchase Zytiga at artificially high and noncompetitive

prices and will be denied the availability of a lower cost generic abiraterone acetate product.

          260.    Janssen has had a significant incentive to maintain its monopoly over abiraterone

acetate and keep prices artificially high. Zytiga has been a blockbuster drug for Janssen. Sales of

Zytiga have accounted for a large majority of the company’s revenues. In the first nine months of

2012, Janssen’s combined worldwide sales of Zytiga were approximately $1.2 billion. Analysts

following Janssen’s stock have warned that loss of its monopoly over abiraterone acetate without

a follow-up product to take its place could be financially ruinous for the company.

          261.    The relevant geographic market is the United States and its territories.

          262.    At all relevant times, Janssen enjoyed high barriers to entry with respect to the

above-defined relevant market.

          263.    A small but significant, non-transitory price increase to Zytiga by Janssen would

not have caused a significant loss of sales to other drugs or products used for similar purposes,

with the exception of therapeutically equivalent generic versions of abiraterone acetate, had any

been available.

          264.    Abiraterone acetate does not exhibit significant, positive cross-price elasticity of

demand with any other CYP17 inhibitor used for treating prostate cancer, but it would likely

exhibit significant, positive cross-price elasticity of demand with AB-rated generic versions of

Zytiga.

                             VIII. CLASS ACTION ALLEGATIONS

          265.    The Plaintiff brings this action on their own behalf and on behalf of all others

similarly situated as a class action under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

Procedure, seeking damages pursuant to the common law of unjust enrichment and the antitrust,


                                                   61
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 66 of 154 PageID# 66



unfair competition, and consumer protection laws of the states listed below (the “Indirect

Purchaser States”), and as representative of a class defined as follows:

               All persons and entities in the Indirect Purchaser States and
               territories who indirectly purchased, paid and/or provided
               reimbursement for some or all of the purchase price of Zytiga or
               abiraterone acetate, other than for resale, at any time during the
               period from December 13, 2016 through and until the
               anticompetitive effects of the defendants’ challenged conduct cease
               (the “Class Period”).

       266.    Excluded from the class are:

           a. the defendants and their counsel, officers, directors, management,
              employees, subsidiaries, and affiliates;
           b. all federal governmental entities;
           c. all persons or entities who purchased Zytiga for purposes of resale;
           d. fully insured health plans (i.e., health plans that purchased insurance
              from another third-party payor covering 100 percent of the plan’s
              reimbursement obligations to its members);
           e. any “flat co-pay” consumers whose purchases of Zytiga were paid
              in part by a third-party payor and whose co-payment was the same
              regardless of the retail purchase price;
           f. pharmacy benefit managers; and
           g. all judges assigned to this case and any members of their immediate
              families.

       267.    Members of the class are so numerous and widely geographically dispersed

throughout the United States and its territories that joinder is impracticable. The Plaintiff believe

that the class numbers in the dozens at least and is geographically spread across the nation.

Further, the identities of members of the class will be readily identifiable from information and

records in the possession of Janssen.

       268.    The Plaintiff’s claims are typical of the claims of members of the class. The

Plaintiff and all members of the class were damaged by the same wrongful conduct by Janssen,




                                                 62
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 67 of 154 PageID# 67



and all paid artificially inflated prices for Zytiga and were deprived of the benefits of

competition from less expensive generic versions as a result of the defendants’ conduct.

       269.    The Plaintiff will fairly and adequately protect and represent the interests of the

class. The Plaintiff’ interests are coincident with, and not antagonistic to, the class.

       270.    The Plaintiff is represented by counsel who are experienced and competent in the

prosecution of class action litigation, and who have particular experience with class action

litigation involving the pharmaceutical industry.

       271.    Questions of law and fact common to members of the class predominate over

questions, if any, that may affect only individual class members, because the defendants have

acted on grounds generally applicable to the entire class. Such generally applicable conduct is

inherent in the defendants’ wrongful conduct.

       272.    Any plaintiff who was forced to pay a higher price in the absence of generic

competition has a substantial and shared interest in proving that the higher price was the result of

unlawful monopolizing conduct that is redressable by an award of damages.

       273.    Questions of law and fact common to the class include:

           a. whether Janssen unlawfully maintained monopoly power through all or part of its
              overarching scheme;
           b. whether Janssen and BTG’s anticompetitive scheme suppressed generic
              competition to Zytiga;
           c. as to those parts of Janssen and BTG’s challenged conduct for which such
              justifications may be offered, whether there exist cognizable, non-pretextual
              procompetitive justifications, which defendants’ challenged conduct was the least
              restrictive means of achieving, that offset the harm to competition in the markets
              in which abiraterone acetate is sold;
           d. whether direct proof of Janssen’s monopoly power is available, and if available,
              whether it is sufficient to prove Janssen’s monopoly power without the need to
              also define a relevant market;
           e. to the extent a relevant market or markets must be defined, what that definition is
              or those definitions are;



                                                  63
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 68 of 154 PageID# 68



            f. determination of a reasonable estimate of the amount of delay the defendants’
               unlawful monopolistic, unfair and unjust conduct caused;
            g. whether the defendants’ scheme, in whole or in part, has substantially affected
               interstate commerce;
            h. whether the defendants’ scheme, in whole or in part, caused antitrust injury to the
               business or property of the Plaintiff and members of the class in the nature of
               overcharges; and
            i. the quantum of overcharges paid by the class in the aggregate.
        274.    Class action treatment is a superior method for the fair and efficient adjudication

of this controversy. Among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons or entities with a method for obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in management of this class action.

        275.    The Plaintiff knows of no difficulty to be encountered in the maintenance of this

action that would preclude their maintenance as a class action.

                                   IX.     CLAIMS FOR RELIEF

                        VIOLATIONS OF STATE ANTITRUST LAWS

        276.    The Plaintiff incorporatess by reference the allegations in the preceding

paragraphs.

        277.    Beginning at a time currently unknown to the Plaintiff, but at least as early as July

2015, and continuing through the present, the exact dates being unknown to the Plaintiff, the

defendants entered into continuing agreement(s), understanding(s), and conspiracy(ies) in

restraint of trade artificially to fix, raise, stabilize, and peg prices for abiraterone acetate in the

United States, in violation of the laws enumerated below.


                                                    64
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 69 of 154 PageID# 69



       278.     In formulating and carrying out the alleged agreement, understanding, and

conspiracy, the defendants, acting in concert with one another, did those things that they

combined and conspired to do, including but not limited to the acts, practices, and course of

conduct set forth above.

       279.     The combination and conspiracy alleged herein has had the following effects,

among others:

                A. Price competition in the sale of abiraterone acetate has been restrained,
                   suppressed, and/or eliminated in the United States;

                B. Prices for abiraterone acetate have been fixed, raised, maintained and
                   stabilized at artificially high, non-competitive levels throughout the United
                   States; and

                C. Those who purchased abiraterone acetate indirectly from defendants have
                   been deprived of the benefits of free and open competition.

       280.     The Plaintiff and members of the class have been injured and will continue to be

injured in their businesses and property by paying more for abiraterone acetate purchased

indirectly from the defendants than they would have paid and will pay in the absence of the

combination and conspiracy.

       281.     The following claims for relief one through twenty-eight are pleaded under the

antitrust laws of each State or jurisdiction identified below, on behalf of the class, and arise from

the defendants’ exclusionary, anticompetitive scheme designed to create and maintain a

monopoly for abiraterone acetate and its generic substitutes.

       282.     Through its anticompetitive overarching scheme and conduct described more

fully above, defendants willfully maintained monopoly power in the relevant market using

fraudulent, restrictive or exclusionary conduct, rather than by means of greater business acumen

or a historic accident, and thereby injured the Plaintiff and the class. This anticompetitive




                                                 65
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 70 of 154 PageID# 70



conduct was undertaken with the specific intent to maintain a monopoly in the abiraterone

acetate market in the United States.

       283.    The defendants accomplished their goals by, inter alia, filing and maintaining

litigation against multiple would-be generic competitors despite knowing that the ‘438 patent

was invalid and could not be enforced, rendering their litigation a fraudulent attempt to prevent

competition.

                                CLAIM FOR RELIEF
          VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
                      ARIZ. REV. STAT. § 44-1401, et seq.

       284.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       285.    By reason of the conduct alleged herein, defendants have violated Arizona

Revised Statute § 44-1401, et seq.

       286.    Under Arizona law, “[t]he establishment, maintenance or use of a monopoly or an

attempt to establish a monopoly of trade or commerce, any part of which is within this state, by

any person for the purpose of excluding competition or controlling, fixing or maintaining prices

is unlawful.” ARIZ. REV. STAT. § 44-1403.

       287.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Arizona.

       288.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Arizona, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the abiraterone acetate market.

       289.    The defendants’ violations of Arizona law were flagrant.


                                                66
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 71 of 154 PageID# 71



        290.      The defendants’ unlawful conduct substantially affected Arizona’s trade and

commerce.

        291.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        292.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available under ARIZ. REV. STAT. § 44-1401, et seq.

                                       CLAIM FOR RELIEF
                    VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
                         CAL. BUS. & PROF. CODE § 16700, et seq.

        293.      The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

        294.      The California Business & Professions Code generally governs conduct of

corporate entities. The Cartwright Act, CAL. BUS. & PROF. CODE §§ 16700-16770, governs

antitrust violations in California.

        295.      California policy is that “vigorous representation and protection of consumer

interests are essential to the fair and efficient functioning of a free enterprise market economy,”

including by fostering competition in the marketplace. CAL. BUS. & PROF. CODE § 301.

        296.      Under the Cartwright Act, indirect purchasers have standing to maintain an action

based on the facts alleged in this complaint. CAL. BUS. & PROF. CODE § 16750(a).

        297.      A trust in California is any combination intended for various purposes, including

but not limited to creating or carrying out restrictions in trade or commerce, limiting or reducing

the production or increasing the price of merchandise, or preventing competition in the market

for a commodity CAL. BUS. & PROF. CODE § 16720. Every trust in California is unlawful except

as provided by the Code. Id. at § 16726.


                                                   67
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 72 of 154 PageID# 72



       298.    The defendants agreed to, and did in fact, act in restraint of trade or commerce by

illegally monopolizing and attempting to monopolize the abiraterone acetate market in

California. As a result, California purchasers paid supra-competitive, artificially inflated prices

for abiraterone acetate.

       299.    Members of the class purchased abiraterone acetate within the State of California

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       300.    The defendants enacted a combination of capital, skill or acts for the purpose of

creating and carrying out restrictions in trade or commerce, in violation of CAL. BUS. & PROF.

CODE § 16700, et seq.

       301.    The Plaintiff and members of the class were injured in their business or property,

with respect to purchases of Zytiga and its AB rated generic equivalents in California and are

entitled to all forms of relief, including recovery of treble damages, interest, and injunctive relief,

plus reasonable attorneys’ fees and costs.

                                CLAIM FOR RELIEF
          VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                         D.C. CODE § 28-4501, et seq .

       302.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       303.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of

Trade) is to “promote the unhampered freedom of commerce and industry throughout the District

of Columbia by prohibiting restraints of trade and monopolistic practices.”

       304.    Members of the class purchased abiraterone acetate within the District of

Columbia during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.


                                                  68
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 73 of 154 PageID# 73



       305.     Under District of Columbia law, indirect purchasers have standing to maintain an

action under the antitrust provisions of the D.C. Code based on the facts alleged in this

complaint, because “any indirect purchaser in the chain of manufacture, production or

distribution of goods ... shall be deemed to be injured within the meaning of this chapter.” D.C.

CODE § 28-4509(a).

       306.     The defendants contracted, combined or conspired to act in restraint of trade

within the District of Columbia, and monopolized or attempted to monopolize the market for

abiraterone acetate within the District of Columbia, in violation of D.C. CODE § 28-4501, et seq.

       307.     The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in the District of Columbia and are entitled to all

forms of relief, including actual damages, treble damages, and interest, reasonable attorneys’ fees

and costs.

                                    CLAIM FOR RELIEF
             VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                                PRACTICES ACT,
                            FLA. STAT. § 501.201, et seq .

       308.     The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       309.     The Florida Deceptive & Unfair Trade Practices Act, Florida Statute §§ 501.201,

et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce,” including practices in restraint of trade. FLA. STAT. § 501.204(1).

       310.     The primary policy of the FDUTPA is “[t]o protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or




                                                 69
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 74 of 154 PageID# 74



unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

FLA. STAT. § 501.202(2).

        311.    The FDUTPA proscribes unfair methods of competition as illegal, and also

provides that in determining what constitutes an “unfair method of competition” due

consideration and weight should be given to the interpretations of the Federal Trade Commission

and federal courts relating to § 5(a)(1) of the FTC Act and Section 5.1(a)(1) encompasses

violations of the antitrust laws.

        312.    A claim for damages under the FDUTPA has three elements: (1) a prohibited

practice; (2) causation; and (3) actual damages.

        313.    Under Florida law, indirect purchasers have standing to maintain an action under

the FDUTPA based on the facts alleged in this complaint. FLA. STAT. § 501.211(a) (“anyone

aggrieved by a violation of this [statute] may bring an action . . .”).

        314.    Members of the class purchased abiraterone acetate within the State of Florida

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

        315.    The defendants entered into a contract, combination or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Florida.

        316.    The defendants established, maintained or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

of excluding competition or controlling, fixing or maintaining prices in Florida at a level higher

than the competitive market level, beginning at least as early as 2015 and continuing through the

date of this filing.




                                                   70
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 75 of 154 PageID# 75



       317.    Accordingly, the defendants’ conduct was an unfair method of competition, and

an unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

       318.    The defendants’ unlawful conduct substantially affected Florida’s trade and

commerce.

       319.    As a direct and proximate cause of defendants’ unlawful conduct, plaintiff and the

members of the class have been injured in their business or property by virtue of overcharges for

abiraterone acetate and are threatened with further injury.

       320.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including injunctive relief pursuant to FLA. STAT. § 501.208 and

declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to FLA.

STAT. § 501.211.

                                   CLAIM FOR RELIEF
                    VIOLATION OF THE HAWAII ANTITRUST ACT,
                          HAW. REV. STAT. §480-3, et seq .

       321.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       322.    The defendants are “persons” within the meaning of Haw. Rev. Stat. § 480-1 et

seq. (the “HUPUCA”). Haw.Rev.Stat. § 480-1. And the defendants’ acts or practices as set forth

above occurred in the conduct of trade or commerce.

       323.    The Plaintiff and members of the class are “consumer[s]” within the meaning of

the Hawaii statute. Haw.Rev.Stat. § 480-1.

       324.    HUPUCA prohibits the use of any “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.”




                                                71
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 76 of 154 PageID# 76



       325.    Members of the class purchased abiraterone acetate within the State of Hawaii

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       326.    The defendants entered into a contract, combination or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Hawaii.

       327.    The defendants’ unlawful conduct substantially affected Hawaii’s trade and

commerce.

       328.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property by virtue of overcharges

for abiraterone acetate and are threatened with further injury.

       329.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including actual or statutory damages and any other relief deemed

necessary or proper by the court. Haw.Rev.Stat. §§ 480-13, 480-13.5.

                                     CLAIM FOR RELIEF
                    VIOLATION OF THE ILLINOIS ANTITRUST ACT,
                       740 ILL. COMP. STAT. ANN. 10/3(1), et seq .

       330.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       331.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

unhampered growth of commerce and industry throughout the State by prohibiting restraints of

trade which are secured through monopolistic or oligarchic practices and which act or tend to act

to decrease competition between and among persons engaged in commerce and trade . . . .” 740

ILCS 10/2.




                                                 72
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 77 of 154 PageID# 77



       332.    Members of the class purchased abiraterone acetate within the State of Illinois

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       333.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

action for damages based on the facts alleged in this complaint. 740 ILCS 10/7(2).

       334.    The defendants made contracts or engaged in a combination or conspiracy with

each other, for the purpose of fixing, controlling or maintaining prices for abiraterone acetate

sold, and/or for allocating customers or markets for abiraterone acetate within the intrastate

commerce of Illinois.

       335.    The defendants further unreasonably restrained trade or commerce and

established, maintained or attempted to acquire monopoly power over the market for abiraterone

acetate in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

       336.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Illinois and are entitled to all forms of relief,

including actual damages, treble damages, reasonable attorneys’ fees and costs.

                                   CLAIM FOR RELIEF
                    VIOLATION OF THE IOWA COMPETITION LAW
                            IOWA CODE § 553.1, et seq .

       337.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       338.    The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

monopolistic practices.” Iowa Code § 553.2.

       339.    Members of the class purchased abiraterone acetate within the State of Iowa

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.


                                                  73
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 78 of 154 PageID# 78



       340.    The defendants contracted, combined or conspired to restrain or monopolize trade

in the market for abiraterone acetate, and attempted to establish or did in fact establish a

monopoly for the purpose of excluding competition or controlling, fixing or maintaining prices

for abiraterone acetate, in violation of Iowa Code § 553.1, et seq.

       341.    The Plaintiff and members of the Iowa Class were injured with respect to

purchases of Zytiga and its AB rated generic equivalents in Iowa, and are entitled to all forms of

relief, including actual damages, exemplary damages for willful conduct, reasonable attorneys’

fees and costs, and injunctive relief.

                                 CLAIM FOR RELIEF
              VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                        KAN. STAT. ANN. § 50-101, et seq .

       342.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       343.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

“tend to prevent full and free competition in the importation, transportation or sale of articles

imported into this state.” Kan. Stat. Ann. § 50-112.

       344.    Members of the class purchased abiraterone acetate within the State of Kansas

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       345.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

       346.    The defendants combined capital, skill or acts for the purposes of creating

restrictions in trade or commerce of abiraterone acetate, increasing the price of abiraterone

acetate, preventing competition in the sale of abiraterone acetate, or binding themselves not to

sell abiraterone acetate, in a manner that established the price of abiraterone acetate and


                                                 74
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 79 of 154 PageID# 79



precluded free and unrestricted competition among themselves in the sale of abiraterone acetate,

in violation of Kan. Stat. Ann. § 50-101, et seq.

       347.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Kansas and are entitled to all forms of relief,

including actual damages, reasonable attorneys’ fees and costs, and injunctive relief.

                                    CLAIM FOR RELIEF
                    VIOLATION OF MAINE’S ANTITRUST STATUTE
                       ME. REV. STAT. ANN. TIT. 10 § 1101, et seq .

       348.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       349.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of

trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting

contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev. Stat. Ann. tit. 10,

§§ 1101-02.

       350.    Members of the class purchased abiraterone acetate within the State of Maine

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       351.    Under Maine law, indirect purchasers have standing to maintain an action based

on the facts alleged in this Complaint. Me. Rev. Stat. Ann. tit. 10, § 1104(1).

       352.    The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate within the intrastate commerce of Maine, and monopolized or

attempted to monopolize the trade or commerce of abiraterone acetate within the intrastate

commerce of Maine, in violation of Me. Rev. Stat. Ann. tit. 10, § 1101, et seq.




                                                    75
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 80 of 154 PageID# 80



          353.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Maine and are entitled to all forms of relief,

including actual damages, treble damages, reasonable attorneys’ and experts’ fees and costs.

                                     CLAIM FOR RELIEF
                 VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
                          MICH. COMP. LAWS § 445.771, et seq .

          354.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

          355.    The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

and conspiracies in restraint of trade or commerce...to prohibit monopolies and attempts to

monopolize trade or commerce...[and] to provide remedies, fines, and penalties for violations of

this act.” Mich. Act 274 of 1984.

          356.    Members of the class purchased abiraterone acetate within the State of Michigan

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

          357.    Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

maintain an action based on the facts alleged in this complaint. Mich. Comp. Laws.

§ 452.778(2).

          358.    The defendants contracted, combined or conspired to restrain or monopolize trade

or commerce in the market for abiraterone acetate, in violation of Mich. Comp. Laws § 445.772,

et seq.

          359.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Michigan and are entitled to all forms of relief,

including actual damages, treble damages for flagrant violations, interest, costs, reasonable

attorneys’ fees, and injunctive or other appropriate equitable relief.


                                                   76
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 81 of 154 PageID# 81



                                     CLAIM FOR RELIEF
                 VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                    MINN. STAT. § 325D.49, et seq . & 325D.57, et seq.

       360.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       361.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

contract, combination or conspiracy, wherever created, formed or entered into; any

establishment, maintenance or use of monopoly power; and any attempt to establish, maintain or

use monopoly power, whenever any of these affect Minnesota trade or commerce.

       362.    Members of the class purchased abiraterone acetate within the State of Minnesota

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       363.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.57.

       364.    The defendants contracted, combined or conspired in unreasonable restraint of

trade or commerce in the market for abiraterone acetate within the intrastate commerce of and

outside of Minnesota; established, maintained, used or attempted to establish, maintain or use

monopoly power over the trade or commerce in the market for abiraterone acetate within the

intrastate commerce of and outside of Minnesota; and fixed prices and allocated markets for

abiraterone acetate within the intrastate commerce of and outside of Minnesota, in violation of

Minn. Stat. § 325D.49, et seq.

       365.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Minnesota and are entitled to all forms of relief,




                                                 77
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 82 of 154 PageID# 82



including actual damages, treble damages, costs and disbursements, reasonable attorneys’ fees,

and injunctive relief necessary to prevent and restrain violations hereof.

                                  CLAIM FOR RELIEF
               VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
                        MISS. CODE ANN. § 75-21-1, et seq .

       366.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

       367.    Title 75 of the Mississippi Code regulates trade, commerce and investments.

Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

the aim that “trusts and combines may be suppressed, and the benefits arising from competition

in business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.

       368.    Trusts are combinations, contracts, understandings or agreements, express or

implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

increasing the price or output of a commodity, or hindering competition in the production or sale

of a commodity. Miss. Code Ann. § 75-21-1.

       369.    Members of the class purchased abiraterone acetate within the State of

Mississippi during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.

       370.    Under Mississippi law, indirect purchasers have standing to maintain an action

under the antitrust provisions of the Mississippi Code based on the facts alleged in this

Complaint. Miss. Code Ann. § 75-21-9.

       371.    The defendants combined, contracted, understood and agreed in the market for

abiraterone acetate, in a manner inimical to public welfare, with the effect of restraining trade,

increasing the price of abiraterone acetate and hindering competition in the sale of abiraterone

acetate, in violation of Miss. Code Ann. § 75-21-1(a), et seq.


                                                 78
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 83 of 154 PageID# 83



       372.    The defendants monopolized or attempted to monopolize the production, control

or sale of abiraterone acetate, in violation of Miss. Code Ann. § 75-21-3, et seq.

       373.    The defendants’ abiraterone acetate are sold indirectly via distributors throughout

the State of Mississippi. During the Class Period, Defendants’ illegal conduct substantially

affected Mississippi commerce.

       374.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Mississippi and are entitled to all forms of relief,

including actual damages and a penalty of $500 per instance of injury.

                                 CLAIM FOR RELIEF
       VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
                      MO. ANN. STAT. § 407.010, et seq .

       375.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       376.    Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)

generally governs unlawful business practices, including antitrust violations such as restraints of

trade and monopolization.

       377.    Members of the class purchased abiraterone acetate within the State of Missouri

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       378.    Under Missouri law, indirect purchasers have standing to maintain an action

under the MMPA based on the facts alleged in this Complaint. Gibbons v. J. Nuckolls, Inc., 216

S.W.3d 667, 669 (Mo. 2007).

       379.    The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate within the intrastate commerce of Missouri, and monopolized

or attempted to monopolize the market for abiraterone acetate within the intrastate commerce of


                                                 79
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 84 of 154 PageID# 84



Missouri by possessing monopoly power in the market and willfully maintaining that power

through agreements to fix prices, allocate markets and otherwise control trade, in violation of

Mo. Ann. Stat. § 407.010, et seq.

       380.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Missouri and are entitled to all forms of relief,

including actual damages or liquidated damages in an amount which bears a reasonable relation

to the actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

and injunctive relief.

                                          CLAIM FOR RELIEF
                         VIOLATION OF THE NEBRASKA JUNKIN ACT,
                               NEB. REV. STAT. § 59-801, et seq .

       381.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       382.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade

practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust

violations such as restraints of trade and monopolization.

       383.    Members of the class purchased abiraterone acetate within the State of Nebraska

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       384.    Under Nebraska law, indirect purchasers have standing to maintain an action

under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

       385.    The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate within the intrastate commerce of Nebraska, and monopolized

or attempted to monopolize the market for abiraterone acetate within the intrastate commerce of

Nebraska by possessing monopoly power in the market and willfully maintaining that power


                                                 80
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 85 of 154 PageID# 85



through agreements to fix prices, allocate markets and otherwise control trade, in violation of

Neb. Rev. Stat. § 59-801, et seq.

       386.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Nebraska and are entitled to all forms of relief,

including actual damages or liquidated damages in an amount which bears a reasonable relation

to the actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

and injunctive relief.

                                  CLAIM FOR RELIEF
          VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
                      NEV. REV. STAT. § 598A.010, et seq .

       387.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       388.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

competitive production and sale of commodities ... is necessary to the economic well-being of

the citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

       389.    The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

preserve and protect the free, open and competitive market, and to penalize all persons engaged

in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia,

price fixing, division of markets, allocation of customers, and monopolization of trade. Nev.

Rev. Stat. Ann. § 598A.060.

       390.    Members of the class purchased abiraterone acetate within the State of Nevada

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       391.    Under Nevada law, indirect purchasers have standing to maintain an action under

NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. § 598A.210(2).


                                                 81
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 86 of 154 PageID# 86



        392.    The defendants fixed prices by agreeing to establish prices for abiraterone acetate

in Nevada, divided Nevada markets, allocated Nevada customers, and monopolized or attempted

monopolize trade or commerce of abiraterone acetate within the intrastate commerce of Nevada,

constituting a contract, combination or conspiracy in restraint of trade in violation of Nev. Rev.

Stat. Ann. § 598A, et seq.

        393.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Nevada in that at least thousands of sales of

Defendants’ abiraterone acetate took place in Nevada, purchased by Nevada consumers at supra-

competitive prices caused by the defendants’ conduct.

        394.    Accordingly, the Plaintiff and members of the Nevada Class are entitled to all

forms of relief, including actual damages, treble damages, reasonable attorneys’ fees, costs, and

injunctive relief.

        395.    In accordance with the requirements of § 598A.210(3), notice of this action was

mailed to the Nevada Attorney General by the Plaintiff.

                                 SIXTEENTH CLAIM FOR RELIEF
               VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
                     N.H. REV. STAT. ANN. TIT. XXXI, § 356, et seq .

        396.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        397.    Title XXXI of the New Hampshire Statutes generally governs trade and

commerce. Chapter 356 thereof governs combinations and monopolies and prohibits restraints of

trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

        398.    Members of the class purchased abiraterone acetate within the State of New

Hampshire during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.


                                                 82
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 87 of 154 PageID# 87



       399.    Under New Hampshire law, indirect purchasers have standing to maintain an

action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

       400.    The defendants fixed, controlled or maintained prices for abiraterone acetate,

allocated customers or markets for abiraterone acetate, and established, maintained or used

monopoly power, or attempted to, constituting a contract, combination or conspiracy in restraint

of trade in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

       401.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in New Hampshire and are entitled to all forms of

relief, including actual damages sustained, treble damages for willful or flagrant violations,

reasonable attorneys’ fees, costs, and injunctive relief.

                                     CLAIM FOR RELIEF
                 VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
                         N.M. STAT. ANN. §§ 57-1-1, et seq .

       402.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       403.    The New Mexico Antitrust Act aims to prohibit restraints of trade and

monopolistic practices. N.M. Stat. Ann. § 57-1-15.

       404.    Members of the class purchased abiraterone acetate within the State of New

Mexico during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.

       405.    Under New Mexico law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

       406.    The defendants contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for abiraterone acetate within the intrastate commerce of New

Mexico, in violation of N.M. Stat. Ann. §§ 57-1-1 and 57-1-2, et seq.


                                                 83
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 88 of 154 PageID# 88



       407.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in New Mexico and are entitled to all forms of relief,

including actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                                    CLAIM FOR RELIEF
              VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW,
                           GEN. BUS. LAW §340, et seq .

       408.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       409.    Section 340 of Article 22 of the New York General Business Law general

prohibits monopolies and contracts or agreements in restraint of trade, with the policy of

encouraging competition or the free exercise of any activity in the conduct of any business, trade

or commerce in New York. N.Y. Gen. Bus. Law § 340(1).

       410.    Members of the class purchased abiraterone acetate within the State of New York

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       411.    Under New York law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

       412.    The defendants established or maintained a monopoly within the intrastate

commerce of New York for the trade or commerce of abiraterone acetate and restrained

competition in the free exercise of the conduct of the business of abiraterone acetate within the

intrastate commerce of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

       413.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in New York and are entitled to all forms of relief,

including actual damages, treble damages, costs not exceeding $10,000, and reasonable

attorneys’ fees and all relief available under N.Y. Gen. Bus. Law § 349, et seq.


                                                 84
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 89 of 154 PageID# 89



                                    CLAIM FOR RELIEF
           VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                         N.C. GEN. STAT. § 75-1, et seq .

        414.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        415.      The defendants entered into a contract or combination in the form of trust or

otherwise, or conspiracy in restraint of trade or commerce in the abiraterone acetate market, a

substantial part of which occurred within North Carolina.

        416.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within North Carolina.

        417.      The defendants’ unlawful conduct substantially affected North Carolina’s trade

and commerce.

        418.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        419.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

                                 CLAIM FOR RELIEF
    VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
                     N.D. CENT. CODE § 51-08.1, et seq .

        420.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        421.      The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.


                                                   85
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 90 of 154 PageID# 90



       422.     Members of the class purchased abiraterone acetate within the State of North

Dakota during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.

       423.     Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code

§ 51-08.1-08.

       424.     The defendants contracted, combined or conspired in restraint of, or to

monopolize trade or commerce in the market for abiraterone acetate, and established,

maintained, or used a monopoly, or attempted to do so, for the purposes of excluding

competition or controlling, fixing or maintaining prices for abiraterone acetate, in violation of

N.D. Cent. Code §§ 51-08.1-02, 03.

       425.     The Plaintiff and members of the class were injured with respect to purchases in

North Dakota and are entitled to all forms of relief, including actual damages, treble damages for

flagrant violations, costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                      CLAIM FOR RELIEF
                    VIOLATION OF THE OREGON ANTITRUST LAW,
                           OR. REV. STAT. § 646.705, et seq .

       426.     The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       427.     Chapter 646 of the Oregon Revised Statutes generally governs business and trade

practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

policy to “encourage free and open competition in the interest of the general welfare and

economy of the state.” OR. REV. STAT. § 646.715.




                                                  86
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 91 of 154 PageID# 91



       428.     Members of the class purchased abiraterone acetate within the State of Oregon

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       429.     Under Oregon law, indirect purchasers have standing under the antitrust

provisions of the Oregon Revised Statutes to maintain an action based on the facts alleged in this

Complaint. OR. REV. STAT. § 646.780(1)(a).

       430.     The defendants contracted, combined, or conspired in restraint of trade or

commerce of abiraterone acetate, and monopolized or attempted to monopolize the trade or

commerce of abiraterone acetate, in violation of OR. REV. STAT. § 646.705, et seq.

       431.     The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents within the intrastate commerce of Oregon, or

alternatively to interstate commerce involving actual or threatened injury to persons located in

Oregon, and are entitled to all forms of relief, including actual damages, treble damages,

reasonable attorneys’ fees, expert witness fees and investigative costs, and injunctive relief.

                                     CLAIM FOR RELIEF
              VIOLATION OF THE PUERTO RICAN ANTI-MONOPOLY ACT,
                          P.R. LAWS TIT. 10, § 260, et seq .

       432.     The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       433.     The provisions of the Puerto Rican Anti-Monopoly Act of 1964 (the AMA)

parallel Sections 1 and 2 of the Sherman Act, and other federal statutes. And those provisions are

supplemented by The Regulation on Fair Competition Number VII, which proscribes certain

conduct including the type engaged in by the defendants more fully described above.

       434.     Under the AMA, it is unlawful to monopolize, or attempt to monopolize any part

of the trade or commerce in the Commonwealth of Puerto Rico. P.R. LAWS tit. 10, § 260.


                                                 87
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 92 of 154 PageID# 92



       435.     Members of the class purchased abiraterone acetate within Puerto Rico during the

class period. But for the defendants’ conduct set forth herein, the price of abiraterone acetate

would have been lower, in an amount to be determined at trial.

       436.     By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available, including treble damages, attorneys’ fees, and costs of suit

Puerto Rico Laws tit. 10, § 268.

                                     CLAIM FOR RELIEF
                VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                          R.I. GEN LAWS § 6-36-1, et seq .

       437.     The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       438.     The Rhode Island Antitrust Act aims to promote the unhampered growth of

commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36-

2(a)(2).

       439.     Under the Rhode Island Antitrust Act, as of January 1, 2008, indirect purchasers

have standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws

§ 6-36-11(a).

       440.     Members of the class purchased abiraterone acetate within the State of Rhode

Island during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.

       441.     The defendants contracted, combined and conspired in restraint of trade of

abiraterone acetate within the intrastate commerce of Rhode Island, and established, maintained

or used, or attempted to establish, maintain or use, a monopoly in the trade of abiraterone acetate




                                                 88
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 93 of 154 PageID# 93



for the purpose of excluding competition or controlling, fixing or maintaining prices within the

intrastate commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

        442.     The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Rhode Island and are entitled to all forms of relief,

including actual damages, treble damages, reasonable costs, reasonable attorneys’ fees, and

injunctive relief.

                                       CLAIM FOR RELIEF
               VIOLATION OF THE SOUTH DAKOTA ANTITRUST STATUTE,
                        S.D. CODIFIED LAWS § 37-1-3.1, et seq .

        443.     The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        444.     Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

        445.     Members of the class purchased abiraterone acetate within the State of South

Dakota during the class period. But for the defendants’ conduct set forth herein, the price of

abiraterone acetate would have been lower, in an amount to be determined at trial.

        446.     Under South Dakota law, indirect purchasers have standing under the antitrust

provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

this Complaint. S.D. Codified Laws § 37-1-33.

        447.     The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate within the intrastate commerce of South Dakota, and

monopolized or attempted to monopolize trade or commerce of abiraterone acetate within the

intrastate commerce of South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

        448.     The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in South Dakota and are entitled to all forms of


                                                  89
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 94 of 154 PageID# 94



relief, including actual damages, treble damages, taxable costs, reasonable attorneys’ fees, and

injunctive or other equitable relief.

                                      CLAIM FOR RELIEF
                 VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                            TENN. CODE, § 47-25-101, et seq.

          449.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

          450.    The Tennessee Trade Practices Act generally governs commerce and trade in

Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

between persons or corporations made with a view to lessen, or which tend to lessen, full and

free competition in goods in Tennessee. All such arrangements, contracts, agreements, or

combinations between persons or corporations designed, or which tend, to increase the prices of

any such goods, are against public policy, unlawful, and void. Tenn. Code, § 47-25-101.

          451.    The defendants competed unfairly and colluded by meeting to fix prices, divide

markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-25-101,

et seq.

          452.    The defendants’ conduct violated the Tennessee Trade Practice Act because it

was an arrangement, contract, agreement, or combination to lessen full and free competition in

goods in Tennessee, and because it tended to increase the prices of goods in Tennessee.

Specifically, the defendants’ combination or conspiracy had the following effects: (1) price

competition for abiraterone acetate was restrained, suppressed, and eliminated throughout

Tennessee; (2) prices for abiraterone acetate were raised, fixed, maintained and stabilized at

artificially high levels throughout Tennessee; (3) Plaintiff and the Tennessee Class were deprived

of free and open competition; and (4) the Plaintiff and the Tennessee Class paid supra-

competitive, artificially inflated prices for abiraterone acetate.


                                                   90
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 95 of 154 PageID# 95



       453.    During the class period, the defendants’ illegal conduct had a substantial effect on

Tennessee commerce as abiraterone acetate was sold in Tennessee.

       454.    Members of the class purchased abiraterone acetate within the State of Tennessee

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial. As a direct and proximate

result of the defendants’ unlawful conduct, the Plaintiff and class have been injured in their

business and property and are threatened with further injury.

       455.    Under Tennessee law, indirect purchasers (such as the Plaintiff and class) have

standing under the Tennessee Trade Practice Acts to maintain an action based on the facts

alleged in this complaint.

       456.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Tennessee and are entitled to all forms of relief

available under the law, including return of the unlawful overcharges that they paid on their

purchases, damages, equitable relief, and reasonable attorneys’ fees.

                                     CLAIM FOR RELIEF
                      VIOLATION OF THE UTAH ANTITRUST ACT,
                         UTAH CODE ANN. §§ 76-10-3101, et seq .

       457.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       458.    The Utah Antitrust Act aims to “encourage free and open competition in the

interest of the general welfare and economy of this state by prohibiting monopolistic and unfair

trade practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code

Ann. § 76-10-3102.




                                                 91
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 96 of 154 PageID# 96



       459.    Members of the class purchased abiraterone acetate within the State of Utah

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       460.    Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.

Utah Code Ann. § 76-10-3109(1)(a).

       461.    The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate, and monopolized or attempted to monopolize trade or

commerce of abiraterone acetate, in violation of Utah Code Ann. § 76-10-3101, et seq.

       462.    The Plaintiff and members of the class who are either Utah residents or Utah

citizens were injured with respect to purchases of Zytiga and its AB rated generic equivalents in

Utah and are entitled to all forms of relief, including actual damages, treble damages, costs of

suit, reasonable attorneys’ fees, and injunctive relief.

                                     CLAIM FOR RELIEF
                VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
                           W. VA. CODE §47-18-1, et seq .

       463.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       464.    The violations of federal antitrust law set forth above also constitute violations of

section 47-18-1 of the West Virginia Code.

       465.    During the class period, defendants engaged in a continuing contract, combination

or conspiracy in unreasonable restraint of trade and commerce and other anticompetitive conduct

alleged above in violation of W. Va. Code §§ 47-18-1 and 47-18-20, et seq.

       466.    The defendants’ anticompetitive acts described above were knowing, willful and

constitute violations or flagrant violations of the West Virginia Antitrust Act.


                                                  92
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 97 of 154 PageID# 97



        467.   As a direct and proximate result of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business and property in that they paid more

for abiraterone acetate than they otherwise would have paid in the absence of the defendants’

unlawful conduct. As a result of the defendants’ violation of section 47-18-3 of the West

Virginia Antitrust Act, the Plaintiff and members of the class seek treble damages and their cost

of suit, including reasonable attorneys’ fees, pursuant to section 47-18-9 of the West Virginia

Code.

                                      CLAIM FOR RELIEF
                  VIOLATION OF THE WISCONSIN ANTITRUST ACT,
                         WIS. STAT. ANN. § 133.01(1), et seq .

        468.   The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        469.   Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the

intent “to safeguard the public against the creation or perpetuation of monopolies and to foster

and encourage competition by prohibiting unfair and discriminatory business practices which

destroy or hamper competition.” Wis. Stat. § 133.01.

        470.   Members of the class purchased abiraterone acetate within the State of Wisconsin

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

        471.   Under Wisconsin law, indirect purchasers have standing under the antitrust

provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

Complaint. Wis. Stat. § 133.18(a).

        472.   The defendants contracted, combined or conspired in restraint of trade or

commerce of abiraterone acetate, and monopolized or attempted to monopolize the trade or




                                                 93
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 98 of 154 PageID# 98



commerce of abiraterone acetate, with the intention of injuring or destroying competition therein,

in violation of Wis. Stat. § 133.01, et seq.

        473.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Wisconsin in that the actions alleged herein

substantially affected the people of Wisconsin, with at least thousands of consumers in

Wisconsin paying substantially higher prices for the defendants’ abiraterone acetate in

Wisconsin.

        474.    Accordingly, the Plaintiff and members of the class are entitled to all forms of

relief, including actual damages, treble damages, costs and reasonable attorneys’ fees, and

injunctive relief.

        475.    The defendants’ anticompetitive activities have directly, foreseeably and

proximately caused injury to the Plaintiff and members of the classes in the United States. Their

injuries consist of: (1) being denied the opportunity to purchase lower-priced abiraterone acetate

from defendants, (2) paying higher prices for abiraterone acetate than they would have in the

absence of defendants’ conduct, and (3) being denied the opportunity to purchase generic

abiraterone acetate at a price substantially lower than what they were forced to pay for

abiraterone acetate. These injuries are of the type of the laws of the above States were designed

to prevent, and flow from that which makes the defendants’ conduct unlawful.

        476.    The defendants are jointly and severally liable for all damages suffered by the

Plaintiff and members of the classes.

               VIOLATIONS OF STATE CONSUMER PROTECTION LAWS

        477.    The Plaintiff incorporates by reference the allegations in the preceding

paragraphs.




                                                 94
    Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 99 of 154 PageID# 99



        478.    The defendants’ above-described scheme and conduct constitutes unfair

competition, unconscionable conduct, and fraudulent and deceptive acts and practices in

violation of the state consumer protection statutes set forth below. As a direct and proximate

result of the defendants’ anticompetitive, fraudulent, deceptive, unfair, and/or unconscionable

acts or practices, the Plaintiff and the class were denied the opportunity to purchase lower-priced

generic versions of abiraterone acetate, and in fact paid higher prices for branded abiraterone

acetate than they should have.

        479.    By reason of the conduct alleged herein, including the violation of federal

antitrust laws, deception before the PTO, and the filing and maintaining of baseless litigation, the

defendants have committed unfair, materially deceptive, and fraudulent acts and omissions in

violation of the federal and state laws set forth herein.

        480.    The gravity of harm from the defendants’ wrongful conduct significantly

outweighs any conceivable utility from that conduct. The Plaintiff and class members could not

reasonably have avoided injury from the defendants’ wrongful conduct.

        481.    The Plaintiff and members of the class purchased the goods at issue, namely

abiraterone acetate, primarily for personal, family, or household purposes, and not for resale.

        482.    There was and is a gross disparity between the price that plaintiff and the class

members paid for abiraterone acetate and the value they received.

        483.    The following claims for relief twenty-nine through fifty-three are pleaded under

the consumer protection or similar laws of each State or jurisdiction identified below, on behalf

of the class.




                                                  95
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 100 of 154 PageID# 100



                                      CLAIM FOR RELIEF
                  VIOLATION OF ARIZONA CONSUMER FRAUD ACT
                         ARIZ. REV. STAT. § 44-1521, et seq .

       484.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       485.    The Arizona Consumer Fraud Act prohibits the “act, use or employment by any

person of any deception, deceptive . . . act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with intent that

others rely on such concealment, suppression or omission, in connection with the sale or

advertisement of any merchandise.” Ariz. Rev. Stat. § 44-1522(A).

       486.    By reason of the conduct alleged herein, including the violation of federal

antitrust laws, deception before the PTO, and the filing and maintaining of baseless litigation, the

defendants have violated the Arizona Consumer Fraud Act, Section 44-1521, et seq.

       487.    Members of the class purchased abiraterone acetate within the State of Arizona

during the class period. But for the defendants’ conduct set forth herein, the price paid would

have been lower, in an amount to be determined at trial.

       488.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Arizona, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the abiraterone acetate market.

       489.    The defendants’ conduct was an unfair method of competition, and an unfair or

deceptive act or practice within the conduct of commerce within the State of Arizona.

       490.    The defendants’ unlawful conduct substantially affected Arizona’s trade and

commerce.




                                                  96
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 101 of 154 PageID# 101



        491.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        492.      By reason of the foregoing, the Plaintiff and the class are entitled to seek all forms

of relief, including up to treble damages and reasonable attorneys’ fees and costs.

                                      CLAIM FOR RELIEF
               VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
                  CAL. BUS. & PROF. CODE § 17200, et seq . (THE “UCL”)

        493.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        494.      The violations of federal antitrust law set forth above also constitute violations of

section 17200, et seq. of California Business and Professions Code.

        495.      California Business and Professions Code § 17200 prohibits any “unlawful,

unfair, or fraudulent act or practices.”

        496.      The defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts and

practices specified above.

        497.      This claim is instituted pursuant to sections 17203 and 17204 of California

Business and Professions Code, to obtain restitution from these defendants for acts, as alleged

herein, that violated the UCL.

        498.      The defendants’ conduct as alleged herein violated the UCL. The acts, omissions,

misrepresentations, practices and non-disclosures of defendants, as alleged herein, including

their pursuit of inter alia, filing and maintaining litigation against multiple would-be generic

competitors despite knowing that the ‘438 patent was invalid and could not be enforced,

constituted a common, continuous, and continuing course of conduct of unfair competition by


                                                   97
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 102 of 154 PageID# 102



means of unfair, unlawful, and/or fraudulent business acts or practices within the meaning of the

UCL, including, but not limited to, the violations of section 16720, et seq., of California

Business and Professions Code, set forth above.

       499.    The defendants’ acts, omissions, misrepresentations, practices, and non-

disclosures, as described above, whether or not in violation of section 16720, et seq., of

California Business and Professions Code, and whether or not concerted or independent acts, are

otherwise unfair, unconscionable, unlawful or fraudulent.

       500.    The Plaintiff and members of the class are entitled to full restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

obtained by defendants as a result of such business acts or practices.

       501.    The unlawful and unfair business practices of the defendants, and each of them, as

described above, have caused and continue to cause members of the class to pay supra-

competitive and artificially-inflated prices for abiraterone acetate sold in the State of California.

The Plaintiff and members of the class suffered injury in fact and lost money or property as a

result of such unfair competition.

       502.    As alleged in this complaint, the defendants have been unjustly enriched as a

result of their wrongful conduct and by the defendants’ unfair competition. The Plaintiff and

members of the class are accordingly entitled to equitable relief including restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

obtained by defendants as a result of such business practices, pursuant to California Business and

Professions Code sections 17203 and 17204.




                                                  98
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 103 of 154 PageID# 103



                               CLAIM FOR RELIEF
    VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
               PROCEDURES ACT, D.C. CODE § 28-3901, et seq .

       503.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       504.    Members of the class purchased abiraterone acetate for personal, family, or

household purposes.

       505.    By reason of the conduct alleged herein, including their pursuit of inter alia, filing

and maintaining litigation against multiple would-be generic competitors despite knowing that

the ‘438 patent was invalid and could not be enforced, the defendants have violated D.C. Code

§ 28-3901, et seq.

       506.    The defendants are “merchants” within the meaning of D.C. Code § 28-

3901(a)(3).

       507.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within the District of Columbia.

       508.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within the District of Columbia, for the purpose of excluding competition or

controlling, fixing, or maintaining prices in the abiraterone acetate market.

       509.    The defendants’ conduct was an unfair method of competition, and an unfair or

deceptive act or practice within the conduct of commerce within the District of Columbia.

       510.    The defendants’ unlawful conduct substantially affected the District of

Columbia’s trade and commerce.




                                                 99
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 104 of 154 PageID# 104



        511.      As a direct and proximate cause of defendants’ unlawful conduct, the Plaintiff and

members of the class have been injured in their business or property and are threatened with

further injury.

        512.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including treble damages or $1500 per violation (whichever is greater)

plus punitive damages, reasonable attorney’s fees and costs under D.C. Code § 28-3901, et seq.

                                        CLAIM FOR RELIEF
                      VIOLATION OF THE FLORIDA DECEPTIVE AND
                           UNFAIR TRADE PRACTICES ACT,
                             FLA. STAT. § 501.201(2), et seq .

        513.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        514.      The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts

or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

including practices in restraint of trade. Florida Stat. § 501.204(1).

        515.      The primary policy of the FDUTPA is “[t]o protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

Florida Stat. § 501.202(2).

        516.      A claim for damages under the FDUTPA has three elements: (1) a prohibited

practice; (2) causation; and (3) actual damages.

        517.      Under Florida law, indirect purchasers have standing to maintain an action under

the FDUTPA based on the facts alleged in this complaint. Fla. Stat. § 501.211(a) (“anyone

aggrieved by a violation of this [statute] may bring an action . . . ”).



                                                  100
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 105 of 154 PageID# 105



        518.    Members of the class purchased abiraterone acetate within the State of Florida

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

        519.    The defendants entered into a contract, combination or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Florida.

        520.    The defendants established, maintained or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

of excluding competition or controlling, fixing or maintaining prices in Florida at a level higher

than the competitive market level, beginning at least as early as 2015 and continuing through the

date of this filing.

        521.    Accordingly, the defendants’ conduct was an unfair method of competition, and

an unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

        522.    The defendants’ unlawful conduct substantially affected Florida’s trade and

commerce.

        523.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property by virtue of overcharges

for abiraterone acetate and are threatened with further injury.

        524.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including injunctive relief pursuant to Florida Stat. § 501.208 and

declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to Florida

Stat. § 501.211.




                                                101
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 106 of 154 PageID# 106



                                     CLAIM FOR RELIEF
                   VIOLATION OF THE HAWAII REVISED STATUTES
                           ANNOTATED §§ 480-1, et seq .

       525.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       526.    The defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et

seq.

       527.    The defendants’ unlawful conduct had the following effects: (1) abiraterone

acetate price competition was restrained, suppressed, and eliminated throughout Hawaii;

(2) abiraterone acetate prices were, fixed, maintained, and stabilized at artificially high levels

throughout Hawaii; (3) the Plaintiff and members of the class were deprived of free and open

competition; and (4) the Plaintiff and members of the class paid supra-competitive, artificially

inflated prices for abiraterone acetate.

       528.    During the class period, the defendants’ illegal conduct substantially affected

Hawaii commerce and consumers.

       529.    As a direct and proximate result of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured and are threatened with further injury.

                                    CLAIM FOR RELIEF
              VIOLATION OF THE IDAHO CONSUMER PROTECTION ACT,
                          IDAHO CODE §§ 48-601, et seq .

       530.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       531.    The Idaho Consumer Protection Act, Idaho Code §§ 48-601, et seq. (the “Idaho

CPA”), is a remedial statute that generally protects both consumers and businesses from “unfair

methods of competition and unfair or deceptive acts and practices in the conduct of trade or


                                                 102
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 107 of 154 PageID# 107



commerce” and is designed to provide “efficient and economical procedures to secure such

protection.”

       532.    The Idaho CPA further provides that “any unconscionable method, act or practice

in the conduct of any trade or commerce” expressly fall within the scope of its protection. Idaho

Code §§ 48-603(18); 48-603C.

       533.    The Idaho CPA also contains a harmonization provision with the FTC Act. Idaho

Code § 48-604(1).

       534.    Under Idaho law, indirect purchasers have standing to maintain an action under

the Idaho CPA based on the facts alleged in this complaint. See, e.g., Idaho Code § 48-608 (“Any

person who purchases or leases goods or services and thereby suffers any ascertainable loss of

money or property…as a result of the use or employment by another person of a method, act or

practice declared unlawful by this chapter, may…bring an action to recover actual damages or

one thousand dollars ($1,000), whichever is the greater…”).

       535.    Members of the class purchased abiraterone acetate within the State of Idaho

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       536.    The defendants entered into a contract, combination or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Idaho.

       537.    The defendants established, maintained or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the market for abiraterone acetate, for the purpose

of excluding competition or controlling, fixing or maintaining prices in Idaho at a level higher




                                                103
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 108 of 154 PageID# 108



than the competitive market level, beginning at least as early as 2015 and continuing through the

date of this filing.

        538.    Accordingly, the defendants’ conduct, including their restricting consumer access

to generic versions of Zytiga, was an unfair method of competition, and an unfair or deceptive

act or practice within the conduct of commerce within the State of Idaho.

        539.    The defendants’ unlawful conduct substantially affected Idaho’s trade and

commerce.

        540.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property by virtue of overcharges

for abiraterone acetate and are threatened with further injury.

        541.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including injunctive relief, actual or statutory damages, punitive

damages, and any other relief deemed necessary or proper by the court. Idaho Code § 48-608.

                                 CLAIM FOR RELIEF
 VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                           PRACTICES ACT,
                815 ILL. COMP. STAT. ANN. 505/10A, et seq .

        542.    The Plaintiff incorporatess each and every allegation set forth in the preceding

paragraphs of this complaint.

        543.    By reason of the conduct alleged herein, the defendants have violated 740 Ill.

Comp. Stat. Ann. 10/3(1), et seq.

        544.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Illinois.




                                                 104
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 109 of 154 PageID# 109



       545.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the relevant market, a substantial part of which

occurred within Illinois, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the abiraterone acetate market.

       546.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Illinois.

       547.    The defendants’ conduct misled consumers, withheld material facts, and resulted

in material misrepresentations to the Plaintiff and members of the class.

       548.    The defendants’ unlawful conduct substantially affected Illinois’s trade and

commerce.

       549.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class were actually deceived and have been injured in their business or

property and are threatened with further injury.

       550.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including actual damages or any other relief the Court deems proper

under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                                CLAIM FOR RELIEF
         VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
                  MICH. COMP. LAWS ANN. § 445.901, et seq .

       551.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       552.    By reason of the conduct alleged herein, the defendants have violated Mich.

Comp. Laws Ann. § 445.901, et seq.




                                                105
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 110 of 154 PageID# 110



        553.      The defendants have entered into a contract, combination, or conspiracy between

two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

acetate market, a substantial part of which occurred within Michigan.

        554.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within Michigan.

        555.      The defendants’ conduct was conducted with the intent to deceive Michigan

consumers regarding the nature of the defendants’ actions within the stream of Michigan

commerce.

        556.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Michigan.

        557.      The defendants’ conduct misled consumers, withheld material facts, and took

advantage of the Plaintiff’ and members of the class’ inability to protect themselves.

        558.      The defendants’ unlawful conduct substantially affected Michigan’s trade and

commerce.

        559.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        560.      By reason of the foregoing, the Plaintiff and the class are entitled to seek all forms

of relief available under Mich. Comp. Laws Ann. § 445.911.




                                                   106
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 111 of 154 PageID# 111



                                     CLAIM FOR RELIEF
               VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                           MINN. STAT. § 325F.68, et seq.

        561.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        562.      By reason of the conduct alleged herein, the defendants have violated Minn. Stat.

§ 325F.68, et seq.

        563.      The defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

        564.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Minnesota, for the purpose of controlling, fixing, or maintaining prices

in the abiraterone acetate market.

        565.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Minnesota.

        566.      The defendants’ conduct, specifically in their pursuit of inter alia, filing and

maintaining litigation against multiple would-be generic competitors despite knowing that the

‘438 patent was invalid and could not be enforced, created a fraudulent or deceptive act or

practice committed by a supplier in connection with a consumer transaction.

        567.      The defendants’ unlawful conduct substantially affected Minnesota’s trade and

commerce.

        568.      The defendants’ conduct was willful.

        569.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.


                                                   107
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 112 of 154 PageID# 112



        570.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including damages, reasonable attorneys’ fees and costs under Minn.

Stat. § 325F.68, et seq. and applicable case law.

                                 CLAIM FOR RELIEF
 VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND CONSUMER
                     PROTECTION ACT OF 1970,
         MONT. CODE, §§ 30-14-103, et seq ., AND §§ 30-14-201, et. seq.

        571.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        572.    The defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Montana Unfair Trade Practices and Consumer

Protection Act of 1970, Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq.

        573.    The defendants’ unlawful conduct had the following effects: (1) abiraterone

acetate price competition was restrained, suppressed, and eliminated throughout Montana;

(2) abiraterone acetate prices were raised, fixed, maintained, and stabilized at artificially high

levels throughout Montana; (3) the Plaintiff and members of the class were deprived of free and

open competition; and (4) the Plaintiff and members of the class paid supra-competitive,

artificially inflated prices for abiraterone acetate.

        574.    During the class period, the defendants’ illegal conduct substantially affected

Montana commerce and consumers.

        575.    As a direct and proximate result of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured and are threatened with further injury. The

defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq., and, accordingly, the

Plaintiff and members of the class seek all relief available under that statute.



                                                  108
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 113 of 154 PageID# 113



                                   CLAIM FOR RELIEF
          VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
                       NEB. REV. STAT. § 59-1602, et seq .

       576.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       577.    By reason of the conduct alleged herein, the defendants have violated Neb. Rev.

Stat. § 59-1602, et seq.

       578.    The defendants have entered into a contract, combination, or conspiracy between

two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

acetate market, a substantial part of which occurred within Nebraska.

       579.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within Nebraska.

       580.    The defendants’ conduct was conducted with the intent to deceive Nebraska

consumers regarding the nature of the defendants’ actions within the stream of Nebraska

commerce.

       581.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Nebraska.

       582.    The defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon the Plaintiff’ and members of the-class’ ability to protect

themselves.

       583.    The defendants’ unlawful conduct substantially affected Nebraska’s trade and

commerce.




                                                109
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 114 of 154 PageID# 114



        584.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        585.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.

                                 CLAIM FOR RELIEF
        VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
                      NEV. REV. STAT. § 598.0903, et seq .

        586.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        587.      By reason of the conduct alleged herein, the defendants have violated Nev. Rev.

Stat. § 598.0903, et seq.

        588.      The defendants engaged in a deceptive trade practice with the intent to injure

competitors and to substantially lessen competition.

        589.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Nevada, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the abiraterone acetate market.

        590.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Nevada.

        591.      The defendants’ conduct, including their wrongful pursuit of sham litigation they

knew they could not win, amounted to a fraudulent act or practice committed by a supplier in

connection with a consumer transaction.

        592.      The defendants’ unlawful conduct substantially affected Nevada’s trade and

commerce.


                                                  110
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 115 of 154 PageID# 115



        593.      The defendants’ conduct was willful.

        594.      As a direct and proximate cause of the defendants’ unlawful conduct, the

members of the class have been injured in their business or property and are threatened with

further injury.

        595.      By reason of the foregoing, the class is entitled to seek all forms of relief,

including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per

violation under Nev. Rev. Stat. § 598.0993.

                                 CLAIM FOR RELIEF
     VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
               N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, et seq .

        596.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        597.      By reason of the conduct alleged herein, defendants have violated N.H. Rev. Stat.

Ann. tit. XXXI, § 358-A, et seq.

        598.      The defendants have entered into a contract, combination, or conspiracy between

two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

acetate market, a substantial part of which occurred within New Hampshire.

        599.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within New Hampshire.

        600.      The defendants’ conduct was conducted with the intent to deceive New

Hampshire consumers regarding the nature of the defendants’ actions within the stream of New

Hampshire commerce.




                                                   111
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 116 of 154 PageID# 116



       601.    The defendants’ conduct was unfair or deceptive within the conduct of commerce

within the State of New Hampshire.

       602.    The defendants’ conduct was willful and knowing.

       603.    The defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon the Plaintiff’ and members of the class’ ability to protect

themselves.

       604.    The defendants’ unlawful conduct substantially affected New Hampshire’s trade

and commerce.

       605.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and the members of the class have been injured in their business or property and are threatened

with further injury.

       606.    By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available under N.H. Rev. Stat. Ann. tit. XXXI, §§ 358-A:10 and 358-

A:10-a.

                                   CLAIM FOR RELIEF
            VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                       N.M. STAT. ANN. §§ 57-12-1, et seq .

       607.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       608.    By reason of the conduct alleged herein, defendants have violated N.M. Stat. Ann.

§§ 57-12-3, et seq.

       609.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within New Mexico.




                                                112
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 117 of 154 PageID# 117



        610.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the relevant markets, a substantial part of which

occurred within New Mexico, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the abiraterone acetate market.

        611.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of New Mexico.

        612.      The defendants’ conduct misled consumers, withheld material facts, and resulted

in material misrepresentations to the Plaintiff and members of the class.

        613.      The defendants’ unlawful conduct substantially affected New Mexico’s trade and

commerce.

        614.      The defendants’ conduct constituted “unconscionable trade practices” in that such

conduct, inter alia, resulted in a gross disparity between the value received by the New Mexico

class members and the price paid by them for abiraterone acetate as set forth in N.M. Stat. Ann.

§ 57-12-2E.

        615.      The defendants’ conduct was willful.

        616.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        617.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including actual damages or up to $300 per violation, whichever is

greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§ 57-12-10, et seq.




                                                  113
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 118 of 154 PageID# 118



                                      CLAIM FOR RELIEF
               VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
                            GEN. BUS. LAW §§ 349,et seq .

       618.     The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       619.     New York State General Business Law Section 349 (Section 349) broadly

prohibits deceptive acts or practices in the state of New York toward the Plaintiff. In particular,

Section 349 makes unlawful, inter alia, “[d]eceptive acts or practices in the conduct of any

business, trade or commerce.” N.Y. Gen. Bus. Law §§ 349(a), (g).

       620.     The Plaintiff, the members of the class, and all the defendants are “persons” under

N.Y. Gen. Bus. Law § 349(h),

       621.     The defendants’ actions as set forth herein occurred in the conduct of trade or

commerce under Section 349.

       622.     As detailed above, the defendants engaged in deceptive acts in violation of New

York and federal law in connection with Zytiga.

       623.     The defendants owed and continue to owe the Plaintiff and members of the Class

a duty to refrain from the above-described unfair and deceptive practices.

       624.     The defendants knew or should have known that their conduct was in violation of

Section 349.

       625.     The defendants’ unfair and deceptive acts or practices, omissions and

misrepresentations were material to the Plaintiff and the members of the Class, and were likely to

and/or did, in fact, deceive regulators and reasonable consumers, including the Plaintiff and

members of the Class.

       626.     As a result of the foregoing willful, knowing, and wrongful conduct of the

defendants,


                                                114
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 119 of 154 PageID# 119



        627.    The plaintiff and members Class have been damaged in an amount to be proven at

trial, and seek all just and proper remedies, including but not limited to actual damages, treble

damages up to $1,000, punitive damages to the extent available under the law, reasonable

attorneys’ fees and costs, an order enjoining the defendants’ deceptive and unfair conduct, and

all other just and appropriate relief available under Section 349 and New York law.

                                  CLAIM FOR RELIEF
     VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                            PRACTICES ACT,
                      N.C. GEN. STAT. § 75-1.1, et seq .

        628.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        629.    By reason of the conduct alleged herein, the defendants have violated N.C. Gen.

Stat. § 75-1.1, et seq.

        630.    The defendants entered into a contract, combination, or conspiracy in restraint of,

or to monopolize, trade or commerce in the abiraterone acetate market, a substantial part of

which occurred within North Carolina.

        631.    The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of North Carolina.

        632.    The defendants’ trade practices are and have been immoral, unethical,

unscrupulous, and substantially injurious to consumers.

        633.    The defendants’ conduct misled consumers, withheld material facts, and resulted

in material misrepresentations to the Plaintiff and members of the class.

        634.    The defendants’ unlawful conduct substantially affected North Carolina’s trade

and commerce.




                                                115
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 120 of 154 PageID# 120



        635.      The defendants’ conduct constitutes consumer-oriented deceptive acts or practices

within the meaning of North Carolina law, which resulted in consumer injury and broad adverse

impact on the public at large, and harmed the public interest of North Carolina consumers in an

honest marketplace in which economic activity is conducted in a competitive manner.

        636.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        637.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including treble damages under N.C. Gen. Stat. § 7516.

                                  CLAIM FOR RELIEF
     VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
                      N.D. CENT. CODE § 51-10, et seq .

        638.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        639.      By reason of the conduct alleged herein, the defendants have violated N.D. Cent.

Code § 1-10-01, et seq.

        640.      The defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

        641.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within North Dakota, for the purpose of controlling, fixing, or maintaining

prices in the abiraterone acetate market.

        642.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of North Dakota.




                                                  116
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 121 of 154 PageID# 121



        643.      The defendants’ conduct amounted to a fraudulent or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

        644.      The defendants’ unlawful conduct substantially affected North Dakota’s trade and

commerce.

        645.      The defendants’ conduct was willful.

        646.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        647.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including damages and injunctive relief under N.D. Cent. Code § 51-10-

06.

                                  CLAIM FOR RELIEF
        VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
                       OR. REV. STAT. § 646.605, et seq .

        648.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        649.      By reason of the conduct alleged herein, the defendants have violated Or. Rev.

Stat. § 646.608, et seq.

        650.      The defendants have entered into a contract, combination, or conspiracy between

two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

acetate market, a substantial part of which occurred within Oregon.

        651.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within Oregon.


                                                  117
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 122 of 154 PageID# 122



        652.      The defendants’ conduct was conducted with the intent to deceive Oregon

consumers regarding the nature of the defendants’ actions within the stream of Oregon

commerce.

        653.      Defendants’ conduct was unfair or deceptive within the conduct of commerce

within the State of Oregon.

        654.      The defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon the Plaintiff’ and members of the class’ ability to protect

themselves.

        655.      The defendants’ unlawful conduct substantially affected Oregon’s trade and

commerce.

        656.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        657.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief available under OR. REV. STAT. § 646.638.

        658.      Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act, with the

filing of this action, a copy of this complaint is being served upon the Attorney General of

Oregon.

                                 CLAIM FOR RELIEF
   VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,
                     R.I. GEN. LAWS § 6-13.1-1, et seq .

        659.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        660.      By reason of the conduct alleged herein, the defendants have violated R.I. Gen

Laws § 6-13.1-1, et seq.


                                                  118
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 123 of 154 PageID# 123



       661.    The defendants engaged in an unfair or deceptive act or practice with the intent to

injure competitors and consumers through supra-competitive profits.

       662.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Rhode Island, for the purpose of controlling, fixing, or maintaining

prices in the abiraterone acetate market.

       663.    The defendants’ conduct was unfair or deceptive within the conduct of commerce

within the State of Rhode Island.

       664.    The defendants’ conduct amounted to an unfair or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

       665.    The defendants’ unlawful conduct substantially affected Rhode Island’s trade and

commerce.

       666.    The defendants’ conduct was willful.

       667.    The defendants deliberately failed to disclose material facts to the Plaintiff and

members of the class concerning the defendants’ unlawful activities, including inter alia, filing

and maintaining litigation against multiple would-be generic competitors despite knowing that

the ‘438 patent was invalid and could not be enforced.

       668.    The defendants’ deception, including its affirmative misrepresentations and/or

omissions concerning the price of abiraterone acetate, constitutes information necessary to the

Plaintiff and members of the class relating to the cost of abiraterone acetate purchased.

       669.    The Plaintiff and members of the class purchased goods, namely abiraterone

acetate, primarily for personal, family, or household purposes.




                                                119
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 124 of 154 PageID# 124



        670.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        671.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including actual damages or $200 per violation, whichever is greater, and

injunctive relief and punitive damages under R.I. Gen Laws § 6-13.1-5.2.

                                 CLAIM FOR RELIEF
   VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES ACT,
                     S.C. CODE ANN. §§ 39-5-10, et seq .

        672.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        673.      By reason of the conduct alleged herein, the defendants have violated S.C. Code

Ann. §§ 39-5-10.

        674.      The defendants have entered into a contract, combination, or conspiracy between

two or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone

acetate market, a substantial part of which occurred within Oregon.

        675.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within South Carolina.

        676.      The defendants’ conduct was conducted with the intent to deceive South Carolina

consumers regarding the nature of the defendants’ actions within the stream of South Carolina

commerce.

        677.      The defendants’ conduct was unfair or deceptive within the conduct of commerce

within the State of South Carolina.


                                                  120
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 125 of 154 PageID# 125



       678.    The defendants’ conduct misled consumers, withheld material facts, and had a

direct or indirect impact upon the Plaintiff’ and members of the class’ ability to protect

themselves.

       679.    The defendants’ unlawful conduct substantially affected South Carolina trade and

commerce.

       680.    The defendants’ unlawful conduct substantially harmed the public interest of the

State of South Carolina, as nearly all members of the public purchase and consume abiraterone

acetate.

                                CLAIM FOR RELIEF
   VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND
                     CONSUMER PROTECTION LAW,
                   S.D. CODIFIED LAWS § 37-24, et seq.

       681.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       682.    By reason of the conduct alleged herein, the defendants have violated S.D.

Codified Laws § 37-24-6.

       683.    The defendants engaged in a deceptive trade practice with the intent to injure

competitors and consumers through supra-competitive profits.

       684.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within South Dakota, for the purpose of controlling, fixing, or maintaining

prices in the abiraterone acetate market.

       685.    The defendants’ conduct, including inter alia, filing and maintaining litigation

against multiple would-be generic competitors despite knowing that the ‘438 patent was invalid




                                                121
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 126 of 154 PageID# 126



and could not be enforced, was unfair, unconscionable, or deceptive within the conduct of

commerce within the State of South Dakota.

        686.      The defendants’ conduct amounted to a fraudulent or deceptive act or practice

committed by a supplier in connection with a consumer transaction.

        687.      The defendants’ unlawful conduct substantially affected South Dakota’s trade and

commerce.

        688.      The defendants’ conduct was willful.

        689.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        690.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including actual damages and injunctive relief under S.D. Codified Laws

§ 37-24-31.

                                CLAIM FOR RELIEF
          VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                      UTAH CODE ANN. §§ 13-11-1, et seq .

        691.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

        692.      By reason of the conduct alleged herein, the defendants have violated Utah Code

Ann. §§ 13-11-1, et seq.

        693.      The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Utah.

        694.      The defendants are suppliers within the meaning of Utah Code Ann. § 13-11-3.




                                                  122
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 127 of 154 PageID# 127



        695.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate markets, a substantial part

of which occurred within Utah, for the purpose of excluding competition or controlling, fixing,

or maintaining prices in the abiraterone acetate market.

        696.      The defendants’ conduct was unfair, unconscionable, or deceptive within the

conduct of commerce within the State of Utah.

        697.      The defendants’ conduct and/or practices were unconscionable and were

undertaken in connection with consumer transactions.

        698.      The defendants knew or had reason to know that their conduct was

unconscionable.

        699.      The defendants’ conduct misled consumers, withheld material facts, and resulted

in material misrepresentations to the Plaintiff and members of the class.

        700.      The defendants’ unlawful conduct substantially affected Utah’s trade and

commerce.

        701.      As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and members of the class have been injured in their business or property and are threatened with

further injury.

        702.      By reason of the foregoing, the Plaintiff and members of the class are entitled to

seek all forms of relief, including declaratory judgment, injunctive relief, and ancillary relief,

pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.

                                     CLAIM FOR RELIEF
                   VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
                           UTAH CODE ALL. §§ 13-5-1, et seq .

        703.      The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.


                                                  123
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 128 of 154 PageID# 128



       704.    By reason of the conduct alleged herein, the defendants have violated Utah Code

Ann. §§ 13-5-1, et seq.

       705.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Utah.

       706.    The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Utah, for the purpose of excluding competition or controlling, fixing,

or maintaining prices in the abiraterone acetate market.

       707.    The defendants’ conduct caused or was intended to cause unfair methods of

competition within the State of Utah.

       708.    The defendants’ unlawful conduct substantially affected Utah’s trade and

commerce.

       709.    As a direct and proximate cause of the defendants’ unlawful conduct, the Plaintiff

and the members of the class have been injured in their business or property and are threatened

with further injury.

       710.    By reason of the foregoing, the Plaintiff and the members of the class are entitled

to seek all forms of relief, including actual damages or $2000 per class member, whichever is

greater, plus reasonable attorney’s fees under Utah Code Ann. §§ 13-5-14, et seq.

                                     CLAIM FOR RELIEF
               VIOLATION OF THE VERMONT CONSUMER FRAUD ACT
                     VT. STAT. ANN. TIT. 9, CH. 63 §2451, et seq .

       711.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.




                                               124
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 129 of 154 PageID# 129



       712.    Title 9 of the Vermont Statutes generally governs commerce and trade in

Vermont. Chapter 63 thereof governs consumer protection and prohibits, inter alia, unfair

methods competition, unfair and deceptive acts and practices, and antitrust violations such as

restraints of trade and monopolization. VT. STAT ANN. tit. 9, § 2453(a).

       713.    Members of the class purchased abiraterone acetate within the State of Vermont

during the class period. But for the defendants’ conduct set forth herein, the price of abiraterone

acetate would have been lower, in an amount to be determined at trial.

       714.    Under Vermont law, indirect purchasers have standing under the antitrust

provisions of the Vermont Statutes to maintain an action based on the facts alleged in this

complaint. Vt. Stat. Ann. tit. 9, § 2465(b).

       715.    The defendants competed unfairly by restraining trade as set forth herein, in

violation of Vermont Statutes tit. 9, § 2453, et seq.

       716.    The Plaintiff and members of the class were injured with respect to purchases of

Zytiga and its AB rated generic equivalents in Vermont and are entitled to all forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees.

                                  CLAIM FOR RELIEF
           VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                       VA. CODE ANN. § 59.1- 196, et seq .

       717.    The Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs of this complaint.

       718.    By reason of the conduct alleged herein, defendants have violated Va. Code Ann.

§§ 59.1-196, et seq.

       719.    The defendants entered into a contract, combination, or conspiracy between two

or more persons in restraint of, or to monopolize, trade or commerce in the abiraterone acetate

market, a substantial part of which occurred within Virginia.


                                                 125
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 130 of 154 PageID# 130



        720.      The defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the abiraterone acetate market, a substantial part

of which occurred within Virginia, for the purpose of excluding competition or controlling,

fixing, or maintaining prices in the abiraterone acetate market.

        721.      The defendants’ conduct caused or was intended to cause unfair methods of

competition within the State of Virginia.

        722.      The defendants’ unlawful conduct substantially affected Virginia’s trade and

commerce.

        723.      As a direct and proximate cause of defendants’ unlawful conduct, the Plaintiff and

members of the class have been injured in their business or property and are threatened with

further injury.

        724.      By reason of the foregoing, the Plaintiff and the members of the class are entitled

to seek all forms of relief, including actual damages, treble damages, plus reasonable attorney’s

fees under Virginia Code Ann. § 59.1-196, et seq.

                                  CLAIM FOR RELIEF: UNJUST ENRICHMENT

        725.      The Plaintiff incorporates by reference the allegations in the preceding

paragraphs.

        726.      To the extent required, this claim is pled in the alternative to the other claims in

this complaint.

        727.      It would be futile for the Plaintiff, or any member of the class, to seek a remedy

from any party with whom they had or have privity of contract; the defendants have paid no

consideration to anyone for the improper benefits they received indirectly from the Plaintiff and

members of the class.




                                                   126
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 131 of 154 PageID# 131



       728.    As a result of their unlawful conduct described above, the defendants have and

will continued to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful

profits of abiraterone acetate.

       729.    A constructive trust should be imposed upon all unlawful or inequitable sums the

defendants received that are traceable to the Plaintiff and members of the class.

                                           ALABAMA

       730.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Alabama at prices that were

more than they would have been but for the defendants’ actions. The defendants received money

from the Class as a direct result of the unlawful overcharges and have retained this money. The

defendants have benefitted at the expense of the Class from revenue resulting from unlawful

overcharges for Zytiga or its AB-rated generic equivalents. It is inequitable for the defendants to

accept and retain the benefits received without compensating the Class.

                                            ALASKA

       731.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Alaska at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefits

bestowed upon them by the Class. The defendants accepted and retained the benefits bestowed

upon them under inequitable and unjust circumstances arising from unlawful overcharges to the

Class. Under the circumstances, it would be inequitable for the defendants to retain such benefits

without compensating the Class.




                                                127
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 132 of 154 PageID# 132



                                           ARIZONA

       732.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Arizona at prices that were

more than they would have been but for the defendants’ actions. The defendants have been

enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

enrichment and the Class’s impoverishment are connected. There is no justification for the

defendants’ receipt of the benefits causing their enrichment and the Class’s impoverishment,

because the Class paid supra-competitive prices that inured to the defendants’ benefit, and it

would be inequitable for the defendants to retain any revenue gained from their unlawful

overcharges. The Class has no remedy at law.

                                          ARKANSAS

       733.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Arkansas at prices that were

more than they would have been but for the defendants’ actions. The defendants received money

from the Class as a direct result of the unlawful overcharges and have retained this money. The

defendants have paid no consideration to any other person in exchange for this money. Under the

circumstances, it would be inequitable for the defendants to retain such benefits without

compensating the Class.

                                         CALIFORNIA

       734.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in California at prices that were

more than they would have been but for the defendants’ actions. The defendants have received a


                                               128
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 133 of 154 PageID# 133



benefit from the Class as a direct result of the unlawful overcharges. The defendants retained the

benefits bestowed upon them under inequitable and unjust circumstances at the expense of the

Class.

                                  DISTRICT OF COLUMBIA

         735.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in the District of Columbia at

prices that were more than they would have been but for the defendants’ actions. The Class has

conferred an economic benefit upon the defendants, in the nature of revenue resulting from

unlawful overcharges to the economic detriment of the Class. The defendants retained the benefit

bestowed upon them under inequitable and unjust circumstances arising from unlawful

overcharges to the Class. Under the circumstances, it would be inequitable and unjust for the

defendants to retain such benefits.

                                           FLORIDA

         736.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Florida at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefits

bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                           GEORGIA

         737.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Georgia at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an


                                               129
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 134 of 154 PageID# 134



economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                            HAWAII

       738.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Hawaii at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                             IDAHO

       739.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Idaho at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

conferred upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                           ILLINOIS

       740.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Illinois at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants retained the benefits


                                               130
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 135 of 154 PageID# 135



bestowed upon them under unjust circumstances arising from unlawful overcharges to the Class.

It is against equity, justice, and good conscience for the defendants to be permitted to retain the

revenue resulting from their unlawful overcharges.

                                              IOWA

       741.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Iowa at prices that were

more than they would have been but for the defendants’ actions. The defendants have been

enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

equivalents, which revenue resulted from anticompetitive prices paid by d the Class, which

inured to the defendants’ benefit. The defendants’ enrichment has occurred at the expense of the

Class. Under the circumstances, it would be unjust for the defendants to retain such benefits

without compensating the Class.

                                             KANSAS

       742.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Kansas at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants retained the benefits

bestowed upon them under unjust circumstances arising from unlawful overcharges to the Class.

Under the circumstances, it would be inequitable for the defendants to retain such benefits

without compensating the Class.

                                              MAINE

       743.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Maine at prices that were


                                                131
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 136 of 154 PageID# 136



more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of or

appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                             MARYLAND

         744.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Maryland at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of or

appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                         MASSACHUSETTS

         745.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Massachusetts at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of or

appreciated the benefit conferred upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.32




    32
      Plaintiff intends to assert a claim under Mass. Gen Laws Ch. 93A, § 1, et seq., after providing
notice to the appropriate party.



                                                   132
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 137 of 154 PageID# 137



                                          MICHIGAN

       746.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Michigan at prices that were

more than they would have been but for the defendants’ actions. The defendants have received a

benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

revenue resulted from anticompetitive prices that inured to the benefit of the defendants. The

defendants retained the benefits bestowed upon them under unjust circumstances arising from

unlawful overcharges to the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                         MINNESOTA

       747.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Minnesota at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated and knowingly

accepted the benefits bestowed upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                         MISSISSIPPI

       748.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Mississippi at prices that

were more than they would have been but for the defendants’ actions. The defendants received

money from the Class as a direct result of the unlawful overcharges. The defendants retain the

benefit of overcharges received on the sales of Zytiga or its AB-rated generic equivalents, which

in equity and good conscience belong to the Class on account of the defendants’ anticompetitive


                                               133
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 138 of 154 PageID# 138



conduct. Under the circumstances, it would be inequitable for the defendants to retain such

benefits without compensating the Class.

                                           MISSOURI

         749.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Missouri at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

bestowed upon them by the Class. The defendants accepted and retained the benefit bestowed

upon them under inequitable and unjust circumstances arising from unlawful overcharges to the

Class.

                                           MONTANA

         750.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Montana at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.

                                           NEBRASKA

         751.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Nebraska at prices that were

more than they would have been but for the defendants’ actions. The defendants received money

from the Class as a direct result of the unlawful overcharges and have retained this money. The

defendants have paid no consideration to any other person in exchange for this money. In justice


                                               134
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 139 of 154 PageID# 139



and fairness, the defendants should disgorge such money and remit the overcharged payments

back to the Class.

                                           NEVADA

       752.      The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Nevada at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants in the nature of revenue resulting from unlawful

overcharges for Zytiga or its AB-rated generic equivalents. The defendants appreciated the

benefits bestowed upon them by the Class, for which they have paid no consideration to any

other person. Under the circumstances, it would be inequitable for the defendants to retain such

benefits without compensating the Class.

                                      NEW HAMPSHIRE

       753.      The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in New Hampshire at prices

that were more than they would have been but for the defendants’ actions. The defendants have

received a benefit from the Class in the nature of revenue resulting from the unlawful

overcharges, which revenue resulted from anticompetitive prices that inured to the benefit of the

defendants. Under the circumstances, it would be unconscionable for the defendants to retain

such benefits.

                                        NEW MEXICO

       754.      The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in New Mexico at prices that

were more than they would have been but for Defendants’ actions. The defendants have

knowingly benefitted at the expense of the Class from revenue resulting from unlawful


                                               135
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 140 of 154 PageID# 140



overcharges for Zytiga or its AB-rated generic equivalents. To allow the defendants to retain the

benefits would be unjust because the benefits resulted from anticompetitive pricing that inured to

the defendants’ benefit and because the defendants have paid no consideration to any other

person for any of the benefits they received.

                                          NEW YORK

       755.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in New York at prices that

were more than they would have been but for the defendants’ actions. The defendants have been

enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

equivalents, which revenue resulted from anticompetitive prices paid by the Class, which inured

to the defendants’ benefit. The defendants’ enrichment has occurred at the expense of the Class.

It is against equity and good conscience for the defendants to be permitted to retain the revenue

resulting from their unlawful overcharges.

                                     NORTH CAROLINA

       756.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in North Carolina at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The Class did not interfere with the

defendants’ affairs in any manner that conferred these benefits upon the defendants. The benefits

conferred upon the defendants were not gratuitous, in that they comprised revenue created by

unlawful overcharges arising from arising from unlawful overcharges to the Class. The benefits

conferred upon the defendants are measurable, in that the revenue the defendants have earned




                                                136
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 141 of 154 PageID# 141



due to unlawful overcharges are ascertainable by review of sales records. The defendants

consciously accepted the benefits conferred upon them.

                                       NORTH DAKOTA

       757.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in North Dakota at prices that

were more than they would have been but for the defendants’ actions. The defendants have been

enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

enrichment and the Class’s impoverishment are connected. There is no justification for the

defendants’ receipt of the benefits causing their enrichment, because the Class paid supra-

competitive prices that inured to the defendants’ benefit, and it would be inequitable for the

defendants to retain any revenue gained from their unlawful overcharges. The Class has no

remedy at law. Under the circumstances, it would be unjust for the defendants to retain such

benefits without compensating the Class.

                                            OREGON

       758.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Oregon at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of the benefit

bestowed upon them by the Class. Under the circumstances, it would be unjust for the defendants

to retain such benefits without compensating the Class.




                                                137
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 142 of 154 PageID# 142



                                       PENNSYLVANIA


       759.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Pennsylvania at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                        PUERTO RICO

       760.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Puerto Rico at prices that

were more than they would have been but for the defendants’ actions. The defendants have been

enriched by revenue resulting from unlawful overcharges for Zytiga or its AB-rated generic

equivalents. The Class has been impoverished by the overcharges for Zytiga or its AB-rated

generic equivalents resulting from the defendants’ unlawful conduct. The defendants’

enrichment and the Class’s impoverishment are connected. There is no justification for the

defendants’ receipt of the benefits causing their enrichment and the Class’s impoverishment,

because the Class paid supra-competitive prices that inured to the defendants’ benefit, and it

would be inequitable for the defendants to retain any revenue gained from their unlawful

overcharges. The Class has no remedy at law.

                                       RHODE ISLAND

       761.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Rhode Island at prices that



                                               138
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 143 of 154 PageID# 143



were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                     SOUTH CAROLINA

       762.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in South Carolina at prices that

were more than they would have been but for the defendants’ actions. The benefits conferred

upon the defendants were not gratuitous, in that they comprised revenue created by unlawful

overcharges arising from arising from unlawful overcharges to the Class. The defendants

realized value from the benefit bestowed upon them by the Class. Under the circumstances, it

would be inequitable for the defendants to retain such benefits without compensating the Class.

                                       SOUTH DAKOTA

       763.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in South Dakota at prices that

were more than they would have been but for the defendants’ actions. The defendants have

received a benefit from the Class in the nature of revenue resulting from the unlawful

overcharges, which revenue resulted from anticompetitive prices that inured to the benefit of

defendants. The defendants were aware of the benefit bestowed upon them by the Class. Under

the circumstances, it would be inequitable and unjust for the defendants to retain such benefits

without reimbursing the Class.




                                               139
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 144 of 154 PageID# 144



                                          TENNESSEE

       764.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Tennessee at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class. It would be futile for the

Class to seek a remedy from any party with whom they have privity of contract. The defendants

have paid no consideration to any other person for any of the unlawful benefits they received

indirectly from the Class with respect to the defendants’ sales of Zytiga or its AB-rated generic

equivalents. It would be futile for The Class to exhaust all remedies against the entities with

which the Class has privity of contract because the Class did not purchase Zytiga or its AB-rated

generic equivalents directly from any defendant.

                                              UTAH

       765.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Utah at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of or

appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.




                                                140
  Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 145 of 154 PageID# 145



                                           VERMONT

       766.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Vermont at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon defendants, in the nature of revenue resulting from unlawful overcharges

to the economic detriment of the Class. The defendants accepted the benefit bestowed upon them

by the Class. Under the circumstances, it would be inequitable for the defendants to retain such

benefits without compensating the Class.

                                           VIRGINIA

       767.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Virginia at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants were aware of the benefit

bestowed upon them. The defendants should reasonably have expected to repay the Class. The

benefits conferred upon the defendants were not gratuitous, in that they constituted revenue

created by unlawful overcharges arising from the defendants’ illegal and unfair actions to inflate

the prices of Zytiga or its AB-rated generic equivalents. The defendants have paid no

consideration to any other person for any of the benefits they have received from the Class.

                                       WEST VIRGINIA

       768.    The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in West Virginia at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful


                                               141
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 146 of 154 PageID# 146



overcharges to the economic detriment of the Class. The defendants were aware of or

appreciated the benefit bestowed upon them by the Class. Under the circumstances, it would be

inequitable for the defendants to retain such benefits without compensating the Class.33

                                             WISCONSIN

         769.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Wisconsin at prices that

were more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants appreciated the benefit

bestowed upon them by the Class. Under the circumstances, it would be inequitable for the

defendants to retain such benefits without compensating the Class.

                                              WYOMING

         770.   The defendants unlawfully overcharged Class Members, who made purchases of

or reimbursements for Zytiga or its AB-rated generic equivalents in Wyoming at prices that were

more than they would have been but for the defendants’ actions. The Class has conferred an

economic benefit upon the defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of the Class. The defendants accepted, used and enjoyed

the benefits bestowed upon them by the Class. Under the circumstances, it would be inequitable

for the defendants to retain such benefits without compensating the Class.

                      COMPLIANCE WITH NOTICE REQUIREMENTS

         771.   In accordance with the requirements of Arizona Revised Statute § 44-1415,

5 Maine Revised Statute § 213(3), Nevada Revised Statute § 598A.210(3), New York General


    33
      Plaintiff intends to assert a claim under W. Va. Code § 46A-6-101, et seq., after providing notice to
the appropriate party.



                                                   142
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 147 of 154 PageID# 147



Business Law § 340(5), Rhode Island General Laws § 6-36-21, Utah Code Ann. § 76-10-

2109(9), and West Virginia Code §46A-6-106(a) upon filing counsel will send letters by certified

mail, return receipt requested, to:

              a. Mark Brnovich, Attorney General of Arizona;

              b. Aaron Frey, Attorney General of Maine;

              c. Aaron Ford, Attorney General of Nevada;

              d. Letita James, Attorney General of New York;

              e. Peter Neronha, Attorney General of Rhode Island; and

              f. Sean Reyes, Attorney General of Utah; and

              g. Patrick Morrisey, Attorney General of West Virginia.

informing them of the existence of this Class Action Complaint, identifying the relevant state

antitrust provisions, and enclosing a copy of this Class Action Complaint.

                  CLAIM FOR RELIEF: VIOLATION OF SHERMAN ACT, 15 U.S.C. § 2

       772.     The Plaintiff incorporates by reference all previous allegations of fact.

       773.    This count seeks monetary relief under section 4 of the Clayton Act for conduct in

violation of section 2 of the Sherman Act on behalf of the Plaintiff and all members of the class,

for their purchases of Zytiga and/or generic abiraterone acetate.

       774.    Increasingly over the past decade, a distribution model of “specialty pharmacy”

has become a dominant sector in the United States. While originally modelled to address a

narrow range of non-self-administered pharmaceuticals that truly required special handling and

service for patients, the use of the model has widened considerably over time, leading to a loose

use of the term. Industry organizations have therefore developed definitions of the specialty

model. As self-described, “[c]ommonalities seen within the definitions include the distribution of




                                                143
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 148 of 154 PageID# 148



specialty pharmaceuticals and high-touch, patient-centered management that maximally benefits

the patient’s medication experience. Ideally, this translates into improved care with measurable,

positive clinical outcomes.”

       775.    Specialty pharmacies offer services beyond those typically offered by either

distributors or traditional pharmacies. These include: 24-hour access to pharmacists; adherence

management; benefits investigation; communication and follow-up with the physician;

dispensing of specialty pharmaceuticals and shipping coordination; enrollment in patient

assistance programs; financial assistance; patient education and medication adverse effect

counseling; patient monitoring for safety and efficacy; payer and/or manufacturer reporting;

proactive patient outreach for prescription refill and renewal, and; prior authorization assistance.

       776.    These services are designed not only to aid patient care, but also to foster use the

manufacturer-sponsor’s products. The manufacturer pays the distributor for these services;

because of those services, the manufacturer can commend higher prices for the product and can

ensure better, more continued sales. For the same reason, the specialty pharmacy, i.e., the

distributor earns greater revenue and profits the more it can foster the use of the manufacturer’s

products.

       777.    Specialty pharmacy, which once occupied only a small niche in the marketplace,

has become a major segment of the pharmaceutical industry.

       778.    Within the general area of specialty pharmacy, there is even a narrower sub-

distribution system known as limited-distribution specialty pharmacy. While some medications

are supplied by many different specialty pharmacies throughout the nation, limited distribution

drugs, on the other hand, are only available through a select few. Pharmaceutical manufacturers




                                                144
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 149 of 154 PageID# 149



typically identify this smaller group of specialty pharmacies by their higher capability to achieve

the joint goals of the companies.

       779.    Pharmaceutical manufacturers therefore at times choose to limit the distribution of

a drug to only a few specialty pharmacies. Common disease states managed by limited

distribution specialty pharmacies include oncology, multiple sclerosis, rheumatoid arthritis,

HIV/AIDS, and hepatitis C.

       780.    The manufacturer of a “specialty drug” and its limited distribution, specialty

pharmacy are often referred to as “partners.” As one such limited distributor touts, it “is

extremely proud to have been selected as a limited distribution drug partner by manufacturers

for many different medications over the years . . . .”

       781.    Janssen causes Zytiga to be distributed into the United States marketplace through

a carefully selected, small group of limited distribution specialty pharmacies controlled by

Janssen. As a result, abiraterone is only available through an exclusive, limited-distribution

specialty pharmacy network each member of which is paid by Janssen to distribute Zytiga.

       782.    In addition to acting as Janssen’s agent for the distribution of Zytiga, the small

group of limited-distribution specialty pharmacies perform other services on behalf of Janssen.

Janssen pays for these services. For example, these specialty pharmacies ostensibly have the

capability of providing clinical support and patient oversight to enable the continued use of

Zytiga and other Janssen products; along with dispensing the medication to the patient, these

specialty pharmacies counsel the patient on the administration, ostensible expected benefits, and

potential adverse effects of the medication; outbound phone calls by both pharmacists and the

network’s nurses can be scheduled for Janssen’s therapies, designed to help guide the patient

through his therapeutic care plan while enhancing the patient–pharmacy relationship. Many




                                                145
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 150 of 154 PageID# 150



specialty pharmacies have the ability to monitor a patient’s disease progression, medication

adherence, report quality of life, and can trigger interventions specific to the identified

complication. These specialty pharmacy services have been critical to the success of Zytiga and

have helped optimize use of Zytiga for thousands of patients in recent years.

        783.    On information and belief, the network of Janssen’s limited distribution specialty

pharmacies for Zytiga has not, at any one time during the class period for this case, exceeded

more than 16 members. These include the specialty pharmacy operations of Accredo Health,

Avella Specialty Pharmacy, CVS/Caremark, Diplomat Specialty, U.S. Bioservices, and

Alliance/Walgreens.

        784.    Given the unique business relationship between Janssen and the members of its

limited distribution specialty pharmacy network for Zytiga, the limited distribution players act as

agents for Janssen for Janssen’s distribution of Zytiga nationwide. And there are multiple reasons

why the relationship between Janssen and its Zytiga distribution agents creates a situation where

there is neither a likelihood nor ability for its distribution agents to enforce antitrust laws violated

by Janssen where that violation is of the type raised by this case, i.e., depriving access to AB-

rated generic equivalents.

        785.    First, unlike most manufacturer-distributor relationships (where the distributor

makes its profit by buying low from the manufacturer and selling at a higher price to a

downstream purchaser), here Janssen actually pays the distributor agents to distribute the

product. And the more the distributor agent distributes Janssen’s Zytiga, the more money it

makes from payments from Janssen. As a result, Janssen and the distributor agents share the goal

of keeping Zytiga in a monopoly position—each make more and more revenue the longer the




                                                  146
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 151 of 154 PageID# 151



product remains on the market alone—rather than seeing the entry of a generic Zytiga that would

take sales away from that arrangement.

       786.    Second, on information and belief, Janssen functionally controls not only the

price paid by the Zytiga distribution agents to purchase Zytiga, but also the prices charged by

those distributors to downstream purchasers. Among other things, purchases by downstream

stakeholders including the patients themselves are closely monitored and coordinated by Janssen;

as a result, competition between distributor agents is minimized. And because most revenue is

earned by the distributor agent on the “buy-side,” and the Zytiga distributor agents provide the

same, contractually-required specialty services, they lack reason to undercut efforts by Janssen to

control the resale price of Zytiga.

       787.    For these and other reasons, Janssen functionally controls the resale price of

Zytiga. For example, while a single health plan might be paying five or six of Janssen’s

distributor agents for a 30-day supply of Zytiga at multiple locations across the nation and for

different patients, the amounts charged by those different specialty pharmacies for the ingredient

cost of Zytiga are, to the penny, exactly the same (e.g., $10,221.93).

       788.    Third—and not only do Janssen’s distributor agents make most of their revenues

on the “buy-side” of the Zytiga transaction— Janssen’s distributor agents do not necessarily

suffer an overcharge due to the absence of AB-rated generic competition for a limited

distribution drug. In the usual distribution circumstances, all or virtually all distributors suffer an

overcharge from the absence of AB-rated generics because all or virtually all of them purchase

the brand and the generic versions of the drug. However, in the marketplace for Zytiga and its

generic counterparts, no Janssen limited distributor is guaranteed access to directly purchase and

sell the generic counterpart when, as and if it comes on the market, let alone play a role as the




                                                 147
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 152 of 154 PageID# 152



specialty pharmacy distributor who gets compensated by the generic seller to perform specialty

services. As a result, absent a showing that they had a right to both purchase generic Zytiga and

continue specialty services, they likely suffer no overcharge.

       789.    Fourth, being a member of Janssen’s limited distribution specialty pharmacy

network for Zytiga is highly lucrative and carefully guarded. And unlike the traditional

distribution system where brand manufacturers need the traditional distributors to make their

products widely available, here manufacturers of limited distribution drugs may pick and choose

who may become a member of their network. As a result, the distributor agents have no reason to

upset a source of highly profitable work. They are not going to bite the hand that feeds them.

       790.    In summary, Janssen controls its distribution network through agents that it pays;

these agents have no antitrust claim to bring against Janssen when the allegation is delayed

generic entry; Janssen controls all aspects of the distribution arrangement, including the buy and

sell price of its agents. As a result, it is the Zytiga purchasers from Janssen’s distributor agents,

and the not distributor agents themselves, that are the direct purchasers for purposes of an

antitrust case such as this that alleges delayed generic entry.

       791.    The Plaintiff purchased Zytiga directly from Janssen’s distributor agents during

the class period, including of Accredo Health, Avella Specialty Pharmacy, CVS/Caremark,

Diplomat Specialty, U.S. Bioservices, and Alliance/Walgreens. As a result, the Plaintiff have

standing under section 4 of the Clayton Act to seek damages for violation of federal law under

section 2 of the Sherman Act.

       792.    Janssen violated 15 U.S.C. § 2 through its acts of pursuing sham litigation, all as

previously alleged. The plaintiff and all direct purchasers have been injured in their business or




                                                 148
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 153 of 154 PageID# 153



property by the violation of 15 U.S.C. § 2. The direct purchasers’ injury consists of having paid

higher prices for Zytiga than they otherwise would have paid in the absence of that violation.

                              X.      DEMAND FOR JUDGMENT

        WHEREFORE, the Plaintiff, on behalf of themselves and the class of all others so

similarly situated, respectfully requests judgment against the defendants as follows:

        793.    The Court determine that this action may be maintained as a class action under

Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint the plaintiff as

class representative and their counsel of record as class counsel, and direct that notice of this

action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the

class, once certified;

        794.    The unlawful conduct, conspiracy or combination alleged herein be adjudged and

decreed in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 and the listed state antitrust

laws, unfair competition laws, state consumer protection laws, and common law;

        795.    The Plaintiff and the class recover damages, to the maximum extent allowed

under the Sherman Act and the applicable state laws, and that a joint and several judgment in

favor of the Plaintiff and members of the classes be entered in an amount to be trebled to the

extent such laws permit;

        796.    The Plaintiff and the members of the class be awarded pre- and post- judgment

interest as provided by law, and that such interest be awarded at the highest legal rate from and

after the date of service of this complaint;

        797.    The Plaintiff and members of the class recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

        798.    The Plaintiff and members of the class have such other and further relief as the

case may require and the Court may deem just and proper.


                                                 149
   Case 1:19-cv-00642 Document 1 Filed 05/24/19 Page 154 of 154 PageID# 154



                                     XI.     JURY DEMAND

       799.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff, on

behalf of itself and the proposed class, demands a trial by jury of all issues so triable.

 Dated: May 24, 2019                               /s/ William H. Monroe
                                                   William H. Monroe, Jr. (VSB No. 27441)
                                                   Marc C. Greco (VSB No. 41496)
                                                   Kip A. Harbison (VSB No. 38648)
                                                   Michael A. Glasser (VSB No. 17651)
                                                   GLASSER AND GLASSER, P.L.C.
                                                   Crown Center, Suite 600
                                                   580 East Main Street
                                                   Norfolk, VA 23510
                                                   Telephone: (757) 625-6787
                                                   Facsimile: (757) 625-5959
                                                   bill@glasserlaw.com
                                                   marcg@glasserlaw.com
                                                   kip@glasserlaw.com
                                                   michael@glasserlaw.com

                                                   Joseph H. Meltzer
                                                   Terence S. Ziegler
                                                   Donna Siegel Moffa
                                                   KESSLER TOPAZ MELTZER & CHECK LLP
                                                   280 King of Prussia Road
                                                   Radnor, PA 19087
                                                   Telephone: (610) 667-7706
                                                   Facimile: (610) 667-7056
                                                   jmeltzer@ktmc.com
                                                   tziegler@ktmc.com
                                                   dmoffa@ktmc.com




                                                 150
